 

Exhibit 10.1

Execution Version

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 30, 2016

among

TOPS MARKETS, LLC,
as the Lead Borrower

For

The Borrowers Party Hereto

The BORROWERS Party Hereto

The GUARANTORS Party Hereto

BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Swing Line Lender
and
L/C Issuer,

and

The LENDERS Party Hereto

BANK OF AMERICA, N.A.
as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

Page

 

 

Article I DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

 

 

1.01

Defined Terms

2

 

1.02

Other Interpretive Provisions

66

 

1.03

Accounting Terms; Pro Forma Effect

67

 

1.04

Rounding

67

 

1.05

Times of Day

67

 

1.06

Letter of Credit Amounts

68

 

 

Article II the COMMITMENTS and Credit Extensions

68

 

 

 

 

 

2.01

Committed Loans; FILO Loan Reserves

68

 

2.02

Borrowings, Conversions and Continuations of Committed Loans.

69

 

2.03

Letters of Credit.

71

 

2.04

Swing Line Loans.

82

 

2.05

Prepayments.

85

 

2.06

Termination or Reduction of Revolving Commitments

88

 

2.07

Repayment of Loans.

89

 

2.08

Interest.

89

 

2.09

Fees

89

 

2.10

Computation of Interest and Fees

90

 

2.11

Evidence of Debt.

90

 

2.12

Payments Generally; Administrative Agent’s Clawback.

91

 

2.13

Sharing of Payments by Lenders

93

 

2.14

Settlement Amongst Revolving Lenders

94

 

2.15

Increase in Revolving Commitments

95

 

2.16

Defaulting Lenders.

97

 

 

Article III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

99

 

 

 

 

 

3.01

Taxes.

99

 

3.02

Illegality

105

 

3.03

Inability to Determine Rates

105

 

3.04

Increased Costs; Reserves on LIBO Rate Loans.

105

 

3.05

Compensation for Losses

107

 

3.06

Mitigation Obligations; Replacement of Lenders.

108

 

3.07

Survival

108

 

3.08

Designation of Lead Borrower as Borrowers’ Agent.

108

 

 

Article IV CONDITIONS PRECEDENT TO Credit Extensions

109

 

 

 

 

 

4.01

Conditions of Initial Credit Extension

109

 

4.02

Conditions to all Credit Extensions

111

 

 

i

 

--------------------------------------------------------------------------------

 

Article V REPRESENTATIONS AND WARRANTIES

112

 

 

 

 

 

5.01

Existence, Qualification and Power

112

 

5.02

Authorization; No Contravention

113

 

5.03

Governmental Authorization; Other Consents

113

 

5.04

Binding Effect

113

 

5.05

Financial Statements; No Material Adverse Effect.

113

 

5.06

Litigation

114

 

5.07

No Default

114

 

5.08

Ownership of Property; Liens

114

 

5.09

Environmental Compliance

115

 

5.10

Insurance

116

 

5.11

Taxes

116

 

5.12

ERISA Compliance.

116

 

5.13

Subsidiaries; Equity Interests

117

 

5.14

Margin Regulations; Investment Company Act.

117

 

5.15

Disclosure

118

 

5.16

Compliance with Laws

118

 

5.17

Intellectual Property; Licenses, Etc.

118

 

5.18

Labor Matters

118

 

5.19

Security Documents

119

 

5.20

Solvency

120

 

5.21

Deposit Accounts; Credit Card Arrangements.

120

 

5.22

Brokers

120

 

5.23

Material Contracts

120

 

5.24

Casualty

120

 

5.25

Pharmaceutical Laws

120

 

5.26

HIPAA Compliance

121

 

5.27

Compliance With Health Care Laws

122

 

5.28

EEA Financial Institution.

123

 

5.29

Sanctions Concerns and Anti-Corruption Laws.

123

 

 

Article VI AFFIRMATIVE COVENANTS

123

 

 

 

 

 

6.01

Financial Statements

123

 

6.02

Certificates; Other Information

125

 

6.03

Notices

127

 

6.04

Payment of Obligations

128

 

6.05

Preservation of Existence, Etc.

128

 

6.06

Maintenance of Properties

129

 

6.07

Maintenance of Insurance

129

 

6.08

Compliance with Laws

130

 

6.09

Books and Records; Accountants

130

 

6.10

Inspection Rights.

131

 

6.11

Use of Proceeds

132

 

6.12

Additional Loan Parties

132

 

6.13

Cash Management

133

 

6.14

Information Regarding the Collateral

134

ii

 

--------------------------------------------------------------------------------

 

 

6.15

Physical Inventories

135

 

6.16

Environmental Laws

135

 

6.17

Further Assurances

135

 

6.18

Compliance with Terms of Leaseholds

136

 

6.19

Material Contracts

136

 

 

Article VII NEGATIVE COVENANTS

136

 

 

 

 

 

7.01

Liens

136

 

7.02

Investments

137

 

7.03

Indebtedness

137

 

7.04

Fundamental Changes

137

 

7.05

Dispositions

137

 

7.06

Restricted Payments

137

 

7.07

Repayments and Prepayments of Indebtedness

138

 

7.08

Change in Nature of Business

138

 

7.09

Transactions with Affiliates

139

 

7.10

Burdensome Agreements.

139

 

7.11

Use of Proceeds

141

 

7.12

Amendment of Material Documents

141

 

7.13

Fiscal Year; Changes Regarding the Collateral.

142

 

7.14

Blocked Accounts; Credit Card Processors

142

 

7.15

Consolidated Fixed Charge Coverage Ratio

142

 

7.16

Sanctions.

142

 

7.17

Anti-Corruption Laws.

143

 

 

Article VIII EVENTS OF DEFAULT AND REMEDIES

143

 

 

 

 

 

8.01

Events of Default

148

 

8.02

Remedies Upon Event of Default

148

 

8.03

Application of Funds

148

 

 

Article IX ADMINISTRATIVE AGENT

148

 

 

 

 

 

9.01

Appointment and Authority.

148

 

9.02

Rights as a Lender

148

 

9.03

Exculpatory Provisions

148

 

9.04

Reliance by Agents

150

 

9.05

Delegation of Duties

150

 

9.06

Resignation of Agents

151

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

152

 

9.08

Administrative Agent May File Proofs of Claim

152

 

9.09

Collateral and Guaranty Matters

153

 

9.10

Notice of Transfer

153

 

9.11

Reports and Financial Statements

153

 

9.12

Agency for Perfection

154

 

9.13

Indemnification of Agents

155

 

9.14

Relation among Lenders

155

 

9.15

Arrangers

155

 

 

iii

 

--------------------------------------------------------------------------------

 

Article X MISCELLANEOUS

155

 

 

 

 

 

10.01

Amendments, Etc.

155

 

10.02

Notices; Effectiveness; Electronic Communications.

157

 

10.03

No Waiver; Cumulative Remedies

159

 

10.04

Expenses; Indemnity; Damage Waiver.

159

 

10.05

Payments Set Aside

161

 

10.06

Successors and Assigns.

161

 

10.07

Treatment of Certain Information; Confidentiality

165

 

10.08

Right of Setoff

166

 

10.09

Interest Rate Limitation

167

 

10.10

Counterparts; Integration; Effectiveness

167

 

10.11

Survival

167

 

10.12

Severability

168

 

10.13

Replacement of Lenders

168

 

10.14

Governing Law; Jurisdiction; Etc.

169

 

10.15

Waiver of Jury Trial

170

 

10.16

No Advisory or Fiduciary Responsibility

170

 

10.17

USA PATRIOT Act Notice

171

 

10.18

Foreign Asset Control Regulations

171

 

10.19

Time of the Essence

171

 

10.20

Press Releases

171

 

10.21

Additional Waivers

172

 

10.22

No Strict Construction

174

 

10.23

Attachments

174

 

10.24

Intercreditor Agreement

174

 

10.25

Amendment and Restatement.

174

 

10.26

Keepwell.

175

 

10.27

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

175

 

 

SIGNATURES

S-1




iv

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

1.01

Borrowers

 

 

1.02

Guarantors

 

 

2.01

Commitments and Applicable Percentages

 

 

2.03

Existing Letters of Credit

 

 

5.01

Loan Parties; Organizational Information

 

 

5.06

Litigation

 

 

5.08(b)(1)

Owned Real Estate

 

 

5.08(b)(2)

Leased Real Estate

 

 

5.09

Environmental Matters

 

 

5.10

Insurance

 

 

5.13

Subsidiaries; Other Equity Investments

 

 

5.17

Intellectual Property Matters

 

 

5.21(a)

DDAs

 

 

5.21(b)

Credit Card Arrangements

 

 

5.26(b)

Business Associate Agreements

 

 

5.27(d)

Participation Agreements

 

 

6.02

Financial and Collateral Reporting

 

 

7.01

Existing Liens

 

 

7.02

Existing Investments

 

 

7.03

Existing Indebtedness

 

 

7.09

Transactions with Affiliates

 

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

Form of

 

 

 

 

 

 

A-1

Committed Loan Notice

 

 

A-2

Conversion/Continuation Notice

 

 

B

Swing Line Loan Notice

 

 

C-1

Revolving Note

 

 

C-2

FILO Note

 

 

D

Compliance Certificate

 

 

E

Assignment and Assumption

 

 

F

Borrowing Base Certificate

 

 

G

Credit Card Notification

 

 

H

Joinder Agreement

 

 

I-1

Tax Certification

 

 

I-2

Tax Certification

 

 

I-3

Tax Certification

 

 

I-4

Tax Certification

 

 

 

v

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 30, 2016, among

TOPS MARKETS, LLC, a New York limited liability company, for itself and as agent
(in such capacity, the “Lead Borrower”) for the other Borrowers now or hereafter
party hereto;

the BORROWERS now or hereafter party hereto;

the GUARANTORS now or hereafter party hereto;

each Revolving Lender and each FILO Lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”); and

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that (x) the Revolving Lenders provide a
revolving credit facility, and the Revolving Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
Letters of Credit, in each case on the terms and conditions set forth herein,
and (y) the FILO Lenders provide a first in, last out term loan facility, and
the FILO Lenders have indicated their willingness to lend on the terms and
conditions set forth herein.

WHEREAS, prior to the date of this Agreement, the Borrowers, on the one hand,
and Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer thereunder, and the lenders party thereto, on the other
hand, previously entered into a Credit Agreement dated as of October 9, 2009
(the “Original Credit Agreement”), as such Original Credit Agreement was amended
and restated pursuant to that certain Amended and Restated Credit Agreement
dated as of December 14, 2012 (the “Existing Credit Agreement”), pursuant to
which the lenders party thereto provided the Borrowers with certain financial
accommodations; and

WHEREAS, in accordance with Section 10.01 of the Existing Credit Agreement, the
Borrowers, the Lenders, and the Agents desire to amend and restate the Existing
Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety as follows (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under, and as defined
in, each of the Existing Credit Agreement and the Original Credit Agreement):

1

 

--------------------------------------------------------------------------------

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Priority Collateral” has the meaning given that term in the Intercreditor
Agreement.

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability at least equal to the greater of (x) twelve and one-half
percent (12.5%) of the Loan Cap (without giving effect to the FILO Reserve), or
(y) $12,500,000, in each case, at the End of any Business Day.  For purposes of
this Agreement, the occurrence of an Accelerated Borrowing Base Delivery Event
shall be deemed continuing at the Administrative Agent’s option (i) so long as
such Event of Default has not been waived, and/or (ii) if the Accelerated
Borrowing Base Delivery Event arises as a result of the Borrowers’ failure to
maintain Availability as required hereunder, until Availability has exceeded the
greater of (x) twelve and one-half percent (12.5%) of the Loan Cap (without
giving effect to the FILO Reserve), or (y) $12,500,000, in each case at the End
of each calendar day for sixty (60) consecutive calendar days, in which case an
Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing for purposes of this Agreement.

“ACH” means automated clearing house transfers.

“Accommodation Payment” as defined in Section 10.21(d).  

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state.  The
term “Account” includes health-care-insurance receivables.

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
or (d) any acquisition of any Store locations of any Person, in each case in any
transaction or group of transactions which are part of a common plan.

“Additional Commitment Lender” has the meaning provided in Section 2.15(c).

2

 

--------------------------------------------------------------------------------

 

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent (1%)) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each calendar quarter, provided that
the first Adjustment Date after the Effective Date shall be April 1, 2017.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Account” has the meaning provided in Section 6.13(c).

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any other Person
directly or indirectly holding 15% or more of any class of the Equity Interests
of that Person, and (iii) any other Person 15% or more of any class of whose
Equity Interests is held directly or indirectly by that Person.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent(s)” means, individually, the Administrative Agent or the Collateral Agent
and, collectively, means both of them.

“Aggregate Revolving Commitments” means, at any time, the sum of the Revolving
Commitments at such time.  As of the Effective Date, the Aggregate Revolving
Commitments are $140,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Allocable Amount” has the meaning specified in Section 10.21(d).

“Applicable Margin” means:

(a)From and after the Effective Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below, unless Average
Daily Revolving Availability does not support the requirements of Level II or
Level I, in which event the Applicable Margin will be set at Level III.  In no
event shall the Applicable Margin be set at Level I prior to the first
Adjustment Date (even if the Average Daily Revolving Availability requirements
for Level I have been met); and

3

 

--------------------------------------------------------------------------------

 

(b)From and after the first Adjustment Date, the Applicable Margin shall be
determined from the following pricing grid based upon Average Daily Revolving
Availability for the most recent calendar quarter ended immediately preceding
such Adjustment Date; provided, however, that if any of the financial statements
delivered pursuant to Section 6.01 of this Agreement or any Borrowing Base
Certificate is at any time restated or otherwise revised (including as a result
of an audit), or if the information set forth in any such financial statements
or any such Borrowing Base Certificate otherwise proves to be false or incorrect
such that the Applicable Margin would have been higher than was otherwise in
effect during any period, without constituting a waiver of any Default or Event
of Default arising as a result thereof, interest due under this Agreement shall
be immediately recalculated at such higher rate for any applicable periods and
shall be due and payable within 10 days of demand.

Level

Average Daily Revolving Availability

Applicable Margin for Revolving Loans that are LIBO Rate Loans

Applicable Margin for Revolving Loans that are Prime Rate Loans

Applicable Margin for FILO Loans that are LIBO Rate Loans

Applicable Margin for FILO Loans that are Prime Rate Loans

I

Greater than $40,000,000

 

1.25%

 

 

0.25%

 

2.75%

 

1.75%

II

Less than or equal to $40,000,000 but greater than $20,000,000

1.50%

0.50%

3.00%

2.00%

III

Less than or equal to $20,000,000

1.75%

0.75%

3.25%

2.25%

 

“Applicable Percentage” means, (a) with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time, (b) with respect to any FILO Lender at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
balance of the FILO Loan represented by such FILO Lender’s outstanding FILO Loan
at such time, and (c) with respect to all Lenders, a percentage (carried out to
the ninth decimal place) equal to (x) (i) the sum of such Lender’s Revolving
Commitment plus such Lender’s share of the outstanding principal amount of the
FILO Loan as of such date, as applicable, divided by (ii) the sum of the
Aggregate Revolving Commitments and the aggregate outstanding principal amount
of the FILO Loan as of such date or (y) or, if the Revolving Commitment of each
Revolving Lender to make Revolving Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 2.06 or
Section

4

 

--------------------------------------------------------------------------------

 

8.02, (i) the sum of such Lender’s share of the Total Revolving Outstandings
plus such Lender’s share of the outstanding principal amount of the FILO Loan as
of such date, as applicable, divided by (ii) the sum of the Total Revolving
Outstandings and the aggregate outstanding principal amount of the FILO Loan as
of such date.  As to each Lender, if the commitment of each Lender to make Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 2.06 or Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Appraised Value” means (a) with respect to Borrowers’ Eligible Inventory, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger, which value shall be determined from time to time by the
most recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent using a methodology substantially consistent with the
methodology utilized in connection with appraisals undertaken prior to the
Effective Date, or (b) with respect to Borrower’s Prescription Lists, the
appraised orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, of the Borrowers’ Prescription Lists,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by the Administrative Agent using
a methodology substantially consistent with the methodology utilized in
connection with appraisals undertaken prior to the Effective Date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Bank of America in its capacity as sole lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

5

 

--------------------------------------------------------------------------------

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended December 31, 2015, and
the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning provided in Section
2.03(b)(iii).

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

(a)

The Loan Cap as of such date;

Minus

(b)

The Total Outstandings on such date.

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis (absent which the
Administrative Agent may establish a Reserve therefor).

“Availability Condition” means, at the time of determination with respect to any
specified transaction or payment, Availability at the time of such determination
and immediately following, and after giving effect to, such transaction or
payment was, and is projected by the Borrowers on a Pro Forma Basis for each of
the seven (7) Fiscal Periods immediately following such transaction or payment
to be, equal to or greater than fifteen percent (15%) of the Loan Cap (without
giving effect to the FILO Reserve).  In the case of any transaction pursuant to
which the assets (or the assets of the Person) acquired in such transaction are
to be included in the Borrowing Base and/or the FILO Borrowing Base,
Availability shall be determined after giving effect to the inclusion of such
assets, provided that the Administrative Agent has (a) completed or received an
appraisal of the assets (or the assets of the Person) to be acquired in such
transaction from appraisers reasonably satisfactory to the Collateral Agent, (b)
established in its Permitted Discretion an advance rate and Reserves (if
applicable) therefor, and (c) otherwise agreed in its Permitted Discretion that
such assets are eligible for inclusion in the Borrowing Base and/or the FILO
Borrowing Base.

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the
Collateral, (c) to

6

 

--------------------------------------------------------------------------------

 

reflect criteria, events, conditions, contingencies or risks which adversely
affect any component of the Borrowing Base, the FILO Borrowing Base or the
Collateral or which would reasonably be expected to result in a Material Adverse
Effect, or (d) to reflect that an Event of Default then exists.  Without
limiting the generality of the foregoing, Availability Reserves may include (but
are not limited to), in the Administrative Agent’s Permitted Discretion,
reserves based on: (i) rent; (ii) customs duties and other costs to release
Inventory which is being imported into the United States; (iii) outstanding
Taxes and other governmental charges, including, without limitation, ad valorem,
real estate, personal property, sales, claims of the PBGC and other Taxes which
may have priority over the interests of the Collateral Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Borrower; (v) Customer
Credit Liabilities; (vi) reserves for reasonably anticipated changes in the
Appraised Value of Eligible Inventory or Prescription Lists between appraisals;
(vii) warehousemen’s or bailee’s charges and other Liens which may have priority
over the interests of the Collateral Agent in the Collateral; (viii) amounts due
to vendors on account of consigned goods; (ix) Cash Management Reserves; (x)
Bank Product Reserves; (xi) payables to vendors entitled to the benefits of PACA
or PASA, or any similar statute or regulation; and (xii) the Senior Notes
Maturity Reserve.

“Average Daily Revolving Availability” means, as of any date of determination,
the average daily Revolving Availability for the Fiscal Quarter most recently
ended.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the L/C Issuer.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Products” means any services or facilities provided to any Loan Party by
the Administrative Agent, any Lender or any of their respective Affiliates,
including, without limitation, on account of (a) Swap Contracts and/or (b)
leasing, but excluding Cash Management Services.

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

“Blocked Account Agreement” means, with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, establishing Control (as defined in the UCC) of such account
by the Collateral Agent and whereby the bank maintaining such account agrees,
upon the occurrence and during the

7

 

--------------------------------------------------------------------------------

 

continuance of a Cash Dominion Event, to comply only with the instructions
originated by the Collateral Agent without the further consent of any Loan
Party.

“Blocked Account Bank” means Bank of America, N.A. and each other bank with whom
deposit accounts are maintained in which any funds of any of the Loan Parties
from one or more DDAs are concentrated and with whom a Blocked Account Agreement
has been, or is required to be, executed in accordance with the terms hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means, collectively, the Lead Borrower, the Persons named on
Schedule 1.01 annexed hereto, and each other Person who shall from time to time
enter into a Joinder Agreement as a Borrower.

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or the borrowing
of the FILO Loan on the Effective Date, as the context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)the face amount of Eligible Credit Card Receivables multiplied by ninety
percent (90%);

plus

(b)the Cost of Eligible Inventory (other than Perishable Inventory), net of
Inventory Reserves, multiplied by ninety percent (90%) of the Appraised Value of
Eligible Inventory; provided that in no event shall the amounts available to be
borrowed pursuant to this clause (b) in respect of Eligible Inventory consisting
of gasoline, diesel or other petroleum products exceed $2,500,000;

plus

(c)the Cost of Eligible Inventory constituting Perishable Inventory, net of
Inventory Reserves relating to such Perishable Inventory, multiplied by ninety
percent (90%) of the Appraised Value of such Eligible Inventory constituting
Perishable Inventory;

plus

(d)the face amount of Eligible Health Care Receivables (net of Receivables
Reserves) multiplied by ninety percent (90%);

plus

(e)the face amount of Eligible Trade Receivables (net of Receivables Reserves)
multiplied by eight-five percent (85%); provided that in no event shall amounts
available to be borrowed pursuant to this clause (e) exceed ten percent (10%)

8

 

--------------------------------------------------------------------------------

 

of the Loan Cap (as calculated without giving effect to the restrictions set
forth in this proviso);

plus

(f)eighty-five percent (85%) of the Appraised Value of Prescription Lists;
provided that in no event shall amounts available to be borrowed pursuant to
this clause (f) exceed thirty percent (30%) of the Loan Cap (as calculated
without giving effect to the restrictions set forth in this proviso);

minus

(g)the then amount of all Availability Reserves;

minus

(h)the FILO Reserve.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be reasonably required by the
Administrative Agent to reflect the components of, and reserves against, the
Borrowing Base and the FILO Borrowing Base as provided for hereunder from time
to time), executed and certified as accurate and complete by a Responsible
Officer of the Lead Borrower, which shall include appropriate exhibits,
schedules, supporting documentation and additional reports as reasonably
requested by the Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period; provided that
“Capital Expenditures” shall not include (i) any additions to property, plant
and equipment and other capital expenditures made with (A) the proceeds from any
casualty insurance or condemnation or eminent domain, to the extent that the
proceeds therefrom are utilized (or are contractually committed to be utilized)
for capital expenditures within 180 days of the receipt of such proceeds, or (B)
the proceeds of any Equity Interests issued or capital contributions received by
any Loan Party or any Subsidiary in connection with such capital expenditures,
or (ii) any portion of the purchase price of a Permitted Acquisition which is
allocated to property, plant or equipment acquired as part of such Permitted
Acquisition, or (iii) any expenditures which are contractually required to be,
and are, reimbursed to the Loan Parties in cash by a third party

9

 

--------------------------------------------------------------------------------

 

(including landlords) during such period of calculation, or (iv) the trade-in
value of existing equipment to the extent that the gross amount of the purchase
price of equipment that is purchased simultaneously with the trade-in of such
existing equipment is reduced by the credit granted by the seller of such
equipment.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP, in each case excluding obligations under
operating leases regardless of changes in GAAP.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, in the name of the
Collateral Agent or as the Collateral Agent shall otherwise direct and under the
sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or Section
8.02(c).

“Cash Collateralize” has the meaning specified in Section 2.03(g).  Derivatives
of such terms have corresponding meanings.

“Cash Dominion Event” means (a) the occurrence and continuance of any Event of
Default, or (b) the failure of the Borrowers to maintain Availability equal to
or greater than the greater of (x) twelve and one-half percent (12.5%) of the
Loan Cap (without giving effect to the FILO Reserve) or (y) $12,500,000, in each
case at the End of any Business Day.  For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing at the
Administrative Agent’s option (i) so long as such Event of Default has not been
waived, and/or (ii) if such Cash Dominion Event arises as a result of the
Borrowers’ failure to maintain Availability as required pursuant to clause (b)
hereunder, until Availability has exceeded the greater of (x) twelve and
one-half percent (12.5%) of the Loan Cap (without giving effect to the FILO
Reserve) or (y) $12,500,000, in each case at the End of each calendar day for
sixty (60) consecutive calendar days, in which case a Cash Dominion Event shall
no longer be deemed to be continuing for purposes of this Agreement; provided
that during any calendar year, if a Cash Dominion Event has occurred and been
discontinued on three (3) occasions, a Cash Dominion Event shall be deemed
continuing (even if an Event of Default is no longer continuing and/or
Availability at the End of each calendar day exceeds the required amount for
sixty (60) consecutive calendar days) at all times during the remainder of such
calendar year.  The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Equivalents” means:

(a)securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of

10

 

--------------------------------------------------------------------------------

 

which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition;

(b)certificates of deposit, time deposits and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000;

(c)repurchase obligations for underlying securities of the types described in
clauses (a) and (b) entered into with any financial institution meeting the
qualifications specified in clause (b) above;

(d)securities with maturities of 24 months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) above;

(e)commercial paper rated at least P-2 by Moody’s  or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and in each case maturing within
one year after the date of creation thereof;

(f)marketable short-term money market and similar securities having a rating of
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) and in each case maturing within 24 months after the
date of creation thereof;  

(g)repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States or issued by any agency thereof and backed by the full faith and credit
of the United States maturing within 365 days from the date of acquisition;

(h)Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency); and

(i)investment funds investing ninety-five percent (95%) of their assets in cash
and securities of the types described in clauses (a) through (h) above.

“Cash Management Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent,
any Lender or any of their

11

 

--------------------------------------------------------------------------------

 

respective Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit card processing services, (e) purchase cards,
and (f) credit or debit cards.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)at any time prior to the creation of a Public Market, the Permitted Holders
shall cease to own and control legally and beneficially, either directly or
indirectly more than fifty percent (50%) of the Equity Interests of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully-diluted basis (and taking into account all such
securities that the Permitted Holders have the right to acquire pursuant to any
option right (as defined in clause (b) below));

(b)at any time after the creation of a Public Market, any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than a Permitted
Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of (i) thirty-five percent (35%) or more of the Equity Interests of
the Parent entitled to vote for members of the board of directors or equivalent
governing body of the

12

 

--------------------------------------------------------------------------------

 

Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right) and (ii) a percentage that is greater than the percentage of the
Equity Interests of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent that is then beneficially
owned by the Permitted Holders; or

(c)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(d)the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of the Lead Borrower and each other Loan Party free and clear
of all Liens (other than Permitted Encumbrances), except where such failure is
as a result of a transaction permitted by the Loan Documents.

“Closing Date” means October 9, 2009.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, or (b) a landlord of Real Estate leased by any Loan
Party, in each case, pursuant to which such Person (i) acknowledges the
Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates such
Person’s Liens in the Collateral held by such Person or located on such Real
Estate, (iii) provides the Collateral Agent with access to the Collateral held
by such bailee or other Person or located in or on such Real Estate, (iv) as to
any landlord, provides the Collateral Agent with a reasonable time to sell and
dispose of the Collateral from such Real Estate, and (v) makes such other
agreements with the Collateral Agent as the Collateral Agent may reasonably
require.

“Collateral Agent” means Bank of America, acting in its capacity as collateral
agent for its own benefit and the benefit of the other Credit Parties, or any
successor collateral agent.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

13

 

--------------------------------------------------------------------------------

 

“Commitment” means the Revolving Commitments and the FILO Commitments, as
applicable.

“Commitment Fee” has the meaning provided in Section 2.09(a).

“Committed Borrowing” means a borrowing consisting of a Committed Loan or
simultaneous Committed Loans of the same Type and, in the case of LIBO Rate
Loans, having the same Interest Period made by each of the Revolving Lenders
pursuant to Section 2.01.

“Committed Loan” has the meaning provided in Section 2.01.

“Committed Loan Notice” means a notice of a Committed Borrowing pursuant to
Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A-1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

‘‘Commodity Price Protection Agreement’’ means any forward contract, commodity
swap, commodity option or other similar agreement or arrangement relating to, or
the value of which is dependent upon, fluctuations in commodity prices.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consent” means (a) actual consent given by a Lender from whom such consent is
sought or (b) the passage of seven (7) Business Days from receipt of written
notice to a Lender from the Administrative Agent of a proposed course of action
to be followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, (a) the sum, without
duplication, of (A) Consolidated Net Income (Loss) for the most recently
completed Measurement Period, (B) in each case to the extent deducted in
computing Consolidated Net Income (Loss) for such Measurement Period, (i)
Consolidated Interest Charges, (ii) Consolidated Income Tax Expense, (iii)
Consolidated Non-cash Charges, (iv) any unusual or non-recurring items and any
restructuring charges or reserves, including, without limitation, in connection
with a Permitted Acquisition made after the Closing Date (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
costs, excess pension charges, contract and lease termination costs and costs to
consolidate facilities and relocate employees), (v) [Intentionally deleted],
(vi) commissions, discounts and other fees and expenses in connection with any
actual or proposed Investment, incurrence, repayment, refinancing or amendment
of Indebtedness, issuance of Equity Interests, recapitalization, Acquisition or
Disposition outside the ordinary course of business to the extent not otherwise
included in Consolidated EBITDA, (vii) commissions, discounts and other fees and
expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with an Acquisition (including the

14

 

--------------------------------------------------------------------------------

 

Acquisition of the Parent) to the extent reimbursed in cash and such
indemnification payments are not otherwise included in Consolidated EBITDA,
(viii) commissions, discounts, yield and other fees and expenses (including
interest expense) related to any Qualified Securitization Transaction, (ix)
commissions, discounts and other fees and expenses in connection with the entry
into the Loan Documents (or any amendment, waiver or modification of this
Agreement or any other Loan Document), (x) losses from currency exchange rate
transactions, (xi) expenses on account of development of distribution systems
that are expensed but could have been capitalized under alternative accounting
policies in accordance with GAAP, (xii) the amount of any minority interest
expense deducted in calculating Consolidated Net Income (Loss), (xiii) cash
receipts (or any netting arrangements resulting in reduced cash expenditures)
not representing Consolidated EBITDA to the extent non-cash gains relating to
such cash receipts were deducted in the calculation of Consolidated EBITDA
pursuant to clause (b) below for any previous period and not added back, (xiv)
any costs or expenses incurred by the Borrower or a Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or stockholders agreement,
to the extent that such costs or expenses are funded with cash proceeds
contributed to the capital of the Borrower or net cash proceeds of issuance of
Equity Interests of the Borrower (other than Disqualified Stock), (xv) lease
expenses (and corresponding interest expense) in respect of Synthetic Lease
Obligations, (xvi) expenses incurred to the extent reimbursed during such period
by third parties pursuant to indemnification provisions or insurance policies,
(xvii) any reductions in revenue resulting from the purchase accounting effect
of adjustments to deferred revenue required or permitted by GAAP, and (xviii)
the cumulative effect of changes in accounting principles, in each case, for
such Measurement Period of such Person and its Subsidiaries, all as determined
in accordance with GAAP, and (C) proceeds from any business interruption
insurance to the extent not otherwise included in Consolidated Net Income (Loss)
for such Measurement Period, minus (b) all non-cash items increasing
Consolidated Net Income (Loss) for such Measurement Period (other than the
accrual of revenue and other than non-cash items to the extent they represent
the reversal of an accrual of, or cash reserve for, anticipated charges made in
any prior Measurement Period or which will result in the receipt of cash in a
future Measurement Period).

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the most recently completed
Measurement Period minus (ii) Capital Expenditures made during such Measurement
Period (other than Financed Capital Expenditures) minus (iii) the aggregate
amount of federal, state, local and foreign income taxes paid in cash during
such Measurement Period to (b) the sum of (i) Debt Service Charges for such
Measurement Period plus (ii) the aggregate amount of all Restricted Payments
made in cash during such Measurement Period (other than pursuant to Section
7.06(c) hereof), in each case, of or by the Parent and its Subsidiaries, all as
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Income Tax Expense” of any Person means, for any Measurement
Period, the provision for federal, state, local and foreign income taxes of such
Person and its Consolidated Subsidiaries for such Measurement Period as
determined in accordance with GAAP.

15

 

--------------------------------------------------------------------------------

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by the Parent and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP.

“Consolidated Net Income (Loss)” of any Person means, for any Measurement
Period, the consolidated net income (or loss) of such Person and its
Subsidiaries for such Measurement Period on a Consolidated basis as determined
in accordance with GAAP, adjusted, to the extent included in calculating such
net income (or loss), by excluding, without duplication: (1) all extraordinary
gains or losses net of taxes (less all fees and expenses relating thereto); (2)
the portion of net income (or loss) of such Person and its Subsidiaries on a
Consolidated basis allocable to minority interests in unconsolidated Persons to
the extent that cash dividends or distributions have not actually been received
by such Person or one of its Consolidated Subsidiaries; (3) any gain or loss,
net of taxes, realized upon the termination of any employee pension benefit plan
and any non-cash charges incurred relating to the underfunded portion of any
pension plan; (4) gains or losses, net of taxes (less all fees and expenses
relating thereto), in respect of Dispositions of assets other than in the
ordinary course of business (5) any net gain or loss arising from the
acquisition of any securities or extinguishment or conversion of any
Indebtedness or obligations with respect to any Swap Contracts of such Person;
(6) any non-cash goodwill or asset impairment charges, any non-cash write-downs
attributable to joint ventures held by such Person or any of its Subsidiaries
and the amortization of intangibles, in each case pursuant to GAAP; (7) any
non-cash charges resulting from the application of SFAS No. 123 and any other
non-cash compensation charges or other non-cash expenses or charges arising from
the grant of or issuance or repricing of stock, stock options or other
equity-based awards or any amendment, modification, substitution or change of
any such stock, stock options or other equity-based awards; (8) all deferred
financing costs written off, and premiums paid, in connection with any early
extinguishment of Indebtedness; (10) the cumulative effect of a change in
accounting principles during such period and any amounts attributable to LIFO
adjustments; (11) unrealized gains and losses from obligations with respect to
any Swap Contracts or ‘‘embedded derivatives’’ that require the same accounting
treatment as obligations with respect to any Swap Contracts; (12) any purchase
accounting adjustments (including, without limitation, the impact of writing up
inventory, deferred marketing and deferred financing costs or deferred revenue
at fair value), amortizations, impairments, write-offs, or non-cash charges with
respect to purchase accounting with respect to any Acquisitions, Disposition,
merger, consolidation, amalgamation or similar transactions.

“Consolidated Non-cash Charges” of any Person means, for any Measurement Period,
the aggregate depreciation, amortization and other non-cash charges of such
Person and its Subsidiaries on a Consolidated basis for such Measurement Period,
as determined in accordance

16

 

--------------------------------------------------------------------------------

 

with GAAP (excluding any non-cash charge which requires an accrual or reserve
for cash charges for any future period).

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Effective Date as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals or the Borrowers’ stock ledger.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.

“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing or (b) Availability is less than or equal to the
greater of (x) ten percent (10%) of the Loan Cap (without giving effect to the
FILO Reserve) or (y) $10,000,000, in each case with respect to clauses (x) and
(y), (i) on any Business Day at the time a Committed Loan Request is made, or
(ii) if no Committed Loan Request is made on such day, the End of that Business
Day.  For purposes hereof, the occurrence of a Covenant Compliance Event shall
be deemed continuing at the Administrative Agent’s option (a) so long as such
Event of Default has not been waived, and/or (b) if the Covenant Compliance
Event arises as a result of the Borrowers’ failure to maintain Availability as
required hereunder, until Availability has exceeded the greater of (x) ten
percent (10%) of the Loan Cap (without giving effect to the FILO Reserve) or (y)
$10,000,000, in each case for sixty (60) consecutive calendar days, in which
case a Covenant Compliance Event shall no longer be deemed to be continuing for
purposes of this Agreement.  The termination of a Covenant Compliance as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Covenant Compliance Event in the event that the conditions set forth
in this definition again arise.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a major
credit or debit card issuer (including, but not limited to, Visa, Mastercard and
American Express and such other issuers approved by the Administrative Agent in
its Permitted Discretion) to a Loan Party resulting from charges by a customer
of a Loan Party on credit or debit cards issued by such

17

 

--------------------------------------------------------------------------------

 

issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) the Arranger, (v)
each beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (vi) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Credit Party Expenses” means, without limitation:

(a)all reasonable out-of-pocket expenses incurred by the Agents, the Arranger
and their respective Affiliates, in connection with (i) the syndication of the
credit facilities provided for herein, (ii) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (iii) the enforcement or protection of their
rights in connection with this Agreement or the Loan Documents or efforts to
preserve, protect, collect, or enforce the Collateral or in connection with any
proceeding under any Debtor Relief Laws, or (iv) any workout, restructuring or
negotiations in respect of any Obligations, including, without limitation, the
reasonable fees, charges and disbursements of (A) counsel for the Agents, (B)
outside consultants for the Agents, (C) appraisers, and (D) commercial finance
examiners;

(b)all reasonable out-of-pocket expenses incurred by the L/C Issuer and its
Affiliates in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder; and

(c)all reasonable out-of-pocket expenses incurred by the Credit Parties who are
not the Agents, the Arranger, the L/C Issuer or any Affiliate of any of them in
connection with the enforcement of the Credit Parties’ rights and remedies under
any of the Loan Documents or applicable Law, including in the course of any
work-out or restructuring of the Loans or other Obligations during the pendency
of any Event of Default, provided that such Credit Parties shall be entitled to
reimbursement for no more than one counsel representing all such Credit Parties
(absent a conflict of interest, in which case the Credit Parties may engage and
be reimbursed for one additional counsel).

“Customer Credit Liabilities” means, at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Borrowers.

18

 

--------------------------------------------------------------------------------

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be conclusively presumed
to be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debt Service Charges” means, for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid in cash or required to be paid in cash for
such Measurement Period, plus (b) principal payments made or required to be made
on account of Indebtedness for money borrowed (excluding the Obligations,
voluntary prepayments of Indebtedness permitted pursuant to Section 7.07 of this
Agreement and any Synthetic Lease Obligations, but including, without
limitation, any Capital Lease Obligations) during such Measurement Period, in
each case of or by the Parent and its Subsidiaries determined on a Consolidated
basis in accordance with GAAP.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means: (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Prime Rate plus (ii)
the Applicable Margin, if any, applicable to Prime Rate Loans, plus (iii) two
percent (2%) per annum; provided, however, that with respect to a LIBO Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such LIBO Rate Loan
plus two percent (2%) per annum; and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin for Standby Letters of Credit
or Commercial Letters of Credit, as applicable, plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agents, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Lead Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (c) has failed, within three Business Days after
written request by the Administrative Agent or the Lead Borrower, to confirm in
writing to the Administrative Agent and the Lead Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Lead Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets,

19

 

--------------------------------------------------------------------------------

 

including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity, (iii) become the subject
of a Bail-in Action, or (iv) failed, within ten (10) Business Days after request
by the Administrative Agent or the Lead Borrower acting in good faith, to
provide certification of compliance with the requirements of FATCA (provided
such Lender shall cease to be a Defaulting Lender pursuant to this clause (iv)
upon the Administrative Agent’s or Lead Borrower’s receipt of such
certification); provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.16(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Lead Borrower, the L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition (whether in one transaction or in a
series of transactions) of all or substantially all of its assets to or in favor
of any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Maturity Date set forth in clause (a) of the definition thereof; provided,
however, that (i) only the portion of such Equity Interests which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock and (ii) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Lead Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Lead Borrower or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be

20

 

--------------------------------------------------------------------------------

 

Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Stock solely because the holders thereof have
the right to require a Loan Party to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock.  The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount that the
Lead Borrower and its Subsidiaries may become obligated to pay upon maturity of,
or pursuant to any mandatory redemption provisions of, such Disqualified Stock
or portion thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia (excluding, for
the avoidance of doubt, any Subsidiary organized under the laws of Puerto Rico
or any other territory).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means: (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities; and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Lead Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.

“Eligible Credit Card Receivables” means, at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit

21

 

--------------------------------------------------------------------------------

 

card payment processor and/or credit card issuer, and in each case originated in
the ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base and the FILO Borrowing Base
pursuant to any of clauses (a) through (j) below.  Without limiting the
foregoing, to qualify as an Eligible Credit Card Receivable, a Credit Card
Receivable shall indicate no Person other than a Borrower as payee or remittance
party.  In determining the amount to be so included, the face amount of a Credit
Card Receivable shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower may be obligated to rebate to a customer, a credit card payment
processor, or credit card issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable.  Any Credit
Card Receivables meeting the foregoing criteria shall be deemed Eligible Credit
Card Receivables but only as long as such Credit Card Receivable is not included
within any of the following categories, in which case such Credit Card
Receivable shall not constitute an Eligible Credit Card Receivable:

(a)Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC);

(b)Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;

(c)Credit Card Receivables with respect to which a Loan Party does not have
good, valid and marketable title, free and clear of any Lien (other than Liens
described in clauses (g)(i), (i) and (p) of the definition of Permitted
Encumbrances);

(d)Credit Card Receivables that are not subject to a first priority security
interest in favor of the Collateral Agent (subject only to the Lien described in
clause (g)(i) of the definition of Permitted Encumbrances) (it being the intent
that chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);

(e)Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(f)Credit Card Receivables as to which the processor has the right under certain
circumstances to require a Loan Party to repurchase the Credit Card Receivables
from such credit card processor;

(g)Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any proceeding under any Debtor
Relief Law;

(h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

22

 

--------------------------------------------------------------------------------

 

(i)Credit Card Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables; or

(j)Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent.

“Eligible Health Care Receivables” means Accounts due to a Borrower on a
non‑recourse basis from insurance companies (which companies have adjudicated or
not disputed such Accounts) and other Persons acceptable to the Administrative
Agent in its Permitted Discretion as arise in the ordinary course of business,
which have been earned by performance and, except as otherwise agreed by the
Administrative Agent, are not any of the following:

(a)Accounts that are not evidenced by an invoice;

(b)Accounts that have been outstanding for more than ninety (90) days past the
invoice date or that are more than sixty (60) days past due;

(c)Accounts due from any insurance company to the extent that fifty (50%) or
more of all Accounts from such insurance company are not Eligible Health Care
Receivables under clause (b), above;

(d)Accounts with respect to which a Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens described
in clauses (g)(i), (i) and (p) of the definition of Permitted Encumbrances);

(e)Accounts that are not subject to a first priority security interest in favor
of the Collateral Agent (subject only to the Lien described in clause (g)(i) of
the definition of Permitted Encumbrances);

(f)Accounts which are disputed, are with recourse, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (to the extent of
such claim, counterclaim, offset or chargeback);

(g)Accounts for which all consents, approvals or authorizations of, or
registrations or declarations required to be obtained, effected or given in
connection with the performance of such Account by the account debtor or in
connection with the enforcement of such Account by the Agents have not been duly
obtained, effected or given and are not in full force and effect;

(h)Accounts due from an account debtor which is the subject of any bankruptcy or
insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

23

 

--------------------------------------------------------------------------------

 

(i)Accounts due from any Governmental Authority, including, pursuant to
Medicare, Medicaid or other similar programs; or

(j)Accounts which the Administrative Agent determines in its Permitted
Discretion to be uncertain of collection.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course in each
case that, except as otherwise agreed by the Administrative Agent, complies in
all material respects with each of the representations and warranties respecting
Inventory made by the Borrowers in the Loan Documents, and that is not excluded
as ineligible by virtue of one or more of the criteria set forth below.  Except
as otherwise agreed by the Administrative Agent, the following items of
Inventory shall not be included in Eligible Inventory:

(a)Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(b)Inventory that is leased by, or is on consignment to, a Borrower, or that is
consigned by a Borrower to a Person which is not a Loan Party;

(c)Inventory that is not located in the United States (excluding territories or
possessions of the United States);

(d)Inventory that is located at a location that is not owned or leased by a
Borrower (except Inventory that is in transit between owned or leased locations
of one or more Borrowers), except to the extent that the Borrowers have
furnished the Administrative Agent with a Collateral Access Agreement executed
by the Person owning any such location on terms reasonably acceptable to the
Administrative Agent;

(e)Inventory that is located at a distribution center or warehouse leased by a
Borrower unless the applicable lessor has delivered to the Collateral Agent a
Collateral Access Agreement;

(f)Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work‑in‑process, raw
materials, or that constitute spare parts, promotional, marketing, packaging and
shipping materials or supplies used or consumed in a Borrower’s business, (iv)
are seasonal in nature and which have been packed away for sale in a subsequent
season, (v) are not in compliance in all material respects with all standards
imposed by any Governmental Authority having regulatory authority over such
Inventory, its use or sale, or (vi) are bill and hold goods;

(g)Inventory that is not subject to a perfected first priority security interest
in favor of the Collateral Agent (subject only to the Lien described in clause
(g)(i) of the definition of Permitted Encumbrances);

24

 

--------------------------------------------------------------------------------

 

(h)Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

(i)Inventory that is not insured in compliance with the provisions of Section
5.10 hereof;

(j)Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(k)Inventory consisting of lottery tickets;

(l)Inventory that is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third party from which any Borrower or any
of its Subsidiaries has received notice of a dispute in respect of any such
agreement; or

(m)Inventory acquired in a Permitted Acquisition, unless and until the
Collateral Agent has (i) completed or received an appraisal of such Inventory
from appraisers reasonably satisfactory to the Collateral Agent and such other
due diligence as the Agents may require, all of the results of the foregoing to
be reasonably satisfactory to the Agents, (ii) established an Inventory advance
rate and Inventory Reserves (if applicable) therefor, and (iii) otherwise agreed
that such Inventory shall be deemed Eligible Inventory.

“Eligible Trade Receivables” means Accounts (including, without limitation,
Accounts owed by bottle handling companies) arising from the sale of a
Borrower’s goods or services (other than those consisting of Credit Card
Receivables) that satisfy the following criteria at the time of creation and
continue to meet the same at the time of such determination: such Account (i)
has been earned by performance and represents the bona fide amounts due to a
Borrower from an account debtor, other than a direct store delivery vendor, and
in each case originated in the ordinary course of business of such Borrower, and
(ii) is not ineligible for inclusion on the calculation of the Borrowing Base
pursuant to any of clauses (a) through (r) below.  Without limiting the
foregoing, to qualify as an Eligible Trade Receivable, an Account shall indicate
no Person other than a Borrower as payee or remittance party.  In determining
the amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrowers to reduce the amount of such
Eligible Trade Receivable.  Except as otherwise agreed by the Administrative
Agent, any Account included within any of the following categories shall not
constitute an Eligible Trade Receivable:

(a)Accounts that are not evidenced by an invoice;

(b)Accounts that have been outstanding for more than sixty (60) days from the
date of invoice;

25

 

--------------------------------------------------------------------------------

 

(c)Accounts due from any account debtor to the extent that fifty (50%) or more
of all Accounts from such account debtor are not Eligible Trade Receivables
under clause (b), above.

(d)Accounts (i) that are not subject to a perfected first priority security
interest in favor of the Collateral Agent (subject only to the Lien described in
clause (g)(i) of the definition of Permitted Encumbrances), or (ii) with respect
to which a Loan Party does not have good, valid and marketable title thereto,
free and clear of any Lien (other than Liens described in clauses (g)(i), (i)
and (p) of the definition of Permitted Encumbrances);

(e)Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(f)Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
the Borrowers or are not payable in Dollars;

(g)Accounts which are owed by any account debtor whose principal place of
business is not within the continental United States;

(h)Accounts which are owed by any Affiliate or any employee of a Loan Party;

(i)Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agents have not been duly obtained, effected or given and are not in full
force and effect;

(j)Accounts due from an account debtor which is the subject of any bankruptcy or
insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(k)Accounts due from any Governmental Authority except to the extent that the
subject account debtor is the federal government of the United States of America
and has complied with the Federal Assignment of Claims Act of 1940 and any
similar state legislation;

(l)Accounts (i) owing from any Person that is also a direct supplier to or
creditor of a Borrower or any of its Subsidiaries unless such Person has waived
any right of setoff in a manner acceptable to the Administrative Agent or (ii)
representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Borrower or any of its Subsidiaries to
discounts on future purchase therefrom;

(m)Accounts subject to any right of return, setoff or charge back;

(n)Accounts payable other than in Dollars or that are otherwise on terms other
than those normal and customary in the Borrowers’ business;

(o)Accounts evidenced by a promissory note or other instrument;

26

 

--------------------------------------------------------------------------------

 

(p)Accounts which are in excess of the credit limit for such account debtor
established by the Borrowers in the ordinary course of business and consistent
with past practices;

(q)Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;

(r)Accounts which constitute Credit Card Receivables; or

(s)Accounts which the Administrative Agent determines in its Permitted
Discretion to be uncertain of collection; provided that the Administrative Agent
acknowledges that as of the Effective Date it does not know of any circumstance
or condition that would cause any Accounts requested by the Borrowers to be
included in the Borrowing Base to be classified as ineligible by reason of this
clause (s).

Notwithstanding anything to the contrary herein, Eligible Trade Receivables
shall include wholesale receivables to the extent that such wholesale
receivables are not otherwise ineligible by virtue of any of the foregoing
clauses (a) through (s) or the lead-in language above.

“End” means, with respect to any Business Day or calendar day, 4:30 p.m. Eastern
time on such Business Day or calendar day, as the case may be.

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is allocated with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment” has the meaning set forth in the Security Agreement.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or

27

 

--------------------------------------------------------------------------------

 

options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430 and 432 of the Code or Sections 303 and 305 of ERISA; or
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning provided in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Security Agreement of, or the grant under a Loan Document
by such Loan Party of a security interest to secure, such Swap Obligation (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
Section 10.26 hereof and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a Master

28

 

--------------------------------------------------------------------------------

 

Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Lead Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Executive Order” has the meaning provided in Section 10.18.

“Existing Credit Agreement” has the meaning specified in the preamble hereto.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and set forth on Schedule 2.03 hereto.

“Existing Mortgages” means each of (i) that certain Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated December 2, 2009,
given by the Lead Borrower and the Town of Lancaster Industrial Development
Agency in favor of the Collateral Agent with respect to certain Real Estate
located in Erie County, New York, and (ii) that certain Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated April 19, 2013,
given by Tops PT, LLC and the Onondaga County Industrial Development Agency in
favor of the Collateral Agent with respect to certain Real Estate located in
Onondaga County, New York, which Existing Mortgages will be released from the
Collateral as of the Effective Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such

29

 

--------------------------------------------------------------------------------

 

transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated December 30, 2016, among the Lead
Borrower and the Administrative Agent.

“FILO Borrowing Base” means, at any time of calculation, an amount equal to:

(a)the face amount of Eligible Credit Card Receivables multiplied by the FILO
Credit Card Advance Rate;

plus

(b)the Cost of Eligible Inventory (other than Perishable Inventory), net of
Inventory Reserves, multiplied by the FILO Inventory Advance Rate multiplied by
the Appraised Value of Eligible Inventory;

plus

(h)the Cost of Eligible Inventory constituting Perishable Inventory, net of
Inventory Reserves relating to such Perishable Inventory, multiplied by the FILO
Inventory Advance Rate multiplied by the Appraised Value of such Eligible
Inventory constituting Perishable Inventory;

plus

(d)the face amount of Eligible Health Care Receivables (net of Receivables
Reserves) multiplied by the FILO Health Care Receivables Advance Rate;

plus

(e)the Appraised Value of Prescription Lists, multiplied by the FILO
Prescription List Advance Rate.

“FILO Commitment” means, as to each FILO Lender, the obligation of such FILO
Lender to make its portion of the FILO Loan on the Effective Date in the amount
set forth opposite such FILO Lender’s name on Schedule 2.01.

“FILO Credit Card Advance Rate” means (i) from the Effective Date through
December 30, 2018, five percent (5%), (ii) from December 31, 2018 through
December 30, 2019, two and one-half percent (2.5%), and (ii) from and after
December 31, 2019, 0%.

“FILO Health Care Receivables Advance Rate” means (i) from the Effective Date
through December 30, 2018, five percent (5%), (ii) from December 31, 2018
through December 30, 2019, two and one-half percent (2.5%), and (ii) from and
after December 31, 2019, 0%.

30

 

--------------------------------------------------------------------------------

 

“FILO Inventory Advance Rate” means (i) from the Effective Date through December
30, 2018, seven and one-half percent (7.5%), (ii) from December 31, 2018 through
December 30, 2019, five percent (5%), and (ii) from and after December 31, 2019,
two and one-half percent (2.5%).

“FILO Lenders” means, collectively, any Persons party hereto as FILO Lenders as
reflected on Schedule 2.01, and each Person holding a portion of the FILO Loan
that shall become a party hereto pursuant to Section 10.06.

“FILO Loan” means the term loan made by the FILO Lenders pursuant to Section
2.01(d) hereof on the Effective Date in the original principal amount of
$10,000,000.

“FILO Notes” means the promissory notes of the Borrowers substantially in the
form of Exhibit C-2, each payable to the order of a FILO Lender, evidencing the
portion of the FILO Loan made by the FILO Lenders.

“FILO Prescription List Advance Rate” means (i) from the Effective Date through
December 30, 2018, five percent (5%), (ii) from December 31, 2018 through
December 30, 2019, two and one-half percent (2.5%), and (ii) from and after
December 31, 2019, 0%.

“FILO Reserve” means an amount, at any time of calculation, equal to the excess
of the then outstanding amount of the FILO Loan over the FILO Borrowing Base as
reflected in the most recent Borrowing Base Certificate furnished by the
Borrowers.

“Financed Capital Expenditures” shall mean Capital Expenditures made through
purchase money financing (other than from Credit Extensions hereunder) or
capital lease transactions permitted hereunder.

“Fiscal Period” means any fiscal period of any Fiscal Year of the Parent.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year of the Parent.

“Fiscal Year” means any period of thirteen consecutive Fiscal Periods ending on
the calendar Saturday closest to December 31 of any calendar year.

“Foreign Asset Control Regulations” has the meaning provided in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation

31

 

--------------------------------------------------------------------------------

 

obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders in
accordance with the terms hereof.

“Fronting Fee” has the meaning provided in Section 2.03(j).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien) or is limited in
recourse.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

32

 

--------------------------------------------------------------------------------

 

“Guarantor” means the Parent, each direct or indirect Subsidiary of the Parent
(other than any CFC) listed on Schedule 1.02 annexed hereto and each other
direct or indirect Subsidiary of the Parent that shall be required to execute
and deliver a Joinder Agreement as a Guarantor pursuant to Section 6.12, and
with respect to any Swap Obligation of a Specified Loan Party (determined before
giving effect to Section 10.26) under the Security Agreement, each Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Health Care Laws” means all federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement program, as now or at any time hereafter in effect, including, but
not limited to, the Social Security Act, the Social Security Amendments of 1972,
the Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987 and HIPAA.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

“HIPAA Compliance Date” has the meaning provided in Section 5.26(a).

“HIPAA Compliance Plan” has the meaning provided in Section 5.26(a).

“HIPAA Compliant” has the meaning provided in Section 5.26(a).

“Honor Date” has the meaning provided in Section 2.03(c)(i).

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Parent that
(a) had less than five percent (5%) of Consolidated assets and less than five
percent (5%) of annual Consolidated revenues of the Loan Parties as reflected on
the most recent financial statements delivered pursuant to Section 6.01 prior to
such date and (b) has been designated as such by the Parent in a written notice
delivered to the Administrative Agent, other than any such Subsidiary as to
which the Parent has revoked such designation by written notice to the
Administrative Agent; provided that at no time shall all Immaterial Subsidiaries
so designated by the Parent have in the aggregate Consolidated assets or annual
Consolidated revenues as reflected on the most recent financial statements
delivered pursuant to Section 6.01 prior to such time in excess of ten percent
(10%) of Consolidated assets or annual Consolidated revenues respectively of the
Loan Parties; provided further that a Subsidiary shall not be an Immaterial
Subsidiary if it (i) holds title to any ABL Priority Collateral or (ii) is a
Borrower.

“Increase Effective Date” has the meaning provided in Section 2.15(d).

33

 

--------------------------------------------------------------------------------

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business not past due for more than sixty (60) days);

(e)all Attributable Indebtedness of such Person;

(f)all Disqualified Stock, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(g)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indenture Trustee” means U.S. Bank National Association, in its capacity as
trustee for the Note Holders pursuant to the terms of the Senior Notes
Indenture, together with any successor trustee appointed in accordance with the
Senior Notes Indenture.

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means the Patents, Trademarks, Copyrights and Licenses
(as each such term is defined in the Security Agreement).

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of October 9, 2009, by and between the Agents and the Indenture Trustee and
acknowledged and

34

 

--------------------------------------------------------------------------------

 

agreed to by the Loan Parties, as amended and in effect from time to time, as
the same may be amended, amended and restated, modified, supplemented or
replaced.

“Interest Payment Date” means, (a) as to any Loan other than a Prime Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Prime Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c)no Interest Period shall extend beyond the Maturity Date set forth in clause
(a) of the definition thereof; and

(d)notwithstanding the provisions of clause (c), no Interest Period shall have a
duration of less than one (1) month, and if any Interest Period applicable to a
LIBO Borrowing would be for a shorter period, such Interest Period shall not be
available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other

35

 

--------------------------------------------------------------------------------

 

factors as may affect the market value of the Eligible Inventory. Without
limiting the generality of the foregoing, Inventory Reserves may, in the
Administrative Agent’s Permitted Discretion, include (but are not limited to)
reserves based on: (a) obsolescence; (b) seasonality; (c) Shrink; (d) imbalance;
(e) change in Inventory character; (f) change in Inventory composition;
(g)change in Inventory mix; (h) mark-downs (both permanent and point of sale);
(i) retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and (j) out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) any Acquisition, or (d) any
other investment of money or capital in another Person in order to obtain a
profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, substantially in the form attached
hereto as Exhibit H, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

“Landlord Lien State” means Pennsylvania, Virginia and Washington and such other
states in which a landlord’s claim for rent may have priority over the lien of
the Collateral Agent in any of the Collateral.

“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

36

 

--------------------------------------------------------------------------------

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
Permitted discretion).  Any L/C Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Revolving Lenders, the FILO Lenders and the
Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder, and shall include the
Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date set forth in clause (a) of the definition thereof then in
effect (or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

37

 

--------------------------------------------------------------------------------

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.  A permanent reduction of the Aggregate Revolving Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Revolving Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at the Lead Borrower’s
option, less than) the Aggregate Revolving Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Rate” means the per annum rate of interest (rounded up to the nearest
1/8th of 1% and in no event less than zero) determined by the Administrative
Agent at or about 11:00 a.m. (London time) two Business Days prior to an
interest period for a term equivalent to such period, equal to the London
Interbank Offered Rate, or comparable or successor rate approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
other commercially available source designated by the Administrative Agent from
time to time); provided, that any comparable or successor rate shall be applied
by the Administrative Agent, if administratively feasible, in a manner
consistent with market practice.

“LIBO Rate Loan” means a Committed Loan or the portion of the FILO Loan, as
applicable, that bears interest at a rate based on the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding, for the avoidance of
doubt, any licenses of intellectual property) and (b) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

“Liquidation” means (after the occurrence and during the continuation of an
Event of Default) the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Laws as a creditor of the Loan Parties with respect to the
realization on the Collateral, including the conduct by the Loan Parties acting
with the consent of the Administrative Agent, of any public, private,
“going-out-of-business”, store closing or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan or the FILO Loan.

“Loan Account” has the meaning provided in Section 2.11(a).

“Loan Cap” means, at any time of determination, (i) prior to the repayment in
full of the FILO Loan, the lesser of (a) the sum of the Aggregate Revolving
Commitments plus the

38

 

--------------------------------------------------------------------------------

 

outstanding amount of the FILO Loan or (b) the sum of the Borrowing Base plus
the FILO Borrowing Base, and (ii) after payment in full of the FILO Loan, the
lesser of (a) the Aggregate Revolving Commitments, or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Intercreditor Agreement,
and solely where the term “Loan Documents” is used or referred to in any of the
Security Documents or the Intercreditor Agreement, any instrument or agreement
now or hereafter executed and delivered in connection with any transaction
arising out of any Cash Management Services and Bank Products, each as amended
and in effect from time to time.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.  “Loan
Party” means any one of such Persons.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Parent and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Loan Parties (taken
as a whole) to perform their obligations under any Loan Document to which they
are parties; or (c) a material impairment of the rights and remedies (taken as a
whole) of the Agents or the Lenders under any Loan Document or a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Loan Parties (taken as a whole) of any Loan Document to which they
are parties.  In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.

“Material Contract” means with respect to any Person, each contract to which
such Person is a party, the termination or breach of which (unless replaced in
accordance with the terms of Section 7.12(a)) would reasonably likely result in
a Material Adverse Effect.

“Material Indebtedness” means (a) Indebtedness of the Loan Parties under the
Senior Notes Documents and (b) other Indebtedness (other than the Obligations)
of the Loan Parties in an aggregate principal amount exceeding $12,000,000.  For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturity Date” means the earlier of (a) December 30, 2021, and (b) the date
that occurs 60 days prior to the scheduled maturity date of the Senior Notes if,
on such date, (i) at least $50,000,000 in principal amount of the Senior Notes
shall remain outstanding and (ii) the maturity date of the Senior Notes has not
been extended to a date which is not less than ninety (90) days following the
date set forth in clause (a) above.

39

 

--------------------------------------------------------------------------------

 

“Maximum Rate” has the meaning provided in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed thirteen Fiscal Periods of the Parent for which internal financial
statements have been delivered or have been required to be delivered hereunder.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Lead Borrower or any ERISA Affiliate) at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.

“Net Proceeds” means:

(a)with respect to any Prepayment Event described in clauses (a) or (b) of the
definition thereof, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such Prepayment Event (including any
cash or cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset by a Lien permitted hereunder which is senior
to the Collateral Agent’s Lien on such asset and that is required to be repaid
(or to establish an escrow for the future repayment thereof) in connection with
such Prepayment Event (other than Indebtedness under the Loan Documents, but
including the payment of the proceeds from any Notes Priority Collateral in
reduction of the Indebtedness under the Senior Notes Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such Prepayment Event (including, without
limitation, appraisals, and brokerage, legal, title and recording or transfer
tax expenses and commissions) paid by any Loan Party to third parties (other
than Affiliates)); and

(b)with respect to any Prepayment Event described in clause (c) of the
definition thereof, the excess of (i) the sum of the cash and cash equivalents
received in connection with such Prepayment Event over (ii) the sum of (A) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith and (B) the principal amount of any Indebtedness (plus any
premium or other required payment on account thereof) under the Senior Note
Documents (if any) that is required to be repaid in connection with such
Prepayment Event.

“Non-Consenting Lender” has the meaning provided in Section 10.01.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

40

 

--------------------------------------------------------------------------------

 

“Non-Loan Party Subsidiary” means any Subsidiary of the Borrower which is not,
and is not required to become, a Guarantor or Borrower.

“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).

“Note” means, collectively, the FILO Notes and the Revolving Notes.

“Note Holders” means the holders of the Senior Notes pursuant to the terms of an
Senior Notes Indenture.

“Note Obligations” has the meaning given that term in the Intercreditor
Agreement.

“Notes Priority Collateral” has the meaning given that term in the Intercreditor
Agreement.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Original Credit Agreement” has the meaning specified in the preamble hereto.

41

 

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Loan Document).

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties and/or any of their Subsidiaries
and/or (b) any Bank Product furnished to any of the Loan Parties and/or any of
their Subsidiaries, as each may be amended from time to time.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means: (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts; and (iii) with respect to the FILO Loan on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of the FILO Loan occurring on such date.

“Overadvance” means a Credit Extension (other than the making of the FILO Loan)
to the extent that, immediately after its having been made, Revolving
Availability is less than zero.

“PACA” means the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.

“Parent” means Tops Holding LLC, a Delaware limited liability company, f/k/a
Tops Holding Corporation, a Delaware corporation.

“Participant” has the meaning provided in Section 10.06(c).

“PASA” means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.

“Patriot Act” has the meaning provided in Section 4.01(j).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or making
such payment, and (b) either (i) the Borrowers

42

 

--------------------------------------------------------------------------------

 

have projected Availability on a Pro Forma Basis for each of the seven (7)
Fiscal Periods immediately following such transaction or payment greater than
25% of the Loan Cap (without giving effect to the FILO Reserve), or (ii)(A) the
Availability Condition has been satisfied, and (B) the Consolidated Fixed Charge
Coverage Ratio, calculated based upon the most recent Measurement Period, was
equal to or greater than 1.00:1.00.  Prior to undertaking any transaction or
payment which is subject to the Payment Conditions, the Loan Parties shall
deliver to the Administrative Agent (x) a certificate signed by a Responsible
Officer of the Lead Borrower certifying that the conditions contained in clauses
(a) and (b)(i) or (b)(ii) of the preceding sentence have been satisfied, and (y)
forecasts prepared in good faith by management of the Lead Borrower of
Consolidated balance sheets, statements of income or operations and cash flows,
and Availability projections on a Fiscal Period basis for the immediately
following seven Fiscal Periods, which projected financial information shall give
due consideration to results for prior Fiscal Periods, shall give effect to the
proposed transaction or payment and shall be in a form and based upon
assumptions reasonably satisfactory to the Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431 and 432 of the Code and Sections
302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Lead Borrower and any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” has the meaning given that term in the Security
Agreement.

“Perishable Inventory” means Inventory consisting of meat, dairy, cheese,
seafood, produce, delicatessen, non-artificial floral products, bakery goods and
prepared foods and other similar categories of Inventory which have a short
shelf life.

“Permitted Acquisition” means (i) an Acquisition or series of related
Acquisitions of Store locations (including, if applicable, the related Inventory
at such Store locations) in which the total consideration paid (whether in cash,
tangible property, notes or other property) does not exceed in the aggregate the
sum of $15,000,000 in any Fiscal Year, provided that no Default or Event of
Default exists at the time of, or immediately after giving effect to, the
consummation of any such Acquisition or series of related Acquisitions, or (ii)
an Acquisition in which all of the following conditions are satisfied:

(a)No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b)Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose

43

 

--------------------------------------------------------------------------------

 

such Acquisition or shall not have commenced any action which alleges that such
Acquisition shall violate applicable Law;

(c)The Lead Borrower shall have furnished the Administrative Agent with fifteen
(15) days’ written notice prior to the consummation of such intended Acquisition
and shall have furnished the Administrative Agent with (i) a current draft of
the documents, agreements and instruments contemplated to be executed in
connection therewith (and final copies thereof as and when executed), and (ii)
historical financial statements (whether audited or unaudited) or tax returns
(to be provided only if historical financial statements are not available) in
each case to the extent received by the Lead Borrower by or on behalf of the
Person which is the subject of such Acquisition;

(d)To the extent the proceeds of any Credit Extension are being used to finance
an Acquisition of Equity Interests, the legal structure of such Acquisition
shall be reasonably acceptable to the Administrative Agent in its Permitted
Discretion;  

(f)After giving effect to such Acquisition, if such Acquisition is an
Acquisition of Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

(g)Prior to the inclusion of the assets (or the assets of the Person) acquired
in such Acquisition in the Borrowing Base and the FILO Borrowing Base, the
Administrative Agent shall have received (i) the results of appraisals of the
assets (or the assets of the Person) to be acquired in such Acquisition and of a
commercial finance examination of the Person which is (or whose assets are)
being acquired, and (ii) such other due diligence as the Administrative Agent
may reasonably require, all of the results of such due diligence to be
reasonably satisfactory to the Administrative Agent;

(h)Any assets acquired shall be utilized in, and if such Acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such Acquisition shall be engaged in, a business otherwise permitted to be
engaged in by a Borrower under this Agreement;

(i)If the Person which is the subject of such Acquisition will be maintained as
a Wholly Owned Subsidiary of a Loan Party, or if the assets acquired in such
Acquisition will be transferred to a Wholly Owned Subsidiary which is not then a
Loan Party, such Subsidiary (if it is a Domestic Subsidiary) shall have been
joined as a “Borrower” hereunder or as a Guarantor in accordance with the terms
of Section 6.12, and the Collateral Agent shall have received a security and/or
mortgage interest in such Subsidiary’s Equity Interests, Inventory, Accounts,
Real Estate and other property of the same nature as constitutes Collateral
under the Security Documents; and

(j)The Payment Conditions shall have been satisfied.

“Permitted Additional Pari Passu Obligations” has the meaning set forth in the
Indenture.  

44

 

--------------------------------------------------------------------------------

 

“Permitted Business” means the business conducted by the Loan Parties on the
Effective Date, and any business substantially similar, reasonably related,
complementary, incidental or ancillary thereto.  

“Permitted Discretion” means a determination made by the Administrative Agent in
the exercise of its commercially reasonable business judgment, exercised in good
faith in accordance with customary business practices for comparable asset-based
lending transactions in the retail industry.

“Permitted Disposition” means any of the following:

(a)Dispositions of Inventory in the ordinary course of business;

(b)bulk sales or other Dispositions of the Inventory of a Loan Party not in the
ordinary course of business in connection with Store closings and/or Disposition
of Store locations for cash consideration, at arm’s length, provided that such
Store closures and/or Dispositions of Store locations and related Inventory
Dispositions shall not exceed (i) in any Fiscal Year of the Parent and its
Subsidiaries, ten percent (10%) of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Effective Date, twenty five percent (25%) of the
number of the Loan Parties’ Stores in existence as of the Effective Date (net of
new Store openings); provided further that all sales of Inventory in connection
with Store closings and/or Dispositions of Store locations (in a single
transaction or series of related transactions) that exceed the foregoing limits
shall (i) require the consent of the Administrative Agent and the Required
Lenders (which consent shall not be unreasonably withheld, delayed or
conditioned), and (ii) be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agents; provided further
that all Net Proceeds received in connection with such Store closures and/or
Dispositions of Store locations and related Inventory Dispositions are applied
to the Obligations if then required in accordance with Section 2.05 hereof;

(c)licenses of intellectual property of a Loan Party or any of its Subsidiaries
in the ordinary course of business;

(d)licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided that the Loan Parties shall
provide the Agents with thirty (30) days prior written notice and, if requested
by the Agents, the Loan Parties shall use commercially reasonable efforts to
cause the Person operating such licensed department to enter into an
intercreditor agreement on terms and conditions reasonably satisfactory to the
Agents (provided that the Administrative Agent may impose Reserves in its
Permitted Discretion with respect to the operation of any such licensed
department);

(e)Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value;

45

 

--------------------------------------------------------------------------------

 

(f)sales, transfers and Dispositions among the Loan Parties or by any Subsidiary
to a Loan Party;

(g)sales, transfers and Dispositions of or by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party; and

(h)to the extent constituting a Disposition, Liens to the extent permitted by
Section 7.01 of this Agreement;

(i)Restricted Payments to the extent permitted by Section 7.06 of this
Agreement;

(j)Investments to the extent permitted by Section 7.02 of this Agreement;

(k)any Disposition in connection with a foreclosure on assets, or a Disposition
of Investments or receivables, in connection with the compromise, settlement or
collection thereof or in a bankruptcy or similar proceedings;

(l)the Disposition or voluntary termination of any Swap Contract;

(m)the surrender or waiver of any contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind, provided that Loan
Parties comply with the provisions of Section 6.19 of this Agreement;

(n)the Disposition of any Cash Equivalents, provided that the proceeds of the
same constitute a Permitted Investment or are used in a manner consistent with
Section 6.11 of this Agreement;

(o)the Disposition of cash in the ordinary course of business, to the extent
used in a manner consistent with Section 6.11 of this Agreement;

(p)to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Permitted Business; provided
that, to the extent the property exchanged was ABL Priority Collateral,
substantially all of property received in exchange therefor constitutes ABL
Priority Collateral having an Appraised Value at least equal to the Appraised
Value of the property exchanged and the Collateral Agent shall have a first
priority perfected Lien on such property; provided further that, prior to making
such Disposition, the Administrative Agent shall have received (i) the results
of appraisals and of a commercial finance examination of the assets  to be
acquired and (ii) such other due diligence as the Administrative Agent may
reasonably require, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent;

(q)as long as no Default or Event of Default then exists or would arise
therefrom, sales of Real Estate of any Loan Party (or sales of any Person or
Persons created to hold such Real Estate or the Equity Interests in such Person
or Persons), including sale-leaseback transactions involving any such Real
Estate pursuant to leases on market terms, as long as, (i) such sale is made for
fair market value, (ii) all Net

46

 

--------------------------------------------------------------------------------

 

Proceeds received in connection with any such sale are applied to the
Obligations if then required in accordance with Section 2.05 hereof, and (iii)
in the case of any sale-leaseback transaction permitted hereunder, the Agents
shall have received from each purchaser or transferee a Collateral Access
Agreement on terms and conditions reasonably satisfactory to the Agents;

(r)Dispositions of non-ABL Priority Collateral to Non-Loan Party Subsidiaries in
an aggregate amount not to exceed $6,500,000 during the term of this Agreement;

(s)Dispositions made in connection with a Qualified Securitization Transaction;

(t)Dispositions of non-ABL Priority Collateral other than to Non-Loan Party
Subsidiaries in an aggregate amount not to exceed $12,000,000 during the term of
this Agreement;

(u)the issuance and sale of Equity Interests (other than Disqualified Stock) by
any Loan Party or any Subsidiary thereof; and

(v)any other Dispositions (other than bulk sales of Inventory in connection with
Store closings, in which case the requirements of clause (b) of this definition
must be satisfied; provided that, for the avoidance of doubt, the sale of a
Store to a third party for cash consideration shall not, for purposes of this
clause (v), constitute a “Store closing”), provided that (i) the Payment
Conditions shall have been satisfied and (ii) in the case of bulk sales of
Inventory in connection with Dispositions of Store locations, such Dispositions
of Store locations shall be for cash consideration and the Administrative Agent
shall have received, prior to the consummation of any such Dispositions of Store
locations and related Inventory Dispositions, an updated Inventory and
prescription list appraisal undertaken by an independent appraiser engaged by
the Administrative Agent at the Loan Parties’ expense (it being acknowledged and
agreed that the Administrative Agent’s right to obtain an updated appraisal
pursuant to this clause (v) is in addition to, and not in limitation of, the
Administrative Agent’s right to conduct appraisals pursuant to Section 6.10 at
the Loan Parties’ expense).

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 6.04;

(b)Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 6.04;

(c)Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA;

47

 

--------------------------------------------------------------------------------

 

(d)Deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e)Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f)Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of a Loan Party and such other minor title defects or survey matters that are
disclosed by current surveys that, in each case, do not materially interfere
with the current use of the real property;

(g)Liens existing on the Effective Date and listed on Schedule 7.01 (or, to the
extent not listed on Schedule 7.01, Liens on non-ABL Priority Collateral having
an aggregate fair market value of less than $1,200,000);

(h)Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (c) of the definition of Permitted Indebtedness so long
as (i) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such fixed or capital assets
and (iii) such Liens shall not extend to any other property or assets of the
Loan Parties;

(i)Liens in favor of the Collateral Agent;

(j)Landlords’ and lessors’ Liens in respect of rent not in default;

(k)Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided that such liens (i) attach only to such
Investments and (ii) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l)Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m)Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

(n)voluntary Liens on property (other than ABL Priority Collateral) in existence
at the time such property is acquired or on such property of a Subsidiary of a

48

 

--------------------------------------------------------------------------------

 

Loan Party in existence at the time such Subsidiary is acquired; provided that
such Liens are not incurred in connection with, or in anticipation of, such
acquisition and do not attach to any other assets of any Loan Party or any
Subsidiary;

(o)Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty (30)
days, or (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation during the pendency of such
contest;

(p)Liens on the Collateral securing the Indebtedness arising under the Senior
Notes Documents, including any Permitted Additional Pari Passu Obligations (and
any Permitted Refinancing thereof) having the priority set forth in the
Intercreditor Agreement;

(q)[Reserved];

(r)any interest or title of a lessor or sublessor under any lease or sublease of
real property entered into by any Loan Party in the ordinary course of its
business and not interfering in any material respect with the business of the
Loan Parties;

(s)Liens on property of Non-Loan Party Subsidiaries securing Indebtedness or
other obligations not prohibited by this Agreement to be incurred by such
Non-Loan Party Subsidiaries;

(t)Liens arising by operation of law under Article 4 of the UCC in connection
with the collection of items provided for therein;

(u)Liens on assets transferred to a Securitization Entity or on assets of a
Securitization Entity, in either case incurred in connection with a Qualified
Securitization Transaction;

(v)other Liens on non-ABL Priority Collateral securing obligations in an
aggregate amount not to exceed $12,000,000 at any one time outstanding;

(w)Liens securing Permitted Indebtedness under clause (s) of the definition
thereof;

(x)Liens on Collateral securing Qualifying Indebtedness; and

(y)any extension, renewal, refinancing or replacement, in whole or in part, of
any Lien described in the foregoing clauses (a) through (x), provided that (i)
the property or assets covered thereby is not changed, (ii) the amount secured
or benefited thereby is not increased, (iii) the direct or any contingent
obligor with respect thereto is not

49

 

--------------------------------------------------------------------------------

 

changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by clause (a) of the definition of Permitted
Indebtedness.

‘‘Permitted Holders’’ means (i) each member of management of the Parent or the
Lead Borrower who are direct or indirect holders of Equity Interests of the
Parent and (ii) any ‘‘group’’ (within the meaning of Section 13(d) or Section
14(d) of the Securities Exchange Act of 1934 or any successor provision) of
which any of the foregoing Persons is a member, provided that in the case of
such ‘‘group’’ and without giving effect to the existence of such ‘‘group’’ or
any other ‘‘group,’’ such members of management, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting Equity Interests of the Parent or any of its direct or indirect
parent entities held by such ‘‘group.’’

“Permitted Indebtedness” means each of the following:

(a)(i) Indebtedness outstanding on the date hereof and listed on Schedule 7.03,
and (ii) any Permitted Refinancing of any of the foregoing;

(b)Indebtedness of: (i) any Loan Party to any other Loan Party; (ii) any
Non-Loan Party Subsidiary to any other Non-Loan Party Subsidiary; (iii) any Loan
Party to any Non-Loan Party Subsidiary; and (iv) any Non-Loan Party Subsidiary
to any Loan Party, provided that in the case of this clause (iv), the aggregate
amount of all such Indebtedness owed by any and all Non-Loan Party Subsidiaries
to any Loan Party, together with Investments permitted pursuant to clause (i) of
the definition of Permitted Investments, shall not exceed $1,800,000 at any time
outstanding;

(c)without duplication of Indebtedness described in clauses (a) or (f) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and Permitted Refinancings thereof; provided,
however, that the aggregate principal amount of Indebtedness permitted by this
clause (c) shall not exceed $60,000,000 at any time outstanding; (provided that
the Administrative Agent may impose reserves in its Permitted Discretion with
respect to the obligations arising under such transaction); provided further
that, if such fixed or capital asset is material to the operation of a Loan
Party’s business and is determined by the Collateral Agent in its Permitted
Discretion to be reasonably necessary for the Liquidation of ABL Priority
Collateral then, if requested by the Collateral Agent, the Loan Parties shall
use commercially reasonable efforts to cause the holders of such Indebtedness to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Collateral Agent;

(d)obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Contract or any Commodity Price
Protection Agreement, provided that such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates, foreign
exchange rates or commodity prices, and not for purposes of speculation or
taking a “market view”;

50

 

--------------------------------------------------------------------------------

 

(e)contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of Real Estate;

(f)Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned or leased by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder), and any Permitted Refinancing thereof,
provided that the Loan Parties shall cause the holders of such Indebtedness to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Collateral Agent;

(g)Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, and any Permitted Refinancing thereof, provided that such
Indebtedness does not require the payment in cash of principal (other than in
respect of working capital adjustments) prior to the Maturity Date set forth in
clause (a) of the definition thereof, has a maturity which extends beyond the
Maturity Date set forth in clause (a) of the definition thereof, and is
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent;

(h)Indebtedness of any Person that becomes a Subsidiary of a Loan Party in a
Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of a Loan Party (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of a Loan Party), and any
Permitted Refinancing thereof;

(i)the Obligations;

(j)Indebtedness arising under the Senior Notes Indenture and the other Senior
Notes Documents (including Indebtedness consisting of Guarantees of the Senior
Notes Indenture) and any Permitted Refinancing thereof in accordance with the
terms of the Intercreditor Agreement;

(k)unsecured Indebtedness arising under a Guarantee by a Loan Party of
obligations of any Non-Loan Party Subsidiary in an aggregate amount not to
exceed $6,000,000 at any one time outstanding;

(l)Indebtedness of any Loan Party arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn by such Loan Party in the ordinary course of business against insufficient
finds so long as such Indebtedness is promptly repaid;

(m)Indebtedness incurred by a Securitization Entity in connection with a
Qualified Securitization Transaction that is non-recourse Indebtedness with
respect to the Loan Parties (except for Standard Securitization Undertakings);

(n)Indebtedness of a Loan Party to officers, directors, employees and
consultants of such Loan Party, their respective estates, spouses or former
spouses, in

51

 

--------------------------------------------------------------------------------

 

each case to finance the purchase or redemption of Equity Interests of the
Parent to the extent permitted by clause (d) of Section 7.06 upon termination,
disability or death;

(o)Indebtedness incurred by a Loan Party or any Non-Loan Party Subsidiary in
connection with the financing of insurance premiums;

(p)Indebtedness incurred pursuant to a Guarantee of Indebtedness permitted under
this definition;

(q)Indebtedness incurred in the ordinary course of business consisting of
take-or-pay obligations contained in supply arrangements;

(r)unsecured Indebtedness in an aggregate principal amount not to exceed
$36,000,000 at any time outstanding;

(s)other Indebtedness incurred when the Payment Conditions shall be satisfied;
provided that if any such Indebtedness is secured by a Lien pursuant to clause
(w) of the definition of “Permitted Encumbrances”, such Lien shall be subject to
an intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent; and

(t)Qualifying Indebtedness in an aggregate principal amount not to exceed the
difference between (i) $650,000,000 (plus, in the case of any such Qualifying
Indebtedness incurred to Refinance any Indebtedness otherwise permitted
hereunder, the unpaid accrued interest and premiums on such Indebtedness being
Refinanced and the underwriting discounts, defeasance costs, fees, commissions
and expenses in connection with the incurrence of such Qualifying Indebtedness)
and (ii) the principal amount of the Senior Notes outstanding pursuant to clause
(j) above; provided that if any such Qualifying Indebtedness is secured by any
Lien pursuant to clause (x) of the definition of “Permitted Encumbrances”, such
Lien shall be subject to a Qualifying Pari Passu Intercreditor Agreement.

“Permitted Investments” means each of the following, as long as, in the case of
clause (a) and, to extent the consideration for making such Investment is cash,
clauses (b) (in the case of replacement Investments after the Effective Date),
(c)(ii), (i), (k), (l), (m) and (n), no Event of Default has occurred and is
continuing at the time such Investment is made, or would arise from the making
of such Investment:

(a)Cash Equivalents;

(b)Investments existing on the Effective Date and set forth on Schedule 7.02,
and Investments that replace such Investments, provided that such Investments
are Permitted Investments;

(c)(i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by any
Loan Party and its Subsidiaries in Loan Parties (other than the Parent), and
(iii) additional Investments by Subsidiaries of the Loan Parties that are not
Loan Parties in other Subsidiaries that are not Loan Parties;

52

 

--------------------------------------------------------------------------------

 

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees constituting Permitted Indebtedness;

(f)Investments by any Loan Party in Swap Contracts permitted hereunder;

(g)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h)advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $2,400,000 at any time outstanding;

(i)Investments in Non-Loan Party Subsidiaries, together with Indebtedness
incurred pursuant to clause (b)(iv) of the definition of Permitted Indebtedness,
in an aggregate amount not to exceed $1,800,000 at any time outstanding;

(j)Investments constituting Permitted Acquisitions;

(k)capital contributions made by any Loan Party to another Loan Party;

(l)Investments made in connection with a Qualified Securitization Transaction;

(m)Investments in the form of promissory notes or other non-cash consideration
received by any Loan Party from purchasers of any assets in connection with
Permitted Dispositions;

(n)other Investments in an aggregate amount not to exceed $3,000,000 in any
Fiscal Year; and

(o)other Investments if the Payment Conditions are satisfied;

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clause (a) shall be permitted unless either (i) no Loans are outstanding or
(ii) (A) the Investment is a temporary Investment pending expiration of an
Interest Period for a LIBO Rate Loan, the proceeds of which Investment will be
applied to the Obligations after the expiration of such Interest Period, and (B)
such Investments are pledged to the Collateral Agent as additional collateral
for the Obligations pursuant to such agreements as may be reasonably required by
the Collateral Agent.

53

 

--------------------------------------------------------------------------------

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its Permitted Discretion, which:

(a)Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b)Is made to enhance the likelihood of, or to maximize the amount of, repayment
of any Obligation; or

(c)Is made to pay any other amount chargeable to any Loan Party hereunder; and

(d)Together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five (45)
consecutive Business Days, unless in the case of clause (ii) above, the Required
Lenders otherwise agree;

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Revolving Lenders’ obligations with
respect to Letters of Credit or Swing Line Loans, or (ii) result in any claim or
liability against the Administrative Agent (regardless of the amount of any
Overadvance) for Unintentional Overadvances, and such Unintentional Overadvances
shall not reduce the amount of Permitted Overadvances allowed hereunder;
provided further that in no event shall the Administrative Agent make an
Overadvance if, after giving effect thereto, (x) the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments (as in effect
prior to any termination of the Revolving Commitments pursuant to Section 2.06
hereof), or (y) the Total Revolving Outstandings would exceed the amounts
permitted to be borrowed pursuant to Section 4.03(b)(1) of the Senior Notes
Indenture.

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced; provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to weighted average life to maturity of the Indebtedness being Refinanced, (c)
such Permitted Refinancing shall not require any scheduled principal payments
due prior to the Maturity Date set forth in clause (a) of the definition thereof
in excess of, or prior to, the scheduled principal payments due prior to such
Maturity Date set forth in clause (a) of the definition thereof for the
Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Credit Parties as those
contained in the documentation governing the Indebtedness being Refinanced, (e)
no Permitted Refinancing shall

54

 

--------------------------------------------------------------------------------

 

have additional direct or indirect obligors, or greater guarantees or security,
than the Indebtedness being Refinanced, (f) such Permitted Refinancing shall be
otherwise on market terms for similar Indebtedness, including, without
limitation, with respect to financial and other covenants and events of default,
(g) the interest rate applicable to any such Permitted Refinancing does not
exceed the then applicable market interest rate, and (h) at the time thereof, no
Default or Event of Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Pharmaceutical Laws” means federal, state and local laws, rules or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered, relating to dispensing, storing or distributing prescription
medicines or products, including laws, rules or regulations relating to the
qualifications of Persons employed to do the same.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by a Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prepayment Event” means:

(a)Any Disposition (including pursuant to a sale and leaseback transaction, but
excluding any Disposition permitted pursuant to clauses (a), (c), (d), (e), (f)
and (g) of the definition of Permitted Dispositions) of any ABL Priority
Collateral of a Loan Party; provided that any individual Disposition or series
of related Dispositions for which any Loan Party or any of its Subsidiaries
receives Net Proceeds in an amount not to exceed $3,000,000 prior to the
occurrence of a Cash Dominion Event shall not be deemed a Prepayment Event;

(b)Any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any ABL Priority Collateral
of a Loan Party unless, prior to the occurrence of a Cash Dominion Event, the
proceeds therefrom are utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received
within 180 days of the occurrence of the damage to or loss of the assets being
repaired or replaced; provided that any individual casualty or other insured
damage to, or taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of a Loan Party for which any Loan Party
receives Net Proceeds in an amount not to exceed $3,000,000 prior to the
occurrence of a Cash Dominion Event shall not be deemed a Prepayment Event; or

(c)The incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness.

55

 

--------------------------------------------------------------------------------

 

“Prescription Lists” means lists of customers for which specific prescription
information is maintained in the ordinary course of business of a Borrower.

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBO Rate for a one month interest period
as determined on such day, plus 1.00%.  The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBO Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Prime Rate Loan” means a Loan that bears interest based on the Prime Rate.

“Pro Forma”, “Pro Forma basis” or “Pro Forma Effect” means with respect to any
determination for any Pro Forma Transaction and any Measurement Period, that
such determination shall be made by giving pro forma effect to such Pro Forma
Transaction and each Pro Forma Transaction that has occurred during such
Measurement Period or subsequent to the end of such Measurement Period but prior
to or simultaneously with the event for which the applicable calculation is
made, in each case as if each such Pro Forma Transaction had been consummated on
the first day of such Measurement Period, based on historical results accounted
for in accordance with GAAP or otherwise reasonably acceptable to the
Administrative Agent and including, to the extent applicable, reasonable
assumptions and cost savings that are reasonably expected to be realized as a
result of such Pro Forma Transaction, which either are reasonably acceptable to
the Administrative Agent or are permitted or required by Regulation S-X under
the Securities Act of 1933, and are reasonably identifiable and factually
supportable and are projected by the Lead Borrower in good faith to result from
actions taken within 12 months after the end of such Measurement Period in which
such Pro Forma Transaction occurred and which are specified in reasonable detail
in the relevant Compliance Certificate, financial statement or other document
provided to the Administrative Agent or any Lender in connection herewith;
provided that at the election of the Borrower, Pro Forma Effect shall not be
required to be determined for any Pro Forma Transaction to the extent the
aggregate consideration in connection therewith is less than $3,600,000.  In
preparation of any financial statements on a Pro Forma Basis, impacts of
purchase accounting will not be taken into account.

“Pro Forma Transaction” means any Investment, any Permitted Acquisition or any
Disposition of all of the Equity Interests of a Subsidiary or a business unit,
line of business or division or a Store of the Borrower or a Subsidiary of the
Borrower, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment or prepayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), Restricted Payment
and any other event that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

“Public Market” shall exist if a Public Offering has been consummated.

56

 

--------------------------------------------------------------------------------

 

“Public Offering” means a public offering of the Equity Interests of the Lead
Borrower pursuant to an effective registration statement (other than a
registration statement on Form S-8) under the Securities Act of 1933.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by a Loan Party or any Subsidiary pursuant
to which (a) such Loan Party or Subsidiary may sell, convey or otherwise
transfer to a Securitization Entity its interests in Receivables and Related
Assets and (b) such Securitization Entity transfers to any other Person, or
grants a Lien in, such Receivables and Related Assets, pursuant to a transaction
customary in the industry which is used to achieve a transfer of financial
assets under GAAP.

“Qualifying Indebtedness” means any Indebtedness of any Loan Party (i) which is
either unsecured or secured by a Lien pursuant to clause (x) of the definition
of Permitted Encumbrances which is subject to the terms of a Qualifying Pari
Passu Intercreditor Agreement and, with respect to the ABL Priority Collateral,
is junior and subordinate to the Lien of the Collateral Agent and (ii) no part
of the principal of which is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or otherwise) prior to
the date that is six months after the Maturity Date set forth in clause (a) of
the definition thereof.

“Qualifying Pari Passi Intercreditor Agreement” means (a) the Intercreditor
Agreement or (b) any other agreement in form and substance reasonably
satisfactory to the Administrative Agent and entered into by the Administrative
Agent, the Collateral Agent and the Indenture Trustee or any other agent for the
holders of any Qualifying Indebtedness that is secured by Liens on the
Collateral ranking junior to the Lien of the Collateral Agent with respect to
the ABL Priority Collateral.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Receivables and Related Assets” means any account receivable (whether now
existing or arising thereafter) of a Loan Party or any Subsidiary, and any
assets related thereto including all collateral securing such accounts
receivable, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets which are customarily transferred or in respect of
which Lien are customarily granted in connection with asset securitization
transactions involving accounts receivable.

“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion with respect to the
determination of the

57

 

--------------------------------------------------------------------------------

 

collectability in the ordinary course of Eligible Trade Receivables and Eligible
Health Care Receivables.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refinance” has the meaning provided in the definition of “Permitted
Refinancing”.  “Refinanced” and “Refinancing”  have meanings correlative
thereto.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.11(b).

“Request for Credit Extension” means (a) with respect to a Borrowing of
Committed Loans, a Committed Loan Notice, (b) with respect to a conversion or
continuation of Committed Loans, a Conversion/Continuation Notice, (c) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (d) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the sum of the Aggregate Revolving Commitments and the
Outstanding Amount of the FILO Loan, or, if the commitment of each Revolving
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, at least two
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition); provided that the
Revolving Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Reserves” means all (if any) Inventory Reserves, Availability Reserves and
Receivables Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Loan Party
or any of the other individuals designated in writing to the Administrative
Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall

58

 

--------------------------------------------------------------------------------

 

be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries (including, without
limitation, upon the liquidation or dissolution of such Person or any of its
Subsidiaries), or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to such Person’s stockholders, partners or members (or the equivalent of
any thereof).

“Revolving Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

(a)The Revolving Loan Cap

minus

(b)The aggregate amount of the Total Revolving Outstandings.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Committed Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Lender” means each Lender holding a Revolving Commitment.

“Revolving Loan” means a Committed Loan or Swing Line Loan, as the context may
require.

“Revolving Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Revolving Commitments or (b) the Borrowing Base.

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-1, as the same may be amended,
supplemented or modified from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

59

 

--------------------------------------------------------------------------------

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended and in effect
from time to time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Securitization Entity” means a Subsidiary of the Parent to which a Loan Party
or its Subsidiary transfers Receivables and Related Assets that engages in no
activities other than in connection with the financing of Receivables and
Related Assets and that is designated by the Parent’s board of directors (as
provided below) as a Securitization Entity and: (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which: (i) is
guaranteed by a Loan Party (excluding guarantees (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings); (ii) is recourse to or obligates any Loan Party (other than such
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings; or (iii) subjects any property or asset of any Loan Party (other
than such Securitization Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings; (b) with which no Loan Party (other than such
Securitization Entity) has any material contract, agreement, arrangement or
understanding other than on terms not materially less favorable to the Loan
Party than those that might be obtained at the time from Persons that are not
Affiliates of the Loan Parties, other than fees payable in the ordinary course
of business in connection with servicing accounts receivable; and (c) to which
no Loan Party (other than such Securitization Entity) has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any designation of a Subsidiary as
a Securitization Entity shall be evidenced to the Administrative Agent by
delivering to the Administrative Agent a certified copy of the resolution of the
board of directors of the Parent giving effect to the designation and a
certificate signed by a Responsible Officer of the Parent certifying that the
designation complied with the preceding conditions and was permitted by the
Agreement.

“Securitization Repurchase Obligation” means any obligation of a seller of
Receivables and Related Assets in a Qualified Securitization Transaction to
repurchase Receivables and Related Assets arising as a result of a breach of a
representation, warranty or covenant or otherwise that are customary for
receivables of Securitization Financings, including, without limitation, as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, off set or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.

“Security Agreement” means the Guarantee and Security Agreement dated as of
October 9, 2009 among the Loan Parties and the Collateral Agent, as amended,
modified, supplemented or replaced and in effect from time to time.

“Security Documents” means the Security Agreement, the Trademark Security
Agreement, the Blocked Account Agreements, the Credit Card Notifications, and
each other

60

 

--------------------------------------------------------------------------------

 

security agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.

“Senior Notes” means the 8.000% Senior Secured Notes due June 15, 2022 issued by
the Lead Borrower and Tops Markets II under and pursuant to the terms of the
Senior Notes Indenture, as amended, restated, supplemented or otherwise modified
from time to time in accordance with Section 7.12.

“Senior Notes Documents” means the Senior Notes Indenture, the Senior Notes and
any other document, instrument or other agreement now or hereafter executed in
connection with any of the foregoing, in each case as amended, restated,
supplemented or otherwise modified from time to time in accordance with Section
7.12.

“Senior Notes Indenture” means that certain Indenture among the Lead Borrower
and Tops Markets II, as co-issuers, and U.S. Bank National Association as
Indenture Trustee, governing the issuance of the Senior Notes.

“Senior Notes Maturity Reserve” means during any Senior Notes Reserve Period, an
amount equal to the then outstanding principal balance of the Senior Notes
outstanding, which Senior Notes Maturity Reserve shall remain in place (but
shall be reduced to give effect to any payments of the Senior Notes made during
such Senior Notes Reserve Period to the extent such payments are permitted
hereunder) until the earlier of the repayment of the Senior Notes (whether
pursuant to any Permitted Refinancing or otherwise) or the extension of the
maturity date of the  Senior Notes to a date which is at least ninety (90) days
after the date set forth in clause (a) of the definition of “Maturity Date”.

“Senior Notes Reserve Period” means the period during which the Maturity Date is
determined by clause (a) of the definition of “Maturity Date”, beginning on the
date that occurs 60 days prior to the scheduled maturity date of the Senior
Notes and ending on the earlier of the repayment in full of the  Senior Notes
(whether pursuant to any Permitted Refinancing or otherwise) or the extension of
the maturity date of the  Senior Notes to a date which is at least ninety (90)
days after the date set forth in clause (a) of the definition of “Maturity
Date”.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and

61

 

--------------------------------------------------------------------------------

 

matured, (c) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (d)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.26).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by a Loan Party that are reasonably
customary in an accounts receivable securitization transaction, including
without limitation, those relating to the servicing of the assets of a
Securitization Entity; it being understood that any Securitization Repurchase
Obligation that is customary in a Qualified Securitization Transaction shall be
deemed to be a Standard Securitization Undertaking.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

62

 

--------------------------------------------------------------------------------

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms reasonably acceptable to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Supermajority Lenders” means, as of any date of determination, at least two
Lenders holding more than 66 2/3% of the sum of the Aggregate Revolving
Commitments and the Outstanding Amount of the FILO Loan, or, if the commitment
of each Revolving Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, at least two Lenders holding in the aggregate more than 66 2/3% of the
Total Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition);
provided that the Revolving Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
Commodity Price Protection Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and

63

 

--------------------------------------------------------------------------------

 

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 or
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Distributions” means Restricted Payments made to a direct or indirect
holder of an Equity Interest of a Loan Party in respect of any taxable period in
an aggregate amount for all such holders equal to the product of (a) the taxable
income of the Loan Parties for such period and (b) the highest combined marginal
federal, state and local tax rate applicable to individuals living in New York
City, provided that Tax Distributions may be made not more frequently than
quarterly with respect to each period for which an installment of estimated tax
would be required to be paid by the direct or indirect holders of Equity
Interests of the Loan Parties, except that an additional final Tax Distribution
may be made after the final taxable income of the Loan Parties has been
determined.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges imposed by any Governmental Authority
in the nature of a tax, including any interest, additions to tax, fees or
penalties applicable thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article

64

 

--------------------------------------------------------------------------------

 

VIII, or (iii) the date on which the Aggregate Revolving Commitments are
irrevocably terminated in accordance with the provisions of Section 2.06.

“Tops Markets II” means Tops Markets II Corporation, a Delaware corporation.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Loans, Swing Line Loans and all L/C Obligations.

“Trademark Security Agreement” means the Trademark Security Agreement dated as
of October 9, 2009 between the Lead Borrower and the Collateral Agent, as
amended, modified, supplemented or replaced and in effect from time to time.

“Trading with the Enemy Act” has the meaning provided in Section 10.18.

“Trust Account” means the Notes Collateral Account, as defined in the
Intercreditor Agreement.

“Type” means, with respect to a Committed Loan or the outstanding portion of the
FILO Loan, its character as a Prime Rate Loan or a LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

“UFCA” has the meaning provided in Section 10.21(d).

“UFTA” has the meaning provided in Section 10.21(d).

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

65

 

--------------------------------------------------------------------------------

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than, in
the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

66

 

--------------------------------------------------------------------------------

 

(c)Article and Section headings used herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03Accounting Terms; Pro Forma Effect

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c)Pro Forma Effect.  All components of financial calculations made to determine
Consolidated Fixed Charge Coverage Ratio or compliance with Section 7.15 and the
requirements for any Pro Forma Transaction shall be adjusted on a Pro Forma
Basis, to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Pro Forma Transaction
consummated after the first day of the applicable period of determination and
prior to or concurrently with the time of such determination, as determined in
good faith by the Borrower based on assumptions expressed therein and that were
reasonable based on the information available to the Borrower at the time of
preparation of the Compliance Certificate (or other applicable certificates in
the case of Pro Forma Transactions) setting forth such calculations.

1.04Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

67

 

--------------------------------------------------------------------------------

 

1.06Letter of Credit Amounts.  Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

Article II
the COMMITMENTS and Credit Extensions

2.01Committed Loans; FILO Loan Reserves

(a)Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of (x)
the amount of such Revolving Lender’s Revolving Commitment at such time, or (y)
such Revolving Lender’s Applicable Percentage of the Borrowing Base at such
time, subject in each case to the following limitations:

(i)after giving effect to any Committed Borrowing, the Total Revolving
Outstandings shall not exceed the Revolving Loan Cap;

(ii)after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Revolving Lender, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans shall not exceed such Revolving Lender’s Revolving
Commitment; and

(iii)The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit.

Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Committed Loans may be Prime Rate Loans or LIBO Rate Loans, as further
provided herein.

(b)The Inventory Reserves and Availability Reserves as of the Effective Date are
set forth in the Borrowing Base Certificate delivered pursuant to Section
4.01(a)(vii) hereof.

(c)The Administrative Agent shall have the right (i) to establish the Senior
Notes Maturity Reserve at any time during the Senior Notes Reserve Period, and
(ii) at any time and from time to time after the Effective Date in its Permitted
Discretion, to establish new, or modify or eliminate any existing, eligibility
criteria or Reserves (other than the Senior Notes Maturity Reserve) upon one (1)
Business Day prior notice

68

 

--------------------------------------------------------------------------------

 

to the Lead Borrower (during which period the Administrative Agent shall be
available to discuss any such proposed changes with the Borrowers at reasonable
times and upon reasonable advance notice); provided that no such prior notice
shall be required (i) after the occurrence and during the continuance of an
Event of Default or (ii) for changes to any Reserves resulting solely by virtue
of mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized.

(d)Each FILO Lender severally agrees, on the terms and conditions hereinafter
set forth, to make its portion of the FILO Loan to the Borrowers on the
Effective Date in a principal amount equal to the FILO Commitment of such FILO
Lender.  Amounts repaid in respect of the FILO Loan may not be reborrowed. Upon
each applicable FILO Lender’s making of its portion of the FILO Loan on the
Effective Date, the FILO Commitment of such FILO Lender shall be terminated.

2.02Borrowings, Conversions and Continuations of Committed Loans.

(a)Committed Loans (other than Swing Line Loans) and the outstanding portion of
the FILO Loan shall be either Prime Rate Loans or LIBO Rate Loans, as the Lead
Borrower may request subject to and in accordance with this Section 2.02.  All
Swing Line Loans shall be only Prime Rate Loans.  Subject to the other
provisions of this Section 2.02, Committed Borrowings of more than one Type may
be incurred at the same time.

(b)Each Committed Borrowing, each conversion of Committed Loans or the
outstanding FILO Loan from one Type to the other, and each continuation of LIBO
Rate Loans shall be made upon the Lead Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) two (2)
Business Days prior to the requested date of any Borrowing of, conversion to, or
continuation of, LIBO Rate Loans or of any conversion of LIBO Rate Loans to
Prime Rate Loans, and (ii) on the date of any Borrowing of Prime Rate
Loans.  Each telephonic notice by the Lead Borrower pursuant to this Section
2.02(b) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice or Conversion/Continuation Notice, as the case may
be, appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Each Borrowing of, conversion to, or continuation of, LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof.  Except as provided in Sections 2.03(c) and 2.04(b), each
Borrowing of or conversion to Prime Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) the requested date of
the Borrowing (which shall be a Business Day), (ii) the principal amount of
Committed Loans to be borrowed, (iii) the Type of Committed Loans to be
borrowed, and (iv) if applicable, the duration of the Interest Period with
respect thereto.  Each Conversion/Continuation Notice (whether telephonic or
written) shall specify (i) whether the Borrowers are requesting a conversion of
Committed Loans or the outstanding portion of the FILO Loan, as applicable, from
one Type to the other or

69

 

--------------------------------------------------------------------------------

 

a continuation of LIBO Rate Loans, (ii) the requested date of the conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans or the outstanding amount of the FILO Loan,
as applicable, to be converted or continued, (iv) the Type of Committed Loans or
outstanding FILO Loan, as applicable, to which existing Committed Loans or the
outstanding FILO Loan, as applicable, are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Lead Borrower fails to give a timely notice of a conversion or
continuation in a Conversion/Continuation Notice, then the applicable Committed
Loans or outstanding portion of the FILO Loan, as applicable, shall be made as,
or converted to, Prime Rate Loans.  Any such automatic conversion to Prime Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans.  If the Lead Borrower
requests a Borrowing of LIBO Rate Loans in any such Committed Loan Notice or a
conversion to, or continuation of, LIBO Rate Loans in a Conversion/Continuation
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a LIBO Rate Loan.

(c)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Revolving Lender of the amount of its Applicable Percentage
of the applicable Committed Loans, and if no timely notice of a conversion or
continuation in a Conversion/Continuation Notice is provided by the Lead
Borrower, the Administrative Agent shall notify each applicable Lender of the
details of any automatic conversion to Prime Rate Loans described in Section
2.02(b).  In the case of a Committed Borrowing, each Revolving Lender shall make
the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Bank of America with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Lead Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrowers as provided above.

(d)The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, Credit Party Expense, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby.  The Administrative
Agent shall advise the Lead

70

 

--------------------------------------------------------------------------------

 

Borrower of any such advance or charge promptly after the making thereof.  Such
action on the part of the Administrative Agent shall not constitute a waiver of
the Administrative Agent’s rights and the Borrowers’ obligations under Section
2.05.  Any amount which is added to the principal balance of the Loan Account as
provided in this Section 2.02(d) shall bear interest at the interest rate then
and thereafter applicable to Prime Rate Loans.

(e)Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate
Loan.  During the existence of an Event of Default, no Loans may be requested
as, converted to, or continued as, LIBO Rate Loans without the Consent of the
Required Lenders.

(f)The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate.  At any time that Prime Rate
Loans are outstanding, the Administrative Agent shall notify the Lead Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Prime Rate promptly following the public announcement of such
change.

(g)After giving effect to all Committed Borrowings, all conversions of Committed
Loans or the outstanding FILO Loan, as applicable, from one Type to the other,
and all continuations of Committed Loans or the outstanding FILO Loan, as
applicable, as the same Type, there shall not be more than four (4) Interest
Periods in effect with respect to LIBO Rate Loans.

(h)The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result.  The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Lenders, the
Swing Line Lender and the L/C Issuer and each Lender shall be bound
thereby.  Any Permitted Overadvance may, but shall not be required to,
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrowers and shall constitute a Prime Rate Loan and an Obligation and shall be
repaid by the Borrowers in accordance with the provisions of Section
2.05(d).  The making of any such Permitted Overadvance on any one occasion shall
not obligate the Administrative Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding. The making by the Administrative Agent of a
Permitted Overadvance shall not modify or abrogate any of the provisions of
Section 2.03 regarding the Lenders’ obligations to purchase participations with
respect to Letters of Credit or of Section 2.04 regarding the Lenders’
obligations to purchase participations with respect to Swing Line Loans.  The
Administrative Agent shall have no liability for, and no Loan Party or Credit
Party shall have the right to, or shall, bring any claim of any kind whatsoever
against the Administrative Agent with respect to Unintentional Overadvances
regardless of the amount of any such Overadvances.

2.03Letters of Credit.

71

 

--------------------------------------------------------------------------------

 

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Effective Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrowers, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
below, and (2) to honor drawings under the Letters of Credit, and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrowers and any drawings thereunder; provided that, after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Outstandings shall not exceed the Revolving Loan Cap,
(y) the aggregate Outstanding Amount of the Committed Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Revolving Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Lead Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrowers that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Effective Date shall be subject to and governed by the terms and conditions
hereof.

(ii)The L/C Issuer shall not issue any Letter of Credit, if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(B)subject to Section 2.03(b)(iii), the expiry date of such requested Commercial
Letter of Credit would occur more than 120 days after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(C)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Admnistrative Agent may agree) or all the
Revolving Lenders have approved such expiry date.

72

 

--------------------------------------------------------------------------------

 

(iii)The L/C Issuer shall not be required to issue any Letter of Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount less than $25,000, in the
case of a Commercial Letter of Credit, or $100,000, in the case of a Standby
Letter of Credit;

(D)such Letter of Credit is to be denominated in a currency other than Dollars;
provided that if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;

(E)such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(F)any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Revolving Lender to eliminate the L/C Issuer’s Fronting Exposure with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has Fronting Exposure, in each case to the extent
applicable after giving effect to Section 2.16(a)(iv).

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its

73

 

--------------------------------------------------------------------------------

 

amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(v)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such other date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the identity of the Borrower for the account of which
such Letter of Credit is requested to be issued; and (H) such other matters as
the L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer: (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.  Additionally, the Lead
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably  require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that

74

 

--------------------------------------------------------------------------------

 

the Administrative Agent has received a copy of such Letter of Credit
Application from the Lead Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer's usual and customary business practices.  Immediately upon
the issuance or amendment of each Letter of Credit, each Revolving Lender shall
be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Lender’s Applicable Percentage times the Stated
Amount of such Letter of Credit.  Upon any change in the Revolving Commitments
under this Agreement, it is hereby agreed that with respect to all L/C
Obligations, there shall be an automatic adjustment to the participations hereby
created to reflect the new Applicable Percentages of the assigning and assignee
Revolving Lenders.

(iii)If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Lead Borrower shall
not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Standby Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Standby Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Lender or the Lead
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

75

 

--------------------------------------------------------------------------------

 

(iv)Any L/C Issuer (other than Bank of America or any of its Affiliates) shall
notify the Administrative Agent in writing once each week of all Letters of
Credit issued during the immediately preceding week by such L/C Issuer, provided
that (A) until the Administrative Agent advises any such Issuing Bank that the
provisions of Section 4.02 are not satisfied, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Administrative Agent and the L/C Issuer, such L/C Issuer shall be
required to so notify the Administrative Agent in writing only once each week of
the Letters of Credit issued by such L/C Issuer during the immediately preceding
week as well as the daily amounts outstanding for the prior week, such notice to
be furnished on such day of the week as the Administrative Agent and such L/C
Issuer may agree.  The L/C Issuer will also deliver (contemporaneously with the
notification set forth in the first sentence hereof) to the Lead Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the L/C Issuer and the Revolving Lenders with
respect to any such payment.  Not later than 11:00 a.m. on the Business Day
immediately after the date of any payment by the L/C Issuer under a Letter of
Credit (each such Business Day, an “Honor Date”), the Borrowers shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrowers fail to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Percentage
thereof.  In such event, the Borrowers shall be deemed to have requested a
Committed Borrowing of Prime Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Prime Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an

76

 

--------------------------------------------------------------------------------

 

immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)Each Revolving Lender shall, upon any notice pursuant to Section 2.03(c)(i),
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Prime Rate Loan to the Borrowers
in such amount.  The Administrative Agent shall remit the funds so received to
the L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Prime Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Revolving Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Lender’s Applicable
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v)Each Revolving Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Committed Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Lead
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

77

 

--------------------------------------------------------------------------------

 

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d)Repayment of Participations.  

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s L/C Advance was outstanding) in the same funds as
those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C

78

 

--------------------------------------------------------------------------------

 

Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi)the fact that any Event of Default shall have occurred and be continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will promptly notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Revolving Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing

79

 

--------------------------------------------------------------------------------

 

or delivering any such document.  None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer
Document.  The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove pursuant to a final and
non-appealable judgment of a court of competent jurisdiction were caused by the
L/C Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance, and not in
limitation, of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the L/C Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
in an amount equal to one hundred five percent (105%) of the Outstanding

80

 

--------------------------------------------------------------------------------

 

Amount of all L/C Obligations, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby Consented to by the Lenders).  The Borrowers hereby grant
to the Collateral Agent a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  If, at any time, the Administrative Agent reasonably determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrowers will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim.  Upon the drawing of any Letter of Credit for which funds are
on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the L/C Issuer and, to the extent
not so applied, shall thereafter be applied to satisfy other Obligations.

(h)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Lead Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.

(i)Letter of Credit Fees.  The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin for Revolving Loans that are LIBO Rate
Loans multiplied by the daily Stated Amount under each such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit).  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each calendar quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, upon the occurrence and during the continuance of any Event of
Default, all Letter of Credit Fees shall accrue at the Default Rate.

81

 

--------------------------------------------------------------------------------

 

(j)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own account
a fronting fee (the “Fronting Fee”) with respect to each Letter of Credit at a
rate equal to 0.125% per annum, computed on the daily amount available to be
drawn under such Letter of Credit and payable on a quarterly basis in
arrears.  Such Fronting Fees shall be due and payable on the first Business Day
after the end of each calendar quarter, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrowers shall pay directly to the L/C Issuer, for its own
account, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its discretion and in reliance upon the agreements of
the other Revolving Lenders set forth in this Section 2.04, make loans (each
such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Revolving Outstandings shall not exceed the Revolving
Loan Cap, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Revolving Lender at such time, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans at such time shall not exceed such Revolving Lender’s Revolving
Commitment; provided further that the Borrowers shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan; provided
further that the Swing Line Lender shall not be obligated to make any Swing Line
Loan if after giving effect to Section 2.16(a)(iv), it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall bear interest only at a rate based on the
Prime Rate.  Immediately upon the making of a Swing Line Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product

82

 

--------------------------------------------------------------------------------

 

of such Revolving Lender’s Applicable Percentage times the amount of such Swing
Line Loan.  The Swing Line Lender shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the Swing Line Lender in connection with Swing
Line Loans made by it or proposed to be made by it as if the term
“Administrative Agent” as used in Article IX included the Swing Line Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Swing Line Lender.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower.  Promptly after receipt by the Swing Line Lender
of any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent at the request
of the Required Lenders prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, in its discretion, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowers at its
office by crediting the account of the Lead Borrower on the books of the Swing
Line Lender in immediately available funds.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender, at any time in its sole and absolute discretion, may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Prime Rate Loan in an amount equal to such Revolving Lender's Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Prime Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02.  The Swing Line Lender shall furnish the Lead

83

 

--------------------------------------------------------------------------------

 

Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Prime Rate Loan to
the Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Prime
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.   A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however,

84

 

--------------------------------------------------------------------------------

 

that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d)Repayment of Participations.  

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Prime Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05Prepayments.

(a)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part, without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) two (2) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Prime Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in

85

 

--------------------------------------------------------------------------------

 

excess thereof; and (iii) any prepayment of Prime Rate Loans shall be in a
principal amount of $250,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if LIBO Rate
Loans, the Interest Period(s) of such Committed Loans.  The Administrative Agent
will promptly notify each Revolving Lender of its receipt of each such notice,
and of the amount of such Revolving Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Committed Loans of the Revolving Lenders
in accordance with their respective Applicable Percentages.

(b)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c)(i)  Other than the payments required under Section 2.07(c) and except as
provided in clause (ii) of this Section 2.05(c), the FILO Loan may not be
voluntarily prepaid in whole or in part until all other Obligations have been
paid in full in cash other than unasserted indemnification claims and the L/C
Obligations have been Cash Collateralized.  Thereafter, the Borrowers may, upon
irrevocable notice from the Lead Borrower to the Administrative Agent, at any
time or from time to time voluntarily prepay all or any portion of the FILO
Loan; provided that (i) such notice must be received by the Administrative Agent
not later than 11:00 a.m. (A) two (2) Business Days prior to any date of
prepayment of any portion of the FILO Loan consistuting a LIBO Rate Loan and (B)
on the date of prepayment of any portion of the FILO Loan constituting a Prime
Rate Loan; (ii) any prepayment of LIBO Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Prime Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  The Administrative Agent will
promptly notify each FILO Lender of its receipt of each such notice, and of the
amount of such FILO Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Lead Borrower, the Borrowers shall make such prepayment
to the Administrative Agent for the account of the FILO Lenders and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of the

86

 

--------------------------------------------------------------------------------

 

FILO Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the FILO Loan of the FILO Lenders in
accordance with their respective Applicable Percentages.

(ii)Notwithstanding anything to the contrary herein contained, as long as the
Payment Conditions are satisfied at the time of and immediately after giving
effect to such prepayment, the FILO Loan may be voluntarily prepaid in whole or
in part, subject to, and otherwise in accordance with the provisions of clause
(c)(i) hereof (excluding the first sentence thereof).

(d)If for any reason the Total Revolving Outstandings (determined as of the End
of any Business Day) exceed the Revolving Loan Cap, as then in effect, the
Borrowers shall immediately prepay Revolving Loans (including Swing Line Loans)
and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(d) unless, after the prepayment in full of the
Revolving Loans, the Total Revolving Outstandings exceed the Revolving Loan Cap,
as then in effect.  If after giving effect to the payments required in this
Section 2.05(d) an excess remains, the Borrowers shall prepay the FILO Loan in
the amount of such excess.

(e)After the occurrence and during the continuance of a Cash Dominion Event, the
Borrowers shall prepay the Loans in accordance with the provisions of Section
6.13(c) hereof, and (ii) after the occurrence and during the continuance of an
Event of Default, the Borrowers shall Cash Collateralize the L/C Obligations in
accordance with the provisions of Section 8.02 hereof.

(f)The Borrowers shall prepay the Loans and, after the occurrence and during the
continuance of an Event of Default, Cash Collateralize the L/C Obligations in an
amount equal to the Net Proceeds (other than, with respect only to the Notes
Priority Collateral, that portion of the Net Proceeds (if any) that is then
required to be paid to the Note Holders under the Senior Note Documents)
received by a Loan Party on account of a Prepayment Event, irrespective of
whether or not a Cash Dominion Event then exists and is continuing, which Net
Proceeds shall be paid over to the Administrative Agent within two (2) Business
Days of receipt (provided that, after the occurrence and during the continuance
of a Cash Dominion Event, the Borrowers shall pay such Net Proceeds over to the
Administrative Agent immediately upon receipt thereof) and shall be utilized to
prepay the Loans in the order of priority set forth in Section 2.05(g).  The
application of such Net Proceeds to the Loans shall not reduce the Revolving
Commitments.  If all Obligations then due are paid and the L/C Obligations are
Cash Collateralized to the extent required above, any excess Net Proceeds shall
be remitted to the operating account of the Borrowers maintained with the
Administrative Agent.

(g)Prepayments made pursuant to clause (e) and (f) of this Section 2.05, first,
shall be applied ratably to the L/C Borrowings and the Swing Line Loans, second,

87

 

--------------------------------------------------------------------------------

 

shall be applied ratably to the outstanding Committed Loans, third, shall be
used to Cash Collateralize the remaining L/C Obligations, fourth, shall be
applied ratably to the Outstanding Amount of the FILO Loan, and fifth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans, Committed Loans and the FILO Loan outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrowers for use in the ordinary course of its business.  Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the L/C
Issuer or the Revolving Lenders, as applicable.

2.06Termination or Reduction of Revolving Commitments

(a)The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Revolving Commitments, the Letter
of Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Aggregate Revolving Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. two (2) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Borrowers shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, and (C) the
Swing Line Sublimit if, after giving effect thereto, and to any concurrent
payments hereunder, the Outstanding Amount of Swing Line Loans hereunder would
exceed the Swing Line Sublimit.

(b)If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.  

(c)The Administrative Agent will promptly notify the Revolving Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06.  Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Revolving Lender’s Applicable
Percentage of such reduction amount.  All fees (including, without limitation,
Commitment Fees and Letter of Credit Fees) and interest in respect of the
Aggregate Revolving Commitments accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

88

 

--------------------------------------------------------------------------------

 

2.07Repayment of Loans.

(a)The Borrowers shall repay to the Revolving Lenders on the Termination Date
the aggregate principal amount of Committed Loans outstanding on such date.

(b)To the extent not previously paid, the Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.

(c)The Borrowers shall repay to the FILO Lenders on the Termination Date the
aggregate principal amount of the FILO Loan outstanding on such date.  

2.08Interest.

(a)Subject to the provisions of Section 2.08(c) below, (i) each Revolving Loan
that is a LIBO Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Adjusted LIBO
Rate for such Interest Period plus the Applicable Margin for Revolving Loans
that are LIBO Rate Loans; (ii) each Revolving Loan that is a Prime Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Prime Rate plus the
Applicable Margin for Revolving Loans that are Prime Rate Loans; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Prime Rate
plus the Applicable Margin for Revolving Loans that are Prime Rate Loans.

(b)Subject to the provisions of Section 2.08(c) below, (i) any portion of the
FILO Loan that is a LIBO Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted LIBO Rate for such Interest Period plus the Applicable Margin for
FILO Loans that are LIBO Rate Loans; and (ii) any portion of the FILO Loan that
is a a Prime Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Prime Rate plus the Applicable Margin
for FILO Loans that are Prime Rate Loans.

(c)(i)  Upon the occurrence and during the continuance of any Event of Default
under Sections 8.01(a) or 8.01(f), all outstanding Obligations shall bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii)Upon the occurrence and during the continuance of any other Event of
Default, upon the request of the Required Lenders, the Administrative Agent
shall notify the Lead Borrower that all outstanding Obligations shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate and thereafter such Obligations shall bear interest at the Default
Rate to the fullest extent permitted by applicable Laws.

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

89

 

--------------------------------------------------------------------------------

 

(d)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.  In addition to certain fees described in Sections 2.03(i) and
2.03(j):

(a)Commitment Fee.  The Borrowers shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) based upon the average daily outstanding
Credit Extensions (excluding Swing Line Loans and the FILO Loan) equal to 0.25%
per annum times the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations.  The Commitment Fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each calendar quarter,
commencing with the first such date to occur after the Effective Date, and on
the last day of the Availability Period.

(b)Other Fees.  The Borrowers shall pay to the Administrative Agent, for its own
account, fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10Computation of Interest and Fees.  All computations of interest for Prime
Rate Loans when the Prime Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11Evidence of Debt.  

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business.  In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender.  The accounts or records

90

 

--------------------------------------------------------------------------------

 

maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Obligations.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  Any failure to so attach or endorse, or any error in doing so,
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  Upon receipt
of an affidavit of a Lender as to the loss, theft, destruction or mutilation of
such Lender’s Note and upon cancellation of such Note, the Borrowers will issue,
in lieu thereof, a replacement Note in favor of such Lender, in the same
principal amount thereof and otherwise of like tenor.

(b)In addition to the accounts and records referred to in Section 2.11(a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office in accordance with the provisions of Section
2.14.  All payments received by the Administrative Agent after 2:00 p.m. shall,
at the option of the Administrative Agent, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment (other than with respect to payment of a LIBO Rate Loan)
to be made by the Borrowers shall come due on a day other than a

91

 

--------------------------------------------------------------------------------

 

Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b)(i)Funding by Revolving Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Revolving Lender
prior to the proposed date of any Committed Borrowing of LIBO Rate Loans (or, in
the case of any Committed Borrowing of Prime Rate Loans, prior to 12:00 noon on
the date of such Committed Borrowing) that such Revolving Lender will not make
available to the Administrative Agent such Revolving Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Revolving
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Committed Borrowing of Prime Rate Loans, that such
Revolving Lender has made such share available in accordance with, and at the
time required by, Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount.  In such event, if a
Revolving Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Revolving
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such
Revolving Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Prime Rate Loans.  If the Borrowers and such Revolving Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Revolving Lender pays
its share of the applicable Committed Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Revolving Lender’s Committed Loan
included in such Committed Borrowing.  Any payment by the Borrowers shall be
without prejudice to any claim the Borrowers may have against a Revolving Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the

92

 

--------------------------------------------------------------------------------

 

date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this Section 2.12(b) shall be conclusive,
absent manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Revolving Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans, and the obligations of the FILO Lenders to make the FILO
Loan, and the obligations of the Lenders to make payments hereunder are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment hereunder on any date required hereunder
shall not relieve any other applicable Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment hereunder.

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit Party receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Obligations of the other Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided that:

(a)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

93

 

--------------------------------------------------------------------------------

 

(b)the provisions of this Section 2.13 shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
FILO Loan, Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which, the provisions of this Section 2.13 shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Settlement Amongst Revolving Lenders

(a)The amount of each Revolving Lender’s Applicable Percentage of outstanding
Revolving Loans (including outstanding Swing Line Loans) shall be computed
weekly (or more frequently in the Administrative Agent’s discretion) and shall
be adjusted upward or downward based on all Revolving Loans (including Swing
Line Loans) and repayments of Revolving Loans (including Swing Line Loans)
received by the Administrative Agent as of 3:00 p.m. on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent.

(b)The Administrative Agent shall deliver to each of the Revolving Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Loans and Swing Line Loans for the period and the amount
of repayments received for the period.  As reflected on the summary statement,
(i) the Administrative Agent shall transfer to each Revolving Lender its
Applicable Percentage of repayments, and (ii) each Revolving Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Revolving Lender, such amounts as are necessary to
insure that, after giving effect to all such transfers, the amount of Committed
Loans made by each Revolving Lender shall be equal to such Revolving Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date.  If the summary statement requires transfers to be made to the
Administrative Agent by the Revolving Lenders and is received prior to 1:00 p.m.
on a Business Day, such transfers shall be made in immediately available funds
no later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no
later than 3:00 p.m. on the next Business Day. The obligation of each Revolving
Lender to transfer such funds is irrevocable, unconditional and without recourse
to or warranty by the Administrative Agent.  If and to the extent any Revolving
Lender shall not have so made its transfer to the Administrative Agent, such
Revolving Lender agrees to pay to the Administrative Agent, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent, equal to the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on

94

 

--------------------------------------------------------------------------------

 

interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.

2.15Increase in Revolving Commitments

(a)Request for Increase.  Provided no Default then exists or would arise
therefrom, upon notice to the Administrative Agent (which shall promptly notify
the Revolving Lenders), the Lead Borrower may from time to time request an
increase in the Aggregate Revolving Commitments by an amount (for all such
requests) not exceeding $50,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000 and (ii) the Lead Borrower
may make a maximum of three such requests.  At the time of sending such notice,
the Lead Borrower (in consultation with the Administrative Agent) shall specify
the time period within which each Revolving Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Revolving Lenders).  

(b)Revolving Lender Elections to Increase.  Each Revolving Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.

(c)Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Lead Borrower and each Revolving Lender of the Revolving
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase and subject to the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), to the extent that the existing Revolving Lenders
decline to increase their Revolving Commitments, or decline to increase their
Revolving Commitments to the amount requested by the Lead Borrower, the
Administrative Agent, in consultation with the Lead Borrower, will use its
reasonable efforts to arrange for other Eligible Assignees to become a Revolving
Lender hereunder and to issue commitments in an amount equal to the amount of
the increase in the Aggregate Revolving Commitments requested by the Lead
Borrower and not accepted by the existing Revolving Lenders (and the Lead
Borrower may also invite additional Eligible Assignees to become Revolving
Lenders) (each, an “Additional Commitment Lender”); provided, however, that
without the consent of the Administrative Agent, at no time shall the Revolving
Commitment of any Additional Commitment Lender be less than $2,500,000; provided
further, however, that the minimum Revolving Commitment of each Revolving Lender
shall be not less than $5,000,000.  

(d)Effective Date and Allocations.  If the Aggregate Revolving Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Lead Borrower and the Revolving
Lenders of the final

95

 

--------------------------------------------------------------------------------

 

allocation of such increase and the Increase Effective Date and on the Increase
Effective Date (i) the Aggregate Revolving Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Revolving Commitments and Applicable
Percentages of the Revolving Lenders.  

(e)Conditions to Effectiveness of Increase.  As conditions precedent to each
such increase: (i) the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Revolving Lender) signed by a Responsible Officer of
such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in the representations and warranties contained in Sections
5.05(a) and 5.05(b) shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01; (ii)
the Borrowers, the Administrative Agent and the Revolving Lenders shall have
executed and delivered an amendment to this Agreement increasing the minimum
Availability thresholds set forth in the definitions of Accelerated Borrowing
Base Delivery Event, Covenant Compliance Event and Cash Dominion Event such that
the Availability thresholds after the Increase Effective Date are equal to the
same percentage of the Aggregate Revolving Commitments after the Increase
Effective Date as the percentage of the Aggregate Revolving Commitments as of
the Effective Date (and each FILO Lender hereby agrees to any such amendment);
(iii) the Borrowers, the Administrative Agent, and any Additional Commitment
Lender shall have executed and delivered a joinder to the Loan Documents in such
form as the Administrative Agent shall reasonably require; (iv) the Borrowers
shall have paid such fees and other compensation to the Additional Commitment
Lenders as the Lead Borrower and such Additional Commitment Lenders shall agree;
(v) the Borrowers shall have paid such arrangement fees to the Administrative
Agent as the Lead Borrower and the Administrative Agent may agree; (vi) the
Borrowers shall deliver to the Administrative Agent and the Revolving Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent and dated such date; (vii) the Borrowers and the
Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested to effectuate the documentation of the foregoing; and (viii) no
Default exists.  The Borrowers shall prepay any Committed Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Revolving Commitments under this Section.

96

 

--------------------------------------------------------------------------------

 

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.16Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agents hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Lead Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such

97

 

--------------------------------------------------------------------------------

 

payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16(a)(ii) above.

(C)With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Agent at such time, the
Borrowers shall be deemed to have represented and warranted that

98

 

--------------------------------------------------------------------------------

 

such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Outstanding Amount of Obligations of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

(b)Defaulting Lender Cure.  If the Lead Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

3.01Taxes.  

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any

99

 

--------------------------------------------------------------------------------

 

applicable Laws (as determined in the good faith discretion of a Loan Party or
the Administrative Agent) require the deduction or withholding of any Tax from
any such payment by the Agent or a Loan Party, then the Administrative Agent or
such Loan Party shall be entitled to make such deduction or withholding, upon
the basis of applicable laws and the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the applicable
Loan Party and the Administrative Agent to be required based upon applicable
laws and the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon applicable laws and the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, the Borrowers (i) shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or (ii) at the option
of the Administrative Agent timely reimburse it for the payment of, any Other
Taxes, but in no event shall an amount reimbursable pursuant to this clause (ii)
be greater than the amount Borrower would have paid in a timely fashion under
clause (i).

(c)Tax Indemnifications.  

100

 

--------------------------------------------------------------------------------

 

(i)The Loan Parties shall, and each Loan Party does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent pursuant to paragraph (c)(i) for
such Indemnified Taxes and without limiting or expanding the obligation of the
Loan Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments.  Upon request by the Lead Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the Lead
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Lead Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Lead Borrower, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Lead Borrower or the Administrative Agent, as the case may
be.

(e)Status of Lenders; Tax Documentation.  

101

 

--------------------------------------------------------------------------------

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender; provided,
however, that any Tax imposed by reason of a failure to deliver documentation
pursuant to this sentence will be an Excluded Tax.

(ii)Without limiting the generality of the foregoing, in the event that the Lead
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Lead Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall deliver to the Lead Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Lead Borrower or the Administrative Agent to the extent it is legally entitled
to do so), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan

102

 

--------------------------------------------------------------------------------

 

Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II)executed originals of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead

103

 

--------------------------------------------------------------------------------

 

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Lead Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower or the Administrative
Agent as may be necessary for the Lead Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

(g)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrowers and the Administrative Agent shall

104

 

--------------------------------------------------------------------------------

 

treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(h)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.

3.02Illegality.  If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Lead
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue LIBO Rate Loans or to convert Prime Rate Loans to LIBO Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Prime Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

3.03Inability to Determine Rates.  If the Required Lenders determine that, for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof, (a) Dollar deposits are not being offered to banks
in the London interbank market for the applicable amount and Interest Period of
such LIBO Rate Loan, (b) adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Lead Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Lead Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Prime Rate Loans in the amount specified
therein.

3.04Increased Costs; Reserves on LIBO Rate Loans.  

(a)Increased Costs Generally.  If any Change in Law shall:

105

 

--------------------------------------------------------------------------------

 

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;
or

(ii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer), the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If, with respect to any Lender or the L/C Issuer, any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has had, or would have, the effect of reducing
the rate of return on such Lender’s or the L/C Issuer’s capital or on the
capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company, as the case may be, for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Lead Borrower
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

106

 

--------------------------------------------------------------------------------

 

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Lead Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)Exclusion of Tax Gross-Ups.  The Borrowers shall not be obligated to pay any
additional amounts under this Section 3.04 with respect to Taxes or any costs
attributable to Taxes; the obligation of the Borrowers to pay any amounts with
respect to Taxes shall be governed by Section 3.01.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
actually incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any LIBO Rate Loan on
a day other than the last day of the Interest Period for such LIBO Rate Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBO Rate Loan
on the date or in the amount notified by the Lead Borrower; or

(c)any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.  

107

 

--------------------------------------------------------------------------------

 

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with Section
10.13.

3.07Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Revolving Commitments and repayment of all
other Obligations hereunder.

3.08Designation of Lead Borrower as Borrowers’ Agent.

(a)Each Borrower hereby irrevocably designates and appoints the Lead  Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement.  As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower.  In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the
Lead  Borrower as such Loan Party’s agent to represent such Loan Party in all
respects under this Agreement and the other Loan Documents.

(b)Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers.  Consequently, each Borrower
hereby assumes and agrees to discharge all Obligations of each of the other
Borrowers.

(c)The Lead Borrower shall act as a conduit for each Borrower (including itself,
as a “Borrower”) on whose behalf the Lead Borrower has requested a Credit

108

 

--------------------------------------------------------------------------------

 

Extension.  Neither the Administrative Agent nor any other Credit Party shall
have any obligation to see to the application of such proceeds therefrom.

Article IV
CONDITIONS PRECEDENT TO Credit Extensions

4.01Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals, PDFs or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i)executed counterparts of this Agreement sufficient in number for distribution
to the Administrative Agent, each Lender and the Lead Borrower;

(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing (A) the authority of each
Loan Party to enter into this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party and (B) the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(iv)copies of each Loan Party’s Organization Documents and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in any such jurisdiction would not reasonably be
expected to have a Material Adverse Effect;

(v)a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, in each case as to such matters concerning
the Loan Parties and the Loan Documents as the Administrative Agent may
reasonably request;

(vi)a certificate signed by a Responsible Officer of the Lead Borrower,
certifying that (A) the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party, and
the validity

109

 

--------------------------------------------------------------------------------

 

against such Loan Party, of the Loan Documents to which it is a party, except
for (1) such consents, licenses and approvals obtained by the Loan Parties prior
to the Effective Date, each of which are in full force and effect as of the
Effective Date, or (2) those the failure of which to obtain, individually or in
the aggregate, would not have, and would not reasonably be expected to have, a
Material Adverse Effect, and (C) as of the Effective Date after giving effect to
the transactions contemplated hereby, the Loan Parties on a Consolidated basis
are Solvent;

(vii)a Borrowing Base Certificate dated the Effective Date, relating to the
month ended on December 3, 2016, and executed by a Responsible Officer of the
Lead Borrower;

(viii)evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Agents required under the Loan
Documents have been obtained and are in effect;

(ix)the Security Documents and copies of certificates evidencing any stock being
pledged thereunder, together with copies of undated stock powers executed in
blank, each duly executed by the applicable Loan Parties;

(x)results of searches (in each case dated as of a date reasonably satisfactory
to the Collateral Agent) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any mortgages
(including, without limitation, with respect to the Existing Mortgages), and
releases or subordination agreements reasonably satisfactory to the Collateral
Agent are being tendered concurrently with such extension of credit or other
arrangements reasonably satisfactory to the Collateral Agent for the delivery of
such termination statements and releases, satisfactions and discharges have been
made; and

(xi)(A) all documents and instruments, including Uniform Commercial Code
financing statements, required by Law to be filed, registered or recorded to
create or perfect the Liens intended to be created under the Loan Documents and
all such documents and instruments shall have been so filed, registered or
recorded or prepared in forms ready to be filed, registered or recorded and (B)
the Credit Card Notifications and Blocked Account Agreements required pursuant
to Section 6.13 hereof.

(b)After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability shall be not
less than $20,000,000.

(c)There shall not have occurred since January 2, 2016 any event or condition
that has had or would be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect.

110

 

--------------------------------------------------------------------------------

 

(d)There shall not have occurred any default of any Material Contract of any
Loan Party which could reasonably be expected to have a Material Adverse Effect.

(e)The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

(f)There shall be no Indebtedness of the Loan Parties outstanding immediately
after the Effective Date other than the Obligations and the Indebtedness
permitted pursuant to Section 7.03.

(g)All fees required to be paid to any of the Agents or the Arranger on or
before the Effective Date shall have been paid in full, and all fees required to
be paid to the Lenders on or before the Effective Date shall have been paid in
full.

(h)The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced at least one (1) Business Day
prior to the Effective Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

(i)The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans or the outstanding portion of
the FILO Loan to the other Type, or a continuation of LIBO Rate Loans) and of
each L/C Issuer to issue each Letter of Credit is subject to the following
conditions precedent:

(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, in the case of any
representation and warranty qualified by materiality, in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all

111

 

--------------------------------------------------------------------------------

 

material respects (or, in the case of any representation and warranty qualified
by materiality, in all respects) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and 5.05(b) shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.

(b)No Default or Event of Default shall have occurred and be continuing, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans or the outstanding portion of
the FILO Loan to the other Type or a continuation of LIBO Rate Loans) submitted
by the Lead Borrower shall be deemed to be a representation and warranty by the
Borrowers that the conditions specified in Sections 4.02(a) and 4.02(b) have
been satisfied on and as of the date of the applicable Credit Extension.  The
conditions set forth in this Section 4.02 are for the sole benefit of the Credit
Parties, but until the Required Lenders otherwise direct the Administrative
Agent to cease making Committed Loans, the Revolving Lenders will fund their
Applicable Percentage of all Loans and L/C Advances and participate in all Swing
Line Loans and Letters of Credit whenever made or issued, which are requested by
the Lead Borrower and which, notwithstanding the failure of the Loan Parties to
comply with the provisions of this Article IV, agreed to by the Administrative
Agent; provided, however, the making of any such Revolving Loans or the issuance
of any Letters of Credit shall not be deemed a modification or waiver by any
Credit Party of the provisions of this Article IV on any future occasion or a
waiver of any rights of the Credit Parties as a result of any such failure to
comply.

Article V
REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

5.01Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly organized or formed, validly existing and, where applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, permits, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, where applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so

112

 

--------------------------------------------------------------------------------

 

would not reasonably be expected to have a Material Adverse Effect.  Schedule
5.01 annexed hereto sets forth, as of the Effective Date, each Loan Party’s name
as it appears in official filings in its state of incorporation or organization,
its state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization, and its
federal employer identification number.

5.02Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is or is to be a party, has been duly authorized
by all necessary corporate or other organizational action, and does not and will
not: (a) contravene the terms of any of such Person's Organization Documents;
(b) conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (i) any
Material Contract or any Material Indebtedness to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) result in or require the creation of any Lien upon any asset of any Loan
Party (other than Liens in favor of the Collateral Agent under the Security
Documents); or (d) violate any Law, except, in the case of clauses (b) and (d),
to the extent as would not reasonably be expected to have a Material Adverse
Effect.  

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the priority thereof as provided in the Intercreditor
Agreement) or (b) such as have been obtained or made and are in full force and
effect.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05Financial Statements; No Material Adverse Effect.  

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

113

 

--------------------------------------------------------------------------------

 

(b)The unaudited Consolidated balance sheet of the Parent and its Subsidiaries
dated October 8, 2016, and the related Consolidated and consolidating statements
of income or operations, Shareholders’ Equity and cash flows for the forty weeks
of the Parent’s Fiscal Year ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d)The Consolidated forecasted balance sheet and statements of income and cash
flows of the Parent and its Subsidiaries delivered pursuant to Sections 4.01 or
6.01 were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of delivery.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
would reasonably be expected to have a Material Adverse Effect.

5.07No Default.  No Loan Party or any Subsidiary is in default under or with
respect to, or party to, any Material Indebtedness, the effect of which default
is to cause, or to permit the holder or holders of such Material Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Material
Indebtedness to become due and payable (whether by demand or acceleration) or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Material Indebtedness to
be made, in each case prior to its stated maturity.  No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens

(a)Each of the Loan Parties and each Subsidiary thereof has good and marketable
fee simple title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each of the Loan Parties and each
Subsidiary has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal

114

 

--------------------------------------------------------------------------------

 

property and assets material to the ordinary conduct of its business, free and
clear of all Liens, other than Permitted Encumbrances.

(b)Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned in fee by the Loan Parties as of the
Effective Date.  Schedule 5.08(b)(2) sets forth the name of the lessor and the
address (including street address, county and state) of all Leases pursuant to
which a Loan Party is the lessee as of the Effective Date.  To the knowledge of
the Loan Parties, each of such Leases is in full force and effect and the Loan
Parties are not in default of the terms thereof, except to the extent that any
such failure to be in full force and effect or any such default would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c)The property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Permitted Encumbrances.

(d)As of the Effective Date, no Loan Party or any Subsidiary of a Loan Party
holds any Investments other than Permitted Investments.

5.09Environmental Compliance.  Except as specifically disclosed in Schedule
5.09, or except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

(a)No Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(b)(i) None of the properties currently or, to the knowledge of the Loan
Parties, formerly owned or operated by any Loan Party or any Subsidiary thereof
is listed on the NPL or on the CERCLIS or any analogous foreign, state or local
list, (ii) there are no and, to the knowledge of the Loan Parties, never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any Subsidiary thereof or, to the knowledge of the
Loan Parties, on any property formerly owned or operated by any Loan Party or
Subsidiary thereof, and (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or, to the knowledge of the
Loan Parties, formerly owned or operated by any Loan Party or any Subsidiary
thereof.

(c)(i) No Loan Party or any Subsidiary thereof is undertaking, and no Loan Party
or any Subsidiary thereof has completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of

115

 

--------------------------------------------------------------------------------

 

Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Loan Party or any Subsidiary thereof, have
been disposed of, at all times during which such property was owned or operated
by any Loan Party or any Subsidiary thereof, in a manner not reasonably expected
to result in material liability to any Loan Party or any Subsidiary thereof.

5.10Insurance.  The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates.  Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Effective Date.  Each
insurance policy listed on Schedule 5.10 is in full force and effect as of the
Effective Date and all premiums in respect thereof that are due and payable have
been paid.

5.11Taxes. The Loan Parties and their Subsidiaries have filed all Federal, state
and other material Tax returns and reports required to be filed, and have paid
all Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which (i) are being contested
in good faith by appropriate proceedings being diligently conducted, (ii) for
which adequate reserves have been provided in accordance with GAAP, (iii) as to
which Taxes no Lien has been filed and (iv) such contest effectively suspends
the collection of the contested obligation and the enforcement of any Lien
securing such obligation or (b) those which would not reasonably be expected to
result in a Material Adverse Effect.  There is no proposed Tax assessment
against any Loan Party or any Subsidiary that would, if made, have a Material
Adverse Effect.  No Loan Party or any Subsidiary thereof is a party to any tax
sharing agreement, with the exception of any tax sharing agreement solely among
the Loan Parties.

5.12ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  To the best
knowledge of the Lead Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

(b)There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

116

 

--------------------------------------------------------------------------------

 

(c)To the best knowledge of the Lead Borrower, none of the following have
occurred, unless the occurrence of the same would not reasonably be expected to
have a Material Adverse Effect: (i) no ERISA Event has occurred, and neither the
Lead Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Lead Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) neither the Lead Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; and (iv) neither the
Lead Borrower nor any ERISA Affiliate has engaged in a transaction that would
reasonably be expected to be subject to Sections 4069 or Section 4212(c) of
ERISA.

5.13Subsidiaries; Equity Interests.  As of the Effective Date, the Loan Parties
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary as of the Effective Date.  All of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party (or a Subsidiary of a Loan Party) as of the
Effective Date in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens except Permitted Encumbrances.  Except as set forth in
Schedule 5.13, as of the Effective Date, there are no outstanding rights to
purchase any Equity Interests in any Subsidiary.  As of the Effective Date, the
Loan Parties have no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Loan Parties have been validly issued, and
are fully paid and non-assessable and are owned as of the Effective Date in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens
except for Permitted Encumbrances.  The copies of the Organization Documents of
each Loan Party and each amendment thereto provided as of the Effective Date
pursuant to Section 4.01 are true and correct copies of each such document, each
of which is valid and in full force and effect as of the Effective Date.

5.14Margin Regulations; Investment Company Act.  

(a)No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

117

 

--------------------------------------------------------------------------------

 

(b)None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15Disclosure.  As of the Effective Date, each Loan Party has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information, whether now or hereafter
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16Compliance with Laws.  Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17Intellectual Property; Licenses, Etc.  The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property
and all of the licenses, permits and other authorizations that are reasonably
necessary for the operation of their respective businesses.  To the best
knowledge of the Lead Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any Intellectual Property rights held by any other Person, except for such
infringement which, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Lead Borrower,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.18Labor Matters.  As of the Effective Date, except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes, lockouts, slowdowns or other labor disputes against
any Loan Party or its Subsidiaries pending or, to the knowledge of any the Lead
Borrower, threatened; (b) the hours worked by, and payments made to, employees
of the Loan Parties and their Subsidiaries are not in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign Law
dealing with such matters; (c) no Loan Party or any of its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Act or similar state Law; and (d) all

118

 

--------------------------------------------------------------------------------

 

payments due from any Loan Party or its Subsidiaries, or for which any claim may
be made against any Loan Party or any of its Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary to the
extent required by GAAP.  Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect,: (A) there are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party or any Subsidiary has made a pending
demand for recognition; (B) there are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or any Subsidiary pending or,
to the knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries; and (C) the consummation
of the transactions contemplated by the Loan Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound.

5.19Security Documents

(a)The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Credit Parties, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  The financing statements, releases and other
filings are in appropriate form and have been filed in the offices specified in
the Perfection Certificate.  The Collateral Agent has a perfected Lien on, and
security interest in, to and under all right, title and interest of the Loan
Parties in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including, without
limitation, the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control under the UCC (in effect on
the date this representation is made) in each case prior and superior in right
to any other Person, except for (a) with respect to the Notes Priority
Collateral only, Liens securing the obligations of the Loan Parties arising
under the Senior Notes Documents, and (b) other Permitted Encumbrances having
priority under applicable Law.

(b)The Collateral Agent has a fully perfected Lien on, and security interest in,
all right, title and interest of the applicable Loan Parties in the Intellectual
Property Collateral (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office, in each case prior and superior in right to any other
Person (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on patents, patent applications, registered
trademarks, trademark applications and copyrights acquired by the Loan

119

 

--------------------------------------------------------------------------------

 

Parties after the date hereof), except for (a) with respect to the Notes
Priority Collateral only, Liens securing the obligations of the Loan Parties
arising under the Senior Notes Documents, and (b) other Permitted Encumbrances
having priority under applicable Law.

5.20Solvency.  After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are, and will be, Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.

5.21Deposit Accounts; Credit Card Arrangements.

(a)Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by the
Loan Parties as of the Effective Date, which Schedule includes, with respect to
each DDA: (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository, and
(iv) the identification of each Blocked Account Bank.

(b)Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Effective Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges for sales made by such Loan Party.

5.22Brokers.  No broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no
Loan  Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

5.23Material Contracts.  The Loan Parties have delivered or otherwise made
available to the Administrative Agent true, correct and complete copies of all
Material Contracts to which any Loan Party is a party or is bound as of the
Effective Date.  The Loan Parties are not in breach or in default of or under
any Material Contract, the effect of which breach or default is to cause, or to
permit, any other party thereto to terminate such Material Contract, and the
Loan Parties have not received any notice of the intention of any other party
thereto to terminate any Material Contract, except, in each case referred to in
this sentence, for any such Material Contract that has been replaced prior to,
or concurrently with, the termination thereof in accordance with the terms of
Section 7.12(a).

5.24Casualty.  Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

5.25Pharmaceutical Laws.  

120

 

--------------------------------------------------------------------------------

 

(a)The Loan Parties have obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of their
businesses under any Pharmaceutical Law, except where the failure to obtain such
permits, licenses or other authorizations would not reasonably be expected to
have a Material Adverse Effect.

(b)The Loan Parties are in compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, and are also in compliance with
all Pharmaceutical Laws, including all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in the Pharmaceutical Laws, except where the failure to
comply with such terms, conditions or laws would not reasonably be expected to
have a Material Adverse Effect.

(c)None of the Loan Parties has any liabilities, claims against it or presently
outstanding notices imposed or based upon any provision of any Pharmaceutical
Law, except for such liabilities, claims, citations or notices which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

5.26HIPAA Compliance.  

(a)To the extent that, and for so long as, a Loan Party is a “covered entity”
within the meaning of HIPAA, such Loan Party: (i) has undertaken or will
promptly undertake all applicable surveys, audits, inventories, reviews,
analyses and/or assessments (including any required risk assessments) of all
areas of its business and operations required by HIPAA and/or that could be
adversely affected by failure of Loan Party to be HIPAA Compliant (as defined
below); (ii) has developed or will promptly develop a detailed plan and time
line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has
implemented, or will implement, those provisions of such HIPAA Compliance Plan
in all material respects necessary to ensure that such Loan Party is or becomes
HIPAA Compliant.  For purposes hereof, “HIPAA Compliant” shall mean that a Loan
Party, to the extent legally required, (i) is or will use commercially
reasonable efforts to be in compliance in all material respects with each of the
applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA on and as of each date that any part thereof, or any final
rule or regulation thereunder, becomes effective in accordance with its or their
terms, as the case may be (each such date, a “HIPAA Compliance Date”), and (ii)
is not, and would not reasonably be expected to become, as of any date following
any such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that has
had or would reasonably be expected to have a Material Adverse Effect.

(b)Schedule 5.26(b), annexed hereto, sets forth a complete list of all “business
associate agreements” (as such term is defined in HIPAA) that any Loan

121

 

--------------------------------------------------------------------------------

 

Party has entered into with any person as of the Effective Date and true,
correct and complete copies of all of such agreements have been provided to
Agent.

5.27Compliance With Health Care Laws.  

(a)Each Loan Party is in compliance with all Health Care Laws, including all
Medicare and Medicaid program rules and regulations applicable to it, unless the
failure to comply with any such law, rule or regulation has not had and would
not reasonably be expected to have a Material Adverse Effect.  Without limiting
the generality of the foregoing, no Loan Party has received notice of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.

(b)Each Loan Party has maintained in all material respects all records required
to be maintained by the Joint Commission on Accreditation of Healthcare
Organizations, the Food and Drug Administration, Drug Enforcement Agency and
State Boards of Pharmacy and the Federal and State Medicare and Medicaid
programs as required by the Health Care Laws or other applicable Law or
regulation and each Loan Party and the owners of the facilities and other
businesses managed by any Loan Party have all permits, licenses, franchises,
certificates and other approvals or authorizations of Governmental Authority as
are required under Health Care Laws and under such HMO or similar licensure laws
and such insurance laws and regulations, as are applicable thereto, and with
respect to those facilities and other businesses that participate in Medicare
and/or Medicaid, to receive reimbursement under Medicare and Medicaid, except
where the failure to obtain any such permit, license, franchise, certificate or
other approval or authorization would not reasonably be expected to have a
Material Adverse Effect.

(c)Each Loan Party which is a Certified Medicare Provider or Certified Medicaid
Provider has in a timely manner filed all requisite cost reports, claims and
other reports required to be filed in connection with all Medicare and Medicaid
programs due on or before the date hereof, all of which are complete and correct
in all material respects. To the best of the Loan Parties’ knowledge, there are
no claims, actions or appeals pending (and no Loan Party has filed any claims or
reports which should result in any such claims, actions or appeals) before any
Third Party Payor or Governmental Authority, including, without limitation, any
Fiscal Intermediary, the Provider Reimbursement Review Board or the
Administrator of HCFA, with respect to any Medicare or Medicaid cost reports or
claims filed by any Loan Party on or before the date hereof. No validation
review or program integrity review related to a Loan Party which would
reasonably be expected to have a Material Adverse Effect has been conducted by
any Third Party Payor or Governmental Authority in connection with Medicare or
Medicare programs, and to the best of the Loan Parties’ knowledge, no such
reviews are scheduled, pending or threatened against or affecting any Loan
Party, or any of its assets, or, the consummation of the transactions
contemplated hereby.  To the best of the Loan Parties’ knowledge, there
currently exist no restrictions,

122

 

--------------------------------------------------------------------------------

 

deficiencies, required plans of correction actions or other such remedial
measures with respect to Federal and State Medicare and Medicaid certifications
or licensure against such parties.

(d)Schedule 5.27(d) hereto sets forth an accurate, complete and current list of
all participation agreements of the Loan Parties with health maintenance
organizations, insurance programs, preferred provider organizations and other
Third Party Payors as of the Effective Date.  Each such agreement is in full
force and effect and no default exists thereunder, except to the extent that (i)
any such failure to be in full force and effect or any such default would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (ii) such agreement has been replaced prior to, or
concurrently with, the termination thereof in accordance with the terms of
Section 7.12(a).

5.28EEA Financial Institution.

None of the Borrowers is an EEA Financial Institution.

5.29Sanctions Concerns and Anti-Corruption Laws.

(a)No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity  that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.

(b)The Loan Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws and applicable
Sanctions, and to the knowledge of each Borrower, the Loan Parties and their
Subsidiaries are in compliance with such anti-corruption laws and applicable
Sanctions in all material respects.

Article VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Obligation in respect of the Other Liabilities and
other than contingent liabilities in respect of indemnity for which a claim has
not been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding and not Cash Collateralized, the Loan Parties
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01Financial Statements.  Deliver to the Administrative Agent:

123

 

--------------------------------------------------------------------------------

 

(a)as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Parent, a Consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by a report and unqualified opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, other than any qualification or exception solely as a
result of the fact that the Commitments or the Loans hereunder are scheduled to
mature within 365 days after the end of such Fiscal Year;

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Parent, a Consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such Fiscal Quarter, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal
Quarter and for the portion of the Parent’s Fiscal Year then ended, setting
forth in each case in comparative form the figures for (i) such period set forth
in the projections delivered pursuant to Section 6.01(d) hereof, (ii) the
corresponding Fiscal Quarter of the previous Fiscal Year and (iii) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c)as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Period of each Fiscal Year of the Parent, a Consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such Fiscal Period,
and the related Consolidated statements of income or operations for such Fiscal
Period, and for the portion of the Parent’s Fiscal Year then ended, setting
forth in each case in comparative form the figures for (i) such period set forth
in the projections delivered pursuant to Section 6.01(d) hereof, (ii) the
corresponding Fiscal Period of the previous Fiscal Year and (iii) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations of the Parent and its Subsidiaries as of the end of such Fiscal
Period in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(d)as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year of the Parent, forecasts prepared by management of the Lead
Borrower, in form and detail reasonably satisfactory to the Administrative
Agent, of

124

 

--------------------------------------------------------------------------------

 

Consolidated balance sheets and statements of income or operations and cash
flows and an Availability model of the Parent and its Subsidiaries on a monthly
basis for the immediately following Fiscal Year (including the Fiscal Year in
which the Maturity Date set forth in clause (a) of the definition thereof
occurs) and, as soon as available, any significant revisions (if any) to such
forecast with respect to such Fiscal Year.

6.02Certificates; Other Information.  Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a)(i) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), 6.01(b) and 6.01(c), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower (to be
furnished even if a Covenant Compliance Event is not then in effect) and (ii)
concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a copy of management’s discussion and analysis
with respect to such financial statements.  In the event of any change in GAAP
used in the preparation of such financial statements, the Lead Borrower shall
also provide a statement of reconciliation conforming such financial statements
to GAAP;

(b)on the 15th day of each Fiscal Period (or, if such day is not a Business Day,
on the next succeeding Business Day), a Borrowing Base Certificate showing the
Borrowing Base and the FILO Borrowing Base as of the close of business as of the
last day of the immediately preceding Fiscal Period, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Lead Borrower; provided that, upon the occurrence and during the continuance
of an Accelerated Borrowing Base Delivery Event, such Borrowing Base Certificate
shall be delivered on Thursday of each week (or, if Thursday is not a Business
Day or if such week has a holiday on a Monday, Tuesday, Wednesday or Thursday,
on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday;

(c)promptly upon receipt, copies of any material detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them;

(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the shareholders of
the Loan Parties and copies of all annual, regular, periodic and special reports
and registration statements which any Loan Party may file or be required to file
with the SEC under Sections 13 or 15(d) of the Securities Exchange Act of 1934
or with any national securities exchange;

(e)the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

125

 

--------------------------------------------------------------------------------

 

(f)promptly after the same are available, but in any event within thirty (30)
days (or such other later date as agreed by the Administrative Agent) prior to
the expiry of the then existing insurance policies certificates evidencing
renewal of all insurance policies required to be maintained pursuant hereto;

(g)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding material
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect; and

(h)promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender (upon request to the Administrative Agent) may from time to time
reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a), (b), (c) or (d)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which the Lead Borrower posts such documents,
or provides a link thereto on the Lead Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
provided to the Administrative Agent for posting on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Lead
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Lead Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.  

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers may make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”).  The Loan Parties hereby agree that
so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued

126

 

--------------------------------------------------------------------------------

 

pursuant to a private offering or is actively contemplating issuing any such
securities they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Loan Parties or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”  

6.03Notices. Promptly, and in any event within five (5) Business Days (other
than with respect to clause (f) below, in which case such notice is required
within fifteen (15) Business Days) after a Responsible Officer of the Lead
Borrower has obtained knowledge thereof, notify the Administrative Agent:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) material breach or non-performance of,
or any default under, a Material Contract or with respect to Material
Indebtedness of any Loan Party or any Subsidiary thereof, (ii) any material
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority, (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws, (iv) the filing of any Lien for
unpaid Taxes against any Loan Party in excess of $1,000,000 and (v) the failure
to pay rent for material locations and such failure continues beyond the grace
period for such payment;

(c)of the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect;

(d)of any change in any Loan Party’s chief executive officer or chief financial
officer;

(e)of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(f)of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any

127

 

--------------------------------------------------------------------------------

 

interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed; and

(g)the receipt of any notice from a supplier, seller or agent pursuant to either
PACA or PASA with respect to claims individually or in the aggregate in excess
of $1,000,000.

Notwithstanding the foregoing, the notices described in Sections 6.03(b), (d),
(e) and (f) shall be deemed given by the Borrower’s providing the Administrative
Agent with access to public filings with the SEC that contain the same
information required therein (including by providing a link on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02) so long as such access complies with the requirements of Rule 3-10 of
Regulation S-X promulgated by the SEC; otherwise each notice pursuant to this
Section 6.03 shall be accompanied by a statement of a Responsible Officer of the
Lead Borrower setting forth details of the occurrence referred to therein and
stating what action the Lead Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04Payment of Obligations.  Pay and discharge, as the same shall become due and
payable, all its material obligations and liabilities, including: (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, except,
in each case, where (i) (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, and (d) no Lien has been filed
with respect thereto or (ii) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Administrative Agent
with respect to establishing Reserves pursuant to this Agreement.

6.05Preservation of Existence, Etc.

(a)Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization or
formation except in a transaction permitted by Sections 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Loan Parties or the

128

 

--------------------------------------------------------------------------------

 

failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

6.06Maintenance of Properties.  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its properties and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof.

6.07Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies reasonably acceptable to the Administrative Agent not
Affiliates of the Loan Parties, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Administrative Agent.

(a)Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a non-contributing
mortgagee clause (regarding improvements to real property) and lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Collateral Agent, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent (provided that the
Collateral Agent shall promptly remit such proceeds, in their entirety, to the
Lead Borrower, unless such proceeds constitute Net Proceeds on account of a
Prepayment Event or a Cash Dominion Event has occurred and is continuing, in
which case the Administrative Agent shall promptly apply such proceeds to reduce
the outstanding balance of Credit Extensions in accordance with Sections
2.05(g)or 8.03, as applicable), (ii) a provision to the effect that none of the
Loan Parties, Credit Parties or any other Person shall be a co-insurer and (iii)
such other provisions as the Collateral Agent may reasonably require from time
to time to protect the interests of the Credit Parties.

(b)Cause commercial general liability policies and excess (umbrella) liability
policies to be endorsed to name the Collateral Agent as an additional insured.  

(c)Cause business interruption policies (if any) to name the Collateral Agent as
a loss payee and to be endorsed or amended to include (i) a provision that, from
and after the Effective Date, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent
(provided that the Collateral Agent shall promptly remit such proceeds, in their
entirety, to the Lead Borrower, unless such proceeds constitute Net Proceeds on
account of a Prepayment Event or a Cash Dominion Event has occurred and is
continuing, in which case the Administrative Agent shall promptly apply such
proceeds to reduce the outstanding balance of Credit Extensions in accordance
with Sections 2.05(g) or 8.03, as applicable), (ii) a provision to the effect
that none of the Loan Parties, the Administrative Agent, the Collateral Agent or
any other party shall be a co-insurer and

129

 

--------------------------------------------------------------------------------

 

(iii) such other provisions as the Collateral Agent may reasonably require from
time to time to protect the interests of the Credit Parties.  

(d)Cause each such policy referred to in this Section 6.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than ten (10) days prior written notice thereof by
the insurer to the Collateral Agent (giving the Collateral Agent the right to
cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days prior written notice thereof by the insurer
to the Collateral Agent.

(e)Deliver to the Collateral Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Collateral Agent, including an insurance binder) together with evidence
reasonably satisfactory to the Collateral Agent of payment of the premium
therefor.

None of the Credit Parties or their agents or employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 6.07.  If the insurance policies do not provide waiver of
subrogation rights against the Credit Parties and their agents or employees,
then the Loan Parties hereby agree, to the extent permitted by law, to waive
their right of recovery, if any, against such parties.  The designation of any
form, type or amount of insurance coverage by any Credit Party under this
Section 6.07 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP, and (ii) such contest effectively suspends enforcement
of the contested Laws, or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

6.09Books and Records; Accountants.

(a)(i) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

(b)At all times, retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Administrative Agent and instruct such Registered Public
Accounting Firm to cooperate with, and be available to, the Administrative

130

 

--------------------------------------------------------------------------------

 

Agent or its representatives to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Administrative Agent.

6.10Inspection Rights.

(a)Permit representatives and independent contractors of the Administrative
Agent (acting in consultation with the Administrative Agent) to visit and
inspect any of its properties, to examine its corporate, financial and operating
records (including, without limitation, the insurance policies maintained by or
on behalf of the Loan Parties), and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm (provided that the Lead Borrower shall
have the opportunity to participate in any such discussions and so long as no
Event of Default has occurred and is continuing, such visit, inspection and
examination shall not be conducted more than once per Fiscal Year), all at the
expense of the Loan Parties and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided, however, that when an Event of Default has
occurred and is continuing, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.

(b)Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, of (i) the Lead Borrower’s practices
in the computation of the Borrowing Base and the FILO Borrowing Base and (ii)
the assets included in the Borrowing Base and the FILO Borrowing Base and
related financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves.  Subject to the following sentences, the Loan
Parties shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such evaluations and appraisals.  The Loan Parties
acknowledge that the Administrative Agent may, in its reasonable discretion,
undertake up to one (1) appraisal of the Borrowers’ Inventory and Prescription
Lists and one (1) commercial finance examination in any twelve month period at
the Loan Parties’ expense; provided that, if Availability is less than
twenty-five percent (25%) of the Loan Cap (without giving effect to the FILO
Reserve) at the End of any Business Day, the Loan Parties acknowledge that the
Administrative Agent may, in its reasonable discretion, undertake up to two (2)
appraisals of the Borrowers’ Inventory and Prescription Lists and up to two (2)
commercial finance examinations in the following twelve month period at the Loan
Parties’ expense.  Notwithstanding anything to the contrary contained herein,
the Administrative Agent may cause additional appraisals and commercial finance
examinations to be undertaken (i) as it in its reasonable discretion deems
necessary or appropriate, at its own expense, or (ii) if required by applicable

131

 

--------------------------------------------------------------------------------

 

Law or if an Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties.

6.11Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to finance
the acquisition of working capital assets of the Borrowers, including the
purchase of Inventory and Equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrowers, and (c) for
general corporate purposes of the Loan Parties, in each case to the extent
permitted under applicable Law and the Loan Documents.

6.12Additional Loan Parties.  

(a)Notify the Administrative Agent promptly after any Person becomes a Wholly
Owned Subsidiary, and promptly thereafter (and in any event within thirty (30)
days (or such longer period of time as may be agreed to by the Administrative
Agent in its reasonable discretion)) (a) cause any such Person that is a
Domestic Subsidiary to (i) (A) become a Borrower, if such Person is a Domestic
Subsidiary that owns assets of the type included in the Borrowing Base and/or
the FILO Borrowing Base or (B) become a Guarantor, if such Person is a Domestic
Subsidiary that does not own assets of the type included in the Borrowing Base
and/or the FILO Borrowing Base, by executing and delivering to the
Administrative Agent a Joinder Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a Lien
to the Collateral Agent on such Person’s assets to secure the Obligations, and
(iii) deliver to the Administrative Agent documents of the types referred to in
Sections 4.01(a)(iii), 4.01(a)(iv) and 4.01(a)(xiii) and at the reasonably
request of the Administrative Agent, customary opinions of counsel to such
Person as to such matters concerning such Person and the Loan Documents as the
Administrative Agent may reasonably request, and (b) if any Equity Interests or
Indebtedness of such Person are owned by or on behalf of any Loan Party, cause
such Loan Party to pledge such Equity Interests and promissory notes evidencing
such Indebtedness (if any) (except that, if such Subsidiary is a CFC, the Equity
Interests of such Subsidiary to be pledged may be limited to 65% of the
outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary and such time period may be
extended based on local law or practice), in each case in form, content and
scope reasonably satisfactory to the Administrative Agent.  For the avoidance of
doubt, no assets of a CFC, and no Equity Interests of a Subsidiary of any CFC,
shall be required to be pledged under this Section 6.12.  In no event shall
compliance with this Section 6.12 waive or be deemed a waiver or Consent to any
transaction giving rise to the need to comply with this Section 6.12 if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base and/or the FILO Borrowing Base.

(b)Notwithstanding the foregoing provisions of clause (a) above, (i) the Loan
Parties shall not be required to join Tops Markets II as a Borrower or a
Guarantor hereunder so long as Tops Markets II does not own any material assets
and conducts no business other than acting as an issuer under the Senior Notes,
and (ii) the Loan

132

 

--------------------------------------------------------------------------------

 

Parties shall not be required to join TM1, LLC as a Borrower or a Guarantor
hereunder until the Administrative Agent reasonably requests after such time as
TM1, LLC has obtained a check cashing license from the State of New York.

6.13Cash Management.

(a)On or prior to the Effective Date:

(i)deliver to the Administrative Agent copies of notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit G which
have been executed on behalf of such Loan Party and delivered to such Loan
Party’s credit card clearinghouses and processors listed on Schedule 5.21(b);
and

(ii)enter into a Blocked Account Agreement with each Blocked Account Bank
(collectively, the “Blocked Accounts”).

(b)The Loan Parties shall ACH or wire transfer no less frequently than once each
Business Day (and whether or not there are then any outstanding Obligations) all
amounts on deposit in each DDA (other than the Trust Account) and all payments
received by any Loan Party from credit card processors to a Blocked Account.

(c)After the occurrence and during the continuance of a Cash Dominion Event, the
Loan Parties and each Blocked Account Bank shall ACH or wire transfer no less
frequently than once each Business Day (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by the
Administrative Agent at Bank of America (the “Administrative Agent’s Account”)
all cash receipts and collections by the Loan Parties, including, without
limitation, the following:

(i)all available cash receipts from the sale of Inventory (including, without
limitation, proceeds of credit card charges) and other assets (whether or not
constituting Collateral);

(ii)all proceeds of collections of Accounts;

(iii)all Net Proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any sale or other transaction or
event, including, without limitation, any Prepayment Event;

(iv)the then contents of each DDA (other than the Trust Account), net of any
minimum balance, not to exceed $2,500.00, as may be required to be kept in the
subject DDA by the depository institution at which such DDA is maintained; and

(v)the then entire ledger balance of each Blocked Account (other than the Trust
Account), net of any minimum balance, not to exceed $2,500.00, as may

133

 

--------------------------------------------------------------------------------

 

be required to be kept in the subject Blocked Account by the applicable Blocked
Account Bank.

In the event that, notwithstanding the provisions of this Section 6.13(c), any
Loan Party receives or otherwise has dominion and control of any such proceeds
or collections after the occurrence and during the continuance of a Cash
Dominion Event, such proceeds and collections shall be held in trust by such
Loan Party for the Collateral Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Administrative Agent’s Account or dealt with in such other fashion as such
Loan Party may be instructed by the Collateral Agent.

(d)Upon the occurrence and during the continuance of a Cash Dominion Event, the
Loan Parties shall provide the Administrative Agent with an accounting of the
contents of the Blocked Accounts and the Administrative Agent’s Account, which
shall identify, to the reasonable satisfaction of the Administrative Agent, the
proceeds from the Notes Priority Collateral which were deposited into a Blocked
Account and swept to the Administrative Agent’s Account.  Upon the receipt of
(i) the contents of the Blocked Accounts, and (ii) such accounting, the
Administrative Agent agrees to promptly remit to the Indenture Trustee the
proceeds of the Notes Priority Collateral received by the Administrative Agent.

(e)The Administrative Agent’s Account shall at all times be under the sole
dominion and control of the Administrative Agent.  The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Administrative Agent’s Account, (ii) the funds on deposit in the
Administrative Agent’s Account shall at all times be collateral security for all
of the Obligations and (iii) after the occurrence and during the continuance of
a Cash Dominion Event, the funds on deposit in the Administrative Agent’s
Account shall be applied as provided in Sections 2.05(g) or 8.03, as applicable,
of this Agreement.

(f)Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Blocked Account to ensure the proper transfer of funds as set forth
above.  So long as no Cash Dominion Event has occurred and is continuing, the
Loan Parties may direct, and shall have sole control over, the manner of
disposition of funds in the Blocked Accounts (other than the Administrative
Agent’s Account).  Any amounts held or received in the Administrative Agent’s
Account at any time when no Cash Dominion Event exists shall be promptly
remitted to an account of the Lead Borrower, or as the Lead Borrower may
otherwise direct.

6.14Information Regarding the Collateral.  Furnish to the Administrative Agent
prompt written notice (but in any event not more than thirty (30) days after any
change referred to herein) of any change in: (a) any Loan Party’s name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties; (b) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains

134

 

--------------------------------------------------------------------------------

 

books or records relating to Collateral owned by it or any office or facility at
which Collateral owned by it is located (including the establishment of any such
new office or facility); (c) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (d) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization.

6.15Physical Inventories.

(a)Cause not less than one (1) physical inventory to be undertaken, at the
expense of the Loan Parties, in each Fiscal Year and periodic cycle counts, in
each case conducted by such inventory takers as are reasonably satisfactory to
the Collateral Agent and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
reasonably satisfactory to the Collateral Agent.  The Collateral Agent, at the
expense of the Loan Parties, may participate in and/or observe each scheduled
physical count of Inventory which is undertaken on behalf of any Loan
Party.  The Lead Borrower, within thirty (30) days following the completion of
such inventory, shall provide the Collateral Agent with a reconciliation of the
results of such inventory (as well as of any other physical inventory undertaken
by a Loan Party) and shall post such results to the Loan Parties’ stock ledgers
and general ledgers, as applicable.

(b)Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent, in its reasonable discretion, may cause additional such
inventories to be taken as the Collateral Agent reasonably determines (each, at
the expense of the Loan Parties).

6.16Environmental Laws.  Except to the extent the failure to do so would not
reasonably be expected to result in a Material Adverse Effect, (a) conduct its
operations and keep and maintain its Real Estate in material compliance with all
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
with respect to its Real Estate that are required in order to comply with
Environmental Laws.

6.17Further Assurances.

(a)Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which any Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agents, from time to time upon reasonable request, evidence reasonably
satisfactory to the Agents as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

135

 

--------------------------------------------------------------------------------

 

(b)Except as otherwise permitted under the Security Agreement, if any assets
(excluding, for the avoidance of doubt, any Real Estate) having a fair market
value in excess of $250,000, individually or in the aggregate, are acquired by
any Loan Party after the Effective Date (other than assets constituting Excluded
Property (as defined in the Security Agreement) or Collateral that automatically
becomes subject to the Lien of the Security Documents upon acquisition thereof),
notify the Agents thereof, and the Loan Parties will cause such assets to be
subjected to a Lien securing the Obligations (subject to Permitted Encumbrances)
and will take such actions as shall be necessary to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 6.17, all at
the expense of the Loan Parties.  In no event shall compliance with this Section
6.17(b) waive or be deemed a waiver or Consent to any transaction giving rise to
the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute Consent to the inclusion of any acquired assets in the computation of
the Borrowing Base or the FILO Borrowing Base.

6.18Compliance with Terms of Leaseholds.  Except as otherwise expressly
permitted hereunder, (i) make all payments and otherwise perform all obligations
in respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party, (ii) keep such Leases in full force and effect and not
allow such Leases to lapse or be terminated or any rights to renew such leases
to be forfeited or cancelled, (iii) notify the Administrative Agent of any
default by any party with respect to such Leases and cooperate with the
Administrative Agent in all respects to cure any such default, and (iv) cause
each of its Subsidiaries to do so, except, in any case described in the
foregoing clauses (i) through (iv), where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

6.19Material Contracts.  (a) Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, (b) maintain each such
Material Contract in full force and effect (except for any such Material
Contract that has been replaced prior to, or concurrently with, the termination
thereof in accordance with the terms of Section 7.12(a)), (c) enforce each such
Material Contract in accordance with its terms, and cause each of its
Subsidiaries to do so, except, with respect to clauses (a) and (c) where the
failure to do so, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

Article VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Obligation in respect of the Other Liabilities and
other than contingent liabilities in respect of indemnity for which a claim has
not been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding and not Cash Collateralized, no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or consent to be filed under the UCC or any similar Law or statute of
any jurisdiction a financing statement that

136

 

--------------------------------------------------------------------------------

 

names any Loan Party or any Subsidiary thereof as debtor; sign or suffer to
exist any security agreement authorizing any Person thereunder to file such
financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it or any of its Subsidiaries; or assign or otherwise
transfer any accounts or other rights to receive income, other than, as to all
of the above, Permitted Encumbrances.

7.02Investments.  Make any Investments, except Permitted Investments.

7.03Indebtedness.  Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness.

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person (or agree to do any of the foregoing), except that, so long as no
Default or Event of Default shall have occurred and be continuing prior to, or
immediately after giving effect to, any action described below or would result
therefrom:

(a)any Subsidiary which is not a Loan Party may merge with (i) a Loan Party,
provided that the Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries which are not Loan Parties, provided
that when any Wholly Owned Subsidiary is merging with another Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving Person;

(b)any Loan Party or any Subsidiary which is a Loan Party may merge with or into
any other Subsidiary which is a Loan Party, provided that in any merger
involving a Borrower, such Borrower shall be the continuing or surviving Person;

(c)in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided that (i) if such
Subsidiary is a Wholly Owned Subsidiary of a Loan Party, the Person surviving
such merger shall be a Wholly Owned Subsidiary of a Loan Party and (ii) in the
case of any such merger to which any Loan Party is a party, such Loan Party is
the surviving Person; and

(d)any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party.

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions.

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to, or immediately after giving effect to, any action
described below or would result therefrom:

(a)each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

137

 

--------------------------------------------------------------------------------

 

(b)the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in Equity Interests of such Person (other
than Disqualified Stock);

(c)the Loan Parties and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests held by any of its present or former employees,
directors or consultant pursuant to any management equity plan or stock option
plan, provided that Restricted Payments made pursuant to this clause (d) shall
not exceed $3,000,000 in the aggregate in any Fiscal Year (with unused amounts
in any Fiscal Year being carried over to the next succeeding Fiscal Year);

(d)if the Payment Conditions are satisfied, the Loan Parties and each Subsidiary
may purchase, redeem or otherwise acquire Equity Interests issued by it;

(e)if the Payment Conditions are satisfied, the Parent may declare or pay
dividends or distributions with respect to any capital stock or other Equity
Interest of the Parent;

(f)the Loan Parties may make Restricted Payments for the purpose of paying Tax
Distributions; and

(g)the Loan Parties and each Subsidiary may pay any dividend or redeem any
Equity Interests within ten (10) days after the date of declaration or call for
redemption thereof if, at such date of declaration or call for redemption, such
payment was otherwise permitted pursuant to this Section 7.06.

7.07Repayments and Prepayments of Indebtedness.  Repay, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness described in clause (j) of the definition of
Permitted Indebtedness or other Indebtedness for borrowed money, or make any
payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) as long as no Default or Event of Default then exists
or would arise therefrom, regularly scheduled repayments, repurchases,
redemptions or defeasances of interest on account of Permitted Indebtedness, (b)
mandatory prepayments of principal and interest on account of the Note
Obligations made solely with proceeds of the Notes Priority Collateral, (c)
voluntary prepayments, repurchases, redemptions or defeasances of principal and
interest on account of Permitted Indebtedness as long as the Payment Conditions
are satisfied, (d) prepayment in whole or in part of the Senior Notes from any
refinancing with the proceeds of Qualifying Indebtedness, and (e) Permitted
Refinancings of any such Indebtedness.

7.08Change in Nature of Business.  

(a)In the case of the Parent, engage in any business or activity other than (i)
direct or indirect ownership of all outstanding Equity Interests in the other
Loan Parties, (ii) maintenance of its corporate existence, (iii) participation
in tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (iv) execution and
delivery of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (v)

138

 

--------------------------------------------------------------------------------

 

execution and delivery of the Senior Notes Documents to which it is a party and
the performance of its obligations thereunder, and (vi) activities incidental to
the businesses or activities described in clauses (i) through (v) of this
Section 7.08(a).

(b)In the case of each of the other Loan Parties, engage in any line of business
other than a Permitted Business.

7.09Transactions with Affiliates.  Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to:

(a)a transaction between or among the Loan Parties not prohibited hereunder;

(b)any issuance or sale of Equity Interests of the Parent (other than
Disqualified Stock) to Affiliates;

(c)[Intentionally Deleted];

(d)transactions permitted pursuant to Sections 7.02, 7.03 and 7.06 of this
Agreement;

(e)[Intentionally Deleted];

(f)payments in connection with Qualified Securitization Transaction;

(g)transactions related to the repayment of the Indebtedness of the Loan
Parties’ existing as of the Effective Date to be repaid in accordance with the
terms and conditions of the Indenture or this Agreement;

(h)[Intentionally Deleted];

(i)payment of reasonable compensation to officers and employees for services
actually rendered to any Loan Party or any of its Subsidiaries; and

(j)transactions undertaken pursuant to the agreements described on Schedule 7.09
and any renewals, replacements or modifications of such agreements, provided
that the terms thereof are not materially less favorable when taken as a whole
to the Lenders than those in effect on the Effective Date.

7.10Burdensome Agreements.

(a)Enter into or permit to exist any Contractual Obligation (other than the
Senior Notes Documents, this Agreement or any other Loan Document) that (i)
limits the ability (A) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (B) of

139

 

--------------------------------------------------------------------------------

 

any Subsidiary to Guarantee the Obligations, (C) of any Subsidiary to make or
repay loans to a Loan Party, or (D) of the Loan Parties or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person in
favor of the Collateral Agent; or (ii) requires the grant by a Loan Party or
Subsidiary of a Lien to secure an obligation of such Person if a Lien is granted
by such Person to secure another obligation of such Person.

(b)The restrictions contained in Section 7.10(a) shall not prohibit:

(i)any encumbrance or restriction pursuant to an agreement or instrument
(including, without limitation, the Loan Documents and the Senior Note
Documents) in effect on the Effective Date, or any agreement governing
Indebtedness that contains encumbrances and restrictions that are not materially
more restrictive than those contained in the Loan Documents and the Senior Notes
Documents;

(ii)any encumbrance or restriction with respect to a Subsidiary that is not a
Subsidiary on the Effective Date, in existence at the time such Person becomes a
Subsidiary and not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary, provided that such encumbrances and restrictions
are not applicable to any Subsidiary or the properties or assets of any
Subsidiary other than such Subsidiary which is becoming a Subsidiary or such
Subsidiary’s Subsidiaries;

(iii)any encumbrance or restriction pursuant to any agreement governing any
Indebtedness permitted under clauses (c) or (f) of the definition of Permitted
Indebtedness;

(iv)any encumbrance or restriction contained in any Indebtedness acquired or
other agreement of any Person or related to assets acquired (whether by merger,
consolidation or otherwise) by the Parent or any of its Subsidiaries, so long as
such encumbrance or restriction (A) was not entered into in contemplation of the
acquisition, merger or consolidation transaction, and (B) is not applicable to
any Person, or the properties or assets of any Person, other than the Person or
such Person’s Subsidiaries, or the property or assets of the Person or such
Person’s Subsidiaries, so acquired;

(v)any encumbrance or restriction existing under applicable Law, rule,
regulation or order or any requirement of any regulatory body;

(vi)in the case of clause (i)(A) of subsection (a) above, Permitted Encumbrances
that limit the right of the debtor to dispose of the assets subject to such
Permitted Encumbrances;

(vii)customary non-assignment provisions in leases, licenses or contracts;

140

 

--------------------------------------------------------------------------------

 

(viii)customary restrictions contained in (A) asset sale agreements that limit
the transfer of such assets pending the closing of such sale and (B) any other
agreement for the sale or other disposition of a Subsidiary that restricts
distributions by that Subsidiary pending its sale or other Disposition;

(ix)customary restrictions imposed by the terms of shareholders’, partnership or
joint venture agreements; provided, however, that such restrictions do not apply
to any Subsidiaries other than the applicable company, partnership or joint
venture;

(x)restrictions contained in Permitted Indebtedness, so long as such
restrictions are customary for Indebtedness of the type incurred and the board
of directors of the Parent determines in good faith that such restrictions will
not adversely affect the Parent’s or the Lead Borrower’s ability to make
payments of principal or interest on the Obligations;

(xi)any encumbrance or restriction with respect to a Securitization Entity in
connection with a Qualified Securitization Transaction; provided, however, that
such encumbrances and restrictions are necessary or advisable to effect the
transactions contemplated under such Qualified Securitization Transaction in the
good faith determination of the Parent;

(xii)restrictions on cash or other deposits or net worth imposed by customers or
suppliers under contracts entered into in the ordinary course of business; and

(xiii)any encumbrance or restriction under any agreement that amends, extends,
renews, refinances or replaces the agreements containing the encumbrances or
restrictions in the foregoing clauses (i) through (xii), or in this clause
(xiii); provided that the terms and conditions of any such encumbrances or
restrictions are no more restrictive in any material respect than those under or
pursuant to the agreement evidencing the Indebtedness so extended, renewed,
refinanced or replaced.

7.11Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

7.12Amendment of Material Documents.  

(a)(i) Enter into any amendment or modification of, or agree to or accept any
waiver under, (A) its Organization Documents or (B) any Material Indebtedness
(other than the Senior Notes Indenture or any of the other Senior Notes
Documents), in each of the cases described in this clause (i), to the extent
that such amendment, modification or waiver would materially adversely affect
the rights of any Loan Party or any Subsidiary, as applicable, or any Credit
Party; or (ii) permit any Material

141

 

--------------------------------------------------------------------------------

 

Contract to be cancelled or terminated prior to its stated expiration unless
such Material Contract is either (A) replaced by a new agreement with a third
party reasonably acceptable to the Administrative Agent in its Permitted
Discretion or (B) replaced by the Loan Parties’ in-sourcing of the services
previously provided by a third party under such Material Contract, in each of
the cases described in this clause (ii), on terms substantially similar or more
favorable to the Loan Parties than those in effect under the Material Contract
being cancelled or terminated and otherwise reasonably acceptable to the
Administrative Agent in its Permitted Discretion.

(b)Enter into any amendment or modification of, or agree to or accept any waiver
under, the Senior Notes Indenture or any of the other Senior Notes Documents to
the extent that the effect of such amendment, modification or waiver would be
to: (i) increase the interest rate or the cash rate of interest on, such
Indebtedness by more than two (2%) percent; (ii) cause there to be an earlier
maturity date or decreased weighted average life thereof; (iii) add, or change
in a manner adverse to any Loan Party, any event of default or add, or make more
restrictive, any covenant with respect to the Indebtedness thereunder; (iv)
change in a manner adverse to any Loan Party the prepayment provisions of such
Indebtedness; (v) change in a manner adverse to any Loan Party the terms of, or
otherwise alter, any redemption or put rights thereunder; or (vi) change or
amend any other term if such change or amendment would (A) increase the
obligations of the Loan Parties or (B) confer additional rights on the holder of
such Indebtedness in a manner adverse to any Loan Party or any Credit Party.

7.13Fiscal Year; Changes Regarding the Collateral.

(a)Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as permitted or required by GAAP
upon thirty (30) days prior written notice to the Administrative Agent.

(b)Effect or permit any change referred to in Section 6.14(a) or (c) unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral (having the
priority set forth in the Intercreditor Agreement) for its own benefit and the
benefit of the other Credit Parties.

7.14Blocked Accounts; Credit Card Processors.  (a) Open new DDAs (other than the
Trust Account) after the Effective Date unless either (i) such new DDAs sweep on
a daily basis to a Blocked Account or (ii) the Loan Parties shall have delivered
to the Administrative Agent appropriate Blocked Account Agreements or (b) enter
into agreements with new credit card processors unless the Loan Parties shall
have delivered to the Administrative Agent appropriate Credit Card
Notifications, in each of the cases described in clauses (i) and (ii),
consistent with the provisions of Section 6.13.  No Loan Party shall maintain
any bank accounts or enter into any agreements with credit card processors other
than the ones expressly contemplated herein or in Section 6.13 hereof.

7.15Consolidated Fixed Charge Coverage Ratio.  During the continuance of a
Covenant Compliance Event, permit the Consolidated Fixed Charge Coverage Ratio,
calculated

142

 

--------------------------------------------------------------------------------

 

as of the occurrence of such Covenant Compliance Event and as of the last day of
each Fiscal Period thereafter based upon the most recent Measurement Period, to
be less than 1.00 to 1.00.

7.16Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer
or otherwise) of Sanctions.

7.17Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

Article VIII
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an Event of
Default:

(a)Non-Payment.  The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, and, in the case of this clause (ii), such failure continues
for three (3) Business Days, or (iii) any other amount payable hereunder or
under any other Loan Document and, in the case of this clause (iii), such
failure continues for three (3) days; or

(b)Specific Covenants.  (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02(a), (b), (c) or
(e), 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13, 6.14 or Article VII; or (ii) any
Loan Party fails to perform or observe any term, covenant or agreement contained
in Section 6.19 and such failure continues for seven (7) Business Days; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,

143

 

--------------------------------------------------------------------------------

 

any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect when made or deemed made; or

(e)Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness under any Swap Contract), and such failure shall
continue after the applicable cure or grace period, if any, specified in the
agreements or instruments relating to such Material Indebtedness or (B) fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, and such failure shall continue after the
applicable cure or grace period, if any, specified in the agreements or
instruments relating to such Material Indebtedness, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Material Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Material Indebtedness to become due and
payable (whether by acceleration or demand) or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, in each case
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $10,000,000; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries,
other than an Immaterial Subsidiary, institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or a proceeding
shall be commenced or a petition filed, without the application or consent of
such Person, seeking or requesting the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed and the appointment continues undischarged, undismissed or unstayed
for sixty (60) calendar days or an order or decree approving or ordering any of
the foregoing shall be entered; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary,
other than an Immaterial Subsidiary, thereof becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due in the
ordinary course of business, or (ii) any writ or warrant of attachment or
execution or similar process is

144

 

--------------------------------------------------------------------------------

 

issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within forty-five (45) days
after its issuance or levy; or

(h)Judgments.  There is entered against any Loan Party or any Subsidiary thereof
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $6,000,000 (unless bonded
or covered by independent third-party insurance as to which the insurer is rated
at least “A” by A.M. Best Company, and such insurer has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which would reasonably be expected to result in a Material
Adverse Effect; or (ii) a Loan Party or any ERISA Affiliate (A) incurs a
“default”, as such term is defined in Section 4219(c)(5)(A) of ERISA, with
respect to a withdrawal liability payment, which default results in, or would
reasonably be expected to result in, a Material Adverse Effect or (B) receives
notice from the sponsor of a Multiemployer Plan requiring immediate payment of
the full outstanding amount of such Loan Party’s or ERISA Affiliate’s withdrawal
liability pursuant to Section 4219(c)(5) of ERISA where payment of such
liability would reasonably be expected to result in a Material Adverse Effect;
or

(j)Invalidity of Loan Documents.  (i)  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or seeks to avoid, limit
or otherwise adversely affect any Lien purported to be created under any
Security Document; or (ii) other than as a result of action or inaction of any
Agent or Lender, any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by or on behalf of any Loan Party not to
be, a valid and perfected Lien on any Collateral, with the priority required by
the applicable Security Document and the Intercreditor Agreement; or (iii) any
challenge shall be made by or on behalf of any other Person which seeks to void,
avoid, limit, or otherwise adversely affect any security interest created by or
in any Loan Document on material assets of the type included in the Borrowing
Base and the FILO Borrowing Base, as to which an order or judgment has been
entered materially adverse to the Agents and the Lenders; or

(k)Change of Control.  There occurs any Change of Control; or

145

 

--------------------------------------------------------------------------------

 

(l)Cessation of Business.  Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action, or shall make a determination, whether or
not yet formally approved by any Loan Party’s management or board of directors,
to (i) suspend the operation of all or a material portion of its business in the
ordinary course, (ii) default in the payment of any material obligations or
default in performing under material contracts, in either case to the extent
that such default would reasonably be expected to result in a Material Adverse
Effect, (iii) solicit proposals for the liquidation of, or undertake to
liquidate, all or a material portion of its assets or Store locations, or (iv)
solicit proposals for the employment of, or employ, an agent or other third
party to conduct a program of closings, liquidations, or “Going-Out-Of-Business”
sales of any material portion of its business.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders, shall, take any or all of the following actions:

(a)declare the Revolving Commitments of each Revolving Lender to make Revolving
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such Revolving Commitments and obligation shall be
terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c)require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d)whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f) as to any Borrower, the obligation of each Revolving Lender to
make Revolving Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

146

 

--------------------------------------------------------------------------------

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to the extent not previously reimbursed by the Revolving Lenders, to
payment to the Agents of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans (other than Swing Line Loans), L/C
Borrowings and other Obligations (other than the FILO Loan), and fees (including
Letter of Credit Fees), ratably among the Revolving Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Sixth payable
to them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans (other than Swing Line Loans) and L/C
Borrowings, ratably among the Revolving Lenders and the L/C Issuer in proportion
to the respective amounts described in this clause Seventh held by them;

147

 

--------------------------------------------------------------------------------

 

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Ninth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the FILO Loan, ratably among the FILO Lenders in proportion
to the respective amounts described in this clause Ninth payable to them;

Tenth, to payment of that portion of the Obligations constituting unpaid
principal of the FILO Loan, ratably among the FILO Lenders in proportion to the
respective amounts described in this clause Tenth held by them;

Eleventh, to payment of all other Obligations (including, without limitation,
the cash collateralization of unliquidated indemnification obligations as
provided in Section 10.04, but excluding any Other Liabilities), ratably among
the Credit Parties in proportion to the respective amounts described in this
clause Eleventh held by them;

Twelfth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Twelfth held by them;

Thirteenth, to payment of all other Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Thirteenth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.  Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to the
Obligations otherwise set forth above in this Section.

Article IX
ADMINISTRATIVE AGENT

9.01Appointment and Authority.  

(a)Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
IX are solely for the benefit of the

148

 

--------------------------------------------------------------------------------

 

Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.

(b)Each of the Lenders (in its capacities as a Lender), Swing Line Lender and
the L/C Issuer hereby irrevocably appoints Bank of America as Collateral Agent
and authorizes the Collateral Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental
thereto.  In this connection, the Collateral Agent, as “collateral agent”, and
any co-agents, sub-agents and attorneys-in-fact appointed by the Collateral
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article IX and Article X as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

9.02Rights as a Lender.  The Persons serving as the Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent or the
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

9.03Exculpatory Provisions.  The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agents:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law; and

149

 

--------------------------------------------------------------------------------

 

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final and non-appealable judgment of a
court of competent jurisdiction.  

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties.  Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders.  Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Credit Parties.  In no event shall the Agents be
required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.

The Agents shall not be responsible for, or have any duty to ascertain or
inquire into, (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

9.04Reliance by Agents.  Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person.  Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless

150

 

--------------------------------------------------------------------------------

 

the Administrative Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05Delegation of Duties.  Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub‑agents appointed by such Agent.  Each Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article IX shall apply to any such sub‑agent and to the
Related Parties of the Agents and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

9.06Resignation of Agents.  Either Agent may at any time give written notice of
its resignation to the Lenders, the L/C Issuer and the Lead Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing, to appoint a successor, which shall be an Eligible Assignee.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders
and the L/C Issuer appoint a successor Administrative Agent or Collateral Agent,
as applicable, meeting the qualifications set forth above; provided that, if the
Administrative Agent or the Collateral Agent shall notify the Lead Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Collateral Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders (in consultation with the Lead Borrower)
appoint a successor Administrative Agent as provided for above in this Section
9.06.  Upon the acceptance of a successor’s appointment as Administrative Agent
or Collateral Agent, as applicable, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section 9.06).  The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Lead Borrower and such successor.  After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.04 shall continue in effect for the benefit of such retiring
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Administrative Agent or Collateral Agent hereunder.

151

 

--------------------------------------------------------------------------------

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.  After the retiring L/C Issuer’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.04 shall continue in effect for the benefit of such
retiring L/C Issuer, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring L/C Issuer was acting as the L/C Issuer hereunder.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.  Except as provided in Section 9.11,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.

9.08Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(i) and 2.03(j), as applicable, 2.09 and 10.04) allowed in such judicial
proceeding; and

152

 

--------------------------------------------------------------------------------

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.09Collateral and Guaranty Matters.  The Credit Parties irrevocably authorize
the Agents, at their option and in their discretion,

(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted and any Other
Liabilities which are not by their terms then due and payable, provided that the
Agents shall have received such indemnities and collateral security as they
shall have required in accordance with the terms of Section 10.11 to protect the
Credit Parties against any obligations that may thereafter arise with respect to
such Other Liabilities) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.01;

(b)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

(c)to release any Guarantor from its obligations under any guarantee of the
Obligations if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under any guarantee of the Obligations pursuant to this Section
9.09.  In each case as specified in this Section 9.09, the Agents will, at the
Loan Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the

153

 

--------------------------------------------------------------------------------

 

assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under any guarantee of the Obligations, in each case in accordance
with the terms of the Loan Documents and this Section 9.09.

9.10Notice of Transfer.  The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

9.11Reports and Financial Statements.  By signing this Agreement, each Lender:

(a)agrees to furnish the Administrative Agent, after the occurrence and during
the continuance of a Cash Dominion Event (and thereafter at such frequency as
the Administrative Agent may reasonably request), with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender;

(b)is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
and Borrowing Base Certificates required to be delivered by the Lead Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”);

(c)expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties' books and records, as well as
on representations of the Loan Parties' personnel;

(e)agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts

154

 

--------------------------------------------------------------------------------

 

(including attorney costs) incurred by the Agents and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

9.12Agency for Perfection.  Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession.  Should
any Lender (other than the Agents) obtain possession of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent's request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent's
instructions.

9.13Indemnification of Agents.  The Lenders shall indemnify the Agents (to the
extent not reimbursed by the Loan Parties and without limiting the obligations
of the Loan Parties hereunder), ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

9.14Relation among Lenders.  The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.

9.15Arrangers.  Notwithstanding the provisions of this Agreement or any of the
other Loan Documents, no Arranger, in its capacity as such, shall have any
powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents.

Article X
MISCELLANEOUS

10.01Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no Consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Administrative Agent, with the Consent
of the Required Lenders, and the Lead Borrower or the applicable Loan Party, as
the case may be, and each such waiver or Consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

155

 

--------------------------------------------------------------------------------

 

(b)as to any Lender, postpone any date fixed by this Agreement or any other Loan
Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender, or (ii) any scheduled or mandatory reduction of the Aggregate Revolving
Commitments hereunder or under any other Loan Document without the written
Consent of such Lender;

(c)as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document, without the written Consent of such Lender;
provided, however, that only the Consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest or Letter of Credit Fees at the Default Rate;

(d)as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

(e)change any provision of this Section 10.01 or the definition of “Required
Lenders”, “Supermajority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written Consent of each Lender;

(f)except in connection with Permitted Dispositions, release, or limit the
liability of, any Loan Party, other than an Immaterial Subsidiary, without the
written Consent of each Lender;

(g)except in connection with Permitted Dispositions, release all or
substantially all of the Collateral from the Liens of the Security Documents
without the written Consent of each Lender;

(h)except as provided in Section 2.15, increase the Aggregate Revolving
Commitments without the written Consent of each Lender;

(i)change the definition of “Borrowing Base”, “FILO Borrowing Base” or any
component definition thereof if, as a result thereof, the amounts available to
be borrowed by the Borrowers would be increased without the written Consent of
Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves; provided further that no such amendment, waiver or consent shall
increase any advance rate in such definition without the written Consent of each
Lender;

(j)modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as otherwise provided in such definition, the time period for
a Permitted Overadvance without the written Consent of each Lender; and

156

 

--------------------------------------------------------------------------------

 

(k)except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that: (i) no amendment, waiver or Consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or Consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or Consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
no amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document;
(v) [Intentionally Deleted]; and (vi) the Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or Consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

10.02Notices; Effectiveness; Electronic Communications.  

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)if to the Loan Parties, the Agents, the L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

157

 

--------------------------------------------------------------------------------

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under Article II
by electronic communication.  The Administrative Agent or the Lead Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent

158

 

--------------------------------------------------------------------------------

 

jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party, or breach in bad
faith of such Agent Party’s obligations hereunder or under any other Loan
Document; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d)Change of Address, Etc.  Each of the Loan Parties, the Agents, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Lead
Borrower, the Agents, the L/C Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(e)Reliance by Agents, L/C Issuer and Lenders.  The Agents, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties.  All telephonic notices to and other telephonic communications
with the Agents may be recorded by the Agents, and each of the parties hereto
hereby consents to such recording.

10.03No Waiver; Cumulative Remedies.  No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default or Event of Default at the time.

10.04Expenses; Indemnity; Damage Waiver.  

159

 

--------------------------------------------------------------------------------

 

(a)Costs and Expenses.  The Borrowers shall pay all Credit Party Expenses
(excluding any Taxes, the payment of which shall be governed by Section 3.01 of
this Agreement).

(b)Indemnification by the Loan Parties.  The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agents thereof) and their Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Blocked Account Bank or
other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such
Indemnitee, (y) result from a claim brought by a Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrowers or such
Loan Party has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise out of, or
in connection with, any dispute between or among the Indemnitees (other than any
dispute against an Agent solely in its capacity as an Agent).  For the avoidance
of doubt, this Section 10.04(b) shall not apply with respect to Taxes, which
shall be governed by Section 3.01.

(c)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the

160

 

--------------------------------------------------------------------------------

 

proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee, or breach in
bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

(d)Payments.  All amounts due under this Section 10.04 shall be payable on
demand.

(e)Survival.  The agreements in this Section 10.04 shall survive the resignation
of any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto,

161

 

--------------------------------------------------------------------------------

 

their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.06(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Credit Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment(s) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Revolving Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

(B)in any case not described in Section 10.06(b)(i)(A), (i) the aggregate amount
of the Revolving Commitment (which for this purpose includes Revolving Loans
outstanding thereunder) or, if the Revolving Commitment is not then in effect,
the principal outstanding balance of the Revolving Loans of the assigning
Revolving Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, and (ii)
the principal outstanding balance of the FILO Loan of the assigning FILO Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000, unless, in each case, each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Revolving

162

 

--------------------------------------------------------------------------------

 

Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by Section 10.06(b)(i)(B) and, in addition:

(A)the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund with respect to
such Lender; and

(B)the consent of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for assignments in respect of any Revolving Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall

163

 

--------------------------------------------------------------------------------

 

be conclusive, absent manifest error, and the Loan Parties, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Lead Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.  

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender's rights and/or obligations under this Agreement (including all
or a portion of its Revolving Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agents, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to Section 10.06(e), the
Loan Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b).  To the extent
permitted by Law, each Participant also shall be entitled to the benefits

164

 

--------------------------------------------------------------------------------

 

of Section 10.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Commitment and Loans
pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to
the Lead Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Lead Borrower, resign as Swing Line Lender.  In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Lead Borrower
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Prime Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line

165

 

--------------------------------------------------------------------------------

 

Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Prime Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and Approved Funds and to its and its Affiliates’ and Approved
Funds’ respective partners, directors, officers, employees, agents, funding
sources, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
(including an agreement set forth in any Platform) containing provisions at
least as favorable to the Loan Parties as those of this Section 10.07, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07 or (y) becomes
available to any Credit Party or any of their respective Affiliates on a
non-confidential basis from a source other than the Loan Parties.  

For purposes of this Section 10.07, “Information” means all information received
from the Loan Parties or any Subsidiary thereof relating to the Loan Parties or
any Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it

166

 

--------------------------------------------------------------------------------

 

has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other property at
any time held and other obligations (in whatever currency) at any time owing by
such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers or any other Loan Party against any and all of the
Obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts

167

 

--------------------------------------------------------------------------------

 

hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission (e.g. “pdf”) shall be as
effective as delivery of a manually executed counterpart of this Agreement.

10.11Survival.  All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation (other than any Obligation in respect of the Other
Liabilities) hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.  Further, the provisions of Article III,
Article IX and Section 10.04 shall survive and remain in full force and effect
until the expiration or termination of the Letters of Credit and the Commitments
or the termination of this Agreement or any provision hereof and repayment of
all of the Obligations (including, without limitation, those arising under
Article III, Article IX and Section 10.04) hereunder.  In connection with the
termination of this Agreement and the release and termination of the security
interests in the Collateral, the Agents may require such indemnities and
collateral security as they shall reasonably deem necessary or appropriate to
protect the Credit Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, (y) any
obligations that may thereafter arise with respect to the Other Liabilities, and
(z) any Obligations that may thereafter arise under Section 10.04 hereof.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)the Administrative Agent shall have received (or waived) the assignment fee
specified in Section 10.06(b);

168

 

--------------------------------------------------------------------------------

 

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d)such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.  

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

169

 

--------------------------------------------------------------------------------

 

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY SUCH PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN, AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE
DISCRETION, AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or

170

 

--------------------------------------------------------------------------------

 

of any other Loan Document) are an arm’s-length commercial transaction between
the Loan Parties, on the one hand, and the Credit Parties, on the other hand,
and each of the Loan Parties is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby, except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided, and will not
provide, any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document), and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by Law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

10.17USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot
Act.  Each Loan Party is in compliance, in all material respects, with the
Patriot Act.  No part of the proceeds of the Loans will be used by the Loan
Parties, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

10.18Foreign Asset Control Regulations.  Neither the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting

171

 

--------------------------------------------------------------------------------

 

Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, none of the
Borrowers or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

10.19Time of the Essence.  Time is of the essence of the Loan Documents.

10.20Press Releases.

(a)Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under applicable Law and then, in any event,
such Credit Party or Affiliate will consult with the Administrative Agent before
issuing such press release or other public disclosure.

(b)Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark.  Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof.  Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

10.21Additional Waivers.

(a)The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.

(b)The obligations of each Loan Party  shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Aggregate

172

 

--------------------------------------------------------------------------------

 

Revolving Commitments), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Loan Party hereunder shall not be discharged or impaired or
otherwise affected by the failure of any Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Aggregate Revolving Commitments).

(c)To the fullest extent permitted by applicable Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Aggregate Revolving Commitments. The Collateral Agent and the
other Credit Parties may, at their election upon the occurrence and during the
continuance of an Event of Default, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Aggregate Revolving Commitments have been
terminated.  Each Loan Party waives any defense arising out of any such election
even though such election operates, pursuant to applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

(d)Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement.  Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Aggregate Revolving Commitments. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness.  If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit

173

 

--------------------------------------------------------------------------------

 

Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan
Documents.  Subject to the foregoing, to the extent that any Borrower shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Revolving Loans made to another Borrower hereunder or
other Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower's Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers.  As of any date of
determination, the “Allocable Amount” of each Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Borrower hereunder without (a) rendering such Borrower "insolvent"
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

10.22No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.23Attachments.  The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

10.24Intercreditor Agreement.  Notwithstanding anything herein to the contrary,
the Liens and security interests granted to the Collateral Agent pursuant to the
Security Documents, and the exercise of any right or remedy by the Collateral
Agent hereunder or thereunder, are subject to the provisions of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

10.25Amendment and Restatement.

This Agreement is an amendment and restatement of the Original Credit Agreement
and the Existing Credit Agreement, it being acknowledged and agreed that as of
the Effective Date all obligations outstanding under or in connection with the
Original Credit Agreement and the Existing Credit Agreement and any of the other
Loan Documents (such obligations, collectively,

174

 

--------------------------------------------------------------------------------

 

the “Existing Obligations”) constitute Obligations under this Agreement.  This
Agreement is in no way intended to constitute a novation of the Original Credit
Agreement, the Existing Credit Agreement or the Existing Obligations.  With
respect to (i) any date or time period occurring and ending prior to the
Effective Date, the Original Credit Agreement, the Existing Credit Agreement and
the other Loan Documents, as applicable, shall govern the respective rights and
obligations of any party or parties hereto also party thereto and shall for such
purposes remain in full force and effect; and (ii) any date or time period
occurring or ending on or after the Effective Date, the rights and obligations
of the parties hereto shall be governed by this Agreement (including, without
limitation, the exhibits and schedules hereto) and the other Loan
Documents.  From and after the Effective Date, any reference to the Original
Credit Agreement or the Existing Credit Agreement in any of the other Loan
Documents executed or issued by and/or delivered to any one or more parties
hereto pursuant to or in connection therewith shall be deemed to be a reference
to this Agreement, and the provisions of this Agreement shall prevail in the
event of any conflict or inconsistency between such provisions and those of the
Original Credit Agreement and the Existing Credit Agreement.

10.26Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Security
Agreement or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
Security Agreement voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full.  Each Loan Party intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

10.27Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

175

 

--------------------------------------------------------------------------------

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

176

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

TOPS MARKETS, LLC, as Lead Borrower and as a Borrower

By: /s/ David M. Langless__________________
Name: David M. Langless
Title: Executive Vice President and Chief Financial Officer

TOPS PT, LLC, as a Borrower

By: /s/ David M. Langless__________________
Name: David M. Langless
Title: Executive Vice President and Chief Financial Officer


TOPS HOLDING, LLC, as a Guarantor

By: /s/ David M. Langless__________________
Name: David M. Langless
Title: Executive Vice President and Chief Financial Officer


TOPS GIFT CARD COMPANY, LLC, as a Guarantor

By: /s/ David M. Langless__________________
Name: David M. Langless
Title: Executive Vice President and Chief Financial Officer

ERIE LOGISTICS LLC, as a Guarantor

By: /s/ David M. Langless__________________
Name: David M. Langless
Title: Executive Vice President and Chief Financial Officer




 




Signature Page to Credit Agreement

S/1

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent

 

By:

/s/ Roger G. Malouf____________
Name:Roger G. Malouf
Title: Director




Signature Page to Credit Agreement

S/2

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

By:

/s/ Roger G. Malouf____________
Name:Roger G. Malouf
Title: Director

 

 

Signature Page to Credit Agreement

S/3